JULY 2000

COMMISSION DECISIONS AND ORDERS
07-11-2000 Guilmette Brothers Corporation
07-24-2000 Reinjtes of the South, Inc.
07-31-2000 UMWA, Local 2232 v. Island Creek Coal Co.
07-31-2000 Island Creek Coal Company

YORK 99-65-M
CENT 99-152-RM
VA
99-79-C
VA
99-11-R

Pg. 803
Pg. 807
Pg. 811
Pg. 823

YORK 98-81-RM
EAJ 2000-1
WEVA 98-72-R
PENN 2000-43-M
WEST 2000-237-M
VA
99-17-M

Pg. 843
Pg. 858
Pg. 860
Pg. 882
Pg. 887
Pg.. 899

ADM!NISTRATIVE LAW JUDGE DECISIONS
07-11-2000 Blades Construction Products (corrected version)
07-12-2000 Farrell-Cooper Mining Company
07-12-2000 Eagle Energy, Incorporated
07-19-2000 Robert Fields
07-27-2000 Palmer Coking Coal Company·
07-28-2000 Lopke Quarries, Inc.

ADM1NISTRATIVE LAW JUDGE ORDERS
06-27-2000 Sec. Labor on behalf of Royal Sargent v.
The Couteau Properties Co. (Previously unpublished) CENT 2000-96-D
SE 99-292-DM
07- 12-2000 Richard L. Wilson v. CSR Southern Aggregates
07-13-2000 Sec. Labor on behalf of Royal Sargent v.
The Couteau Properties Co.
CENT 2000-96-D
07-24-2000 Jim Walter Resources, Inc.
SE
2000-133

i

Pg.915
Pg. 922
Pg. 925
Pg. 930

JULY

2000

Review was granted in the following case during the month of July:

Reinjtes of the South, Inc., v. Secretary of Labor, MSHA, Docket No. CENT 99-152-RM.
(Judge Weisberger, June 20, 2000)

There were no cases filed in which review was denied during the month of July:

ii

COMMISSION DECISIONS AND ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET N.W., 6TH FLOOR
WASHINGTON, D.C. 20006

July 11, 2000
SECRETARY OF LABOR,
MINE SAFETY AND -HEALTH
ADMINISTRATION (MSHA)
Docket Nos. YORK 99-65-M and 99-66-M

v.

GUILMETTE BROTHERS CORPORATION

· BEFORE: Jordan, Chairman; Marks, Riley, Verheggen, and Beatty, Commissioners

ORDER
BY: Marks, Riley, and Verheggen, Commissioners
These civil penalty proceedings arise under the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 et seq. (1994) ("Mine Act"). On February 1, 2000, Chief Administrative
Law Judge David Barbour issued orders of default to Guilmette Brothers Corporation
("Guilmette") for failing to answer the petitions for assessment of penalty filed by the Secretary
of Labor on November 9, 1999, or orders to respondent to show cause issued on December 16,
1999. The judge assessed civil penalties in these two proceedings totaling $3,629, as proposed
by the Secretary.
On April 28, 2000, the Commission received a letter from George Guilmette, explaining
that his wife had undergone a serious operation for cancer in December and that he had forgotten
about the hearing date. Mot. Attached to his request are copies of the judge's default orders in
these proceedings. Guilmette reqµests a hearing to contest these violations. The Secretary does
not oppose Guilmette's request.

The judge' s jurisdiction in this matter terminated when his decision was issued on
February 1, 2000. 29 C.F.R. § 2700.69(b). Under the Mine Act and the Commission's
procedural rules, relief from a judge's decision may be sought by filing a petition for
discretionary review within 30 days of its issuance. 30 U.S.C. § 823(d)(2); 29 C.F.R.
§ 2700.70(a). If the Commission does not direct review within 40 days of a decision's issuance,
it becomes a final decision of the Commission. 30 U.S.C. § 823(d)(l). The Commission
received Guilmette's.letter on April 28, 2000, after the judge's default orders had become final
decisions of t:Q.e Commission.
803

Relief from a final Commission judgment or order is available to a party under Fed. R.
Civ. P. 60(b)(l) in circumstances such as mistake, inadvertence, or excusable neglect. F. W
Contractors, Inc., 17 FMSHRC 247, 248 (Mar. 1995); see 29 C.F.R. § 2700. l(b) (Federal Rules
of Civil Procedure apply "so far as practicable" in the absence of applicable Commission rules).
In the interest ofjustice, we reopen the proceedings, treat Guilmette's letter as a late-filed
petition for discretionary review requesting relief from a final Commission decision, and excuse
its late filing. See General Chemical Corp., 18 FMSHRC 704, 705(May1996).
Guilmette failed to respond to the Secretary's petitions and the judge's show cause orders
because his wife was undergoing cancer surgery. It appears that Guilmette is a small, pro se
operator. Under these circumstances, we find that Guilmette' s failure to respond to the judge's
show cause orders amounts to inadvertence or mistake. See Northern Kansas Rock, Inc., 22
FMSHRC 486, 487-88 (Apr. 2000) (granting request to reopen where the operator failed to
timely file because husband was undergoing medical treatment and surgery); Tigue Construction
Co., 21FMSHRC9, 10-11 (Jan. 1999) (granting operator's request where its vice president, who
was the employee responsible for answering charges, unexpectedly underwent quadruple bypass
surgery); Kenamerican Resources, Inc., 20 FMSHRC 199, 200-01(Mar.1998) (reopening
proceedings where operator's safety director, who routinely handles MSHA violations, was home
recovering from surgery).
Accordingly, we vacate the judge's default orders, grant Guilmette's motion, and reopen
for further proceedings on the merits. The case shall proceed pursuant to the Mine Act and the
Commission's Procedural Rules, 29 C.F.R. Part 2700.

Marc Lincoln Marks, Commissioner

804

Chairman Jordan and Commissioner Beatty, dissenting:
On the basis of the present record, we are unable to evaluate the merits of Guilmette's
position and would remand the matter for assignment to a judge to determine whether Guilmette
has met the criteria for relief under Rule 60(b). See Wolf Creek Sand & Gravel, 21 FMSHRC 1,
1-2, 3 (Jan. 1999) (remanding to judge to determine whether operator's claim that it failed to
timely file due to secretary's absence as a result of her husband's health problems met criteria for
relief under Rule 60(b))~ Miller employed by Mid-Wisconsin Crushing Co., 16 FMSHRC 2384,
2385 (Dec. 1994) (remanding where the movant claimed he failed to timely file his hearing
request due to secretary's absence because of her mother's terminal illness). We note that
George Guilmette's explanation that, due to his wife's operation, he "forgot the date of the
hearing" (Mot.), is seemingly incongruous with a default suffered as the result of the failure to
file an answer to civil penalty petitions. We also note that Guilmette has failed to provide any
affidavits or other sufficiently reliable documents to substantiate its allegations.

=??-a'~
Robert H. Beatty, Jr., Commissioner

805

Distribution
George Guilmette, President
Guilmette Brothers Corporation
57 Ledge Road
North Chelmsford, MA 01863
Kathryn A. Joyce, Esq.
Office of the Solicitor
U.S. Department of Labor
E-375, John F. Kennedy Federal Bldg.
Boston, MA 02203
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., Suite 400
Arlington, VA 22203
Chief Administrative Law Judge David Barbour
Federal Mine Safety & Health Review Commission
1730 K Street, N.W., Suite 600
Washington, D.C. 20006

806

-FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

July 24, 2000
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

v.

Docket Nos. CENT 99-152-RM
CENT 99-154-RM
CENT 99-195-M
CENT 99-335-M

REINJTES OF THE SOUTH, INC.

BEFORE: Jordan, Chairman; Marks, Riley, Verheggen, and Beatty, Commissioners

DIRECTION FOR REVIEW AND ORDER
BY:

THE COMMISSION

In these consolidated contest and civil penalty proceedings, arising under the Federal
Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. (1994) ("Mine Act" or "Act"),
Reinjtes of the South, Inc. ("ROS") filed with the Commission a motion to reopen and remand
Administrative Law Judge Avram Weisberger's June 20, 2000, Decision Approving Settlement.
For the following reasons we direct review in this case, vacate the judge's decision, and remand
it to him for further proceedings.
ROS had agreed to settle the two citations at issue in the case by, among other things,
paying the full $55,131 in penalties that was sought, and had signed a Stipulation and Motion to
Approve Settlement Agreement and forwarded it to the Secretary of Labor. After doing so,
however, and before the Secretary could sign the document and file it with the judge, ROS filed a
Motion to Stay. Therein ROS requested the judge stay proceedings and postpone approval of the
stipulation and settlement agreement until the United States Court of Appeals for the Fifth
Circuit ruled upon the jurisdiction of the Department of Labor's Mine Safety and Health
Administration over the alumina refining process, which is at issue in In re: Kaiser Aluminum
and Chemical Co., 5th Cir. No. 99-31072. Over the Secretary's objection, the stay was granted
by the judge on January~. 2000.
In a decision issued June 12, 2000, the Fifth Circuit panel hearing the Kaiser case ruled
that MSHA has jurisdiction over alumina plants. Consequently, on June 15, 2000, the Secretary
filed with the judge and served upon ROS a motion to lift the stay and approve the settlement

807

agreement. According to its motion to the Commission, ROS never consented to the Secretary's
motion, and did not receive it until June 19, 2000. Mot. at 2 & n.3. The following day, before
ROS could respond to the motion, the judge issued a decision lifting the stay and approving the
settlement agreement.
ROS now requests that the Commission reopen the judge's decision and remand it to him
in order that ROS can have the opportunity, provided for in the Commission's regulations, to file
a response to the Secretary's motion. Mot. at 3. Because ROS and the operator in the Kaiser
case have the same counsel, ROS states that it can represent that a petition for rehearing in the
Kaiser case will be filed in the Fifth Circuit by July 27, 2000, and that it was thus premature for
the stay to be lifted and the settlement approved. Id. at 3 & n.4. The Secretary has informed the
Commission by letter that she does not oppose the relief ROS seeks.
ROS should have been afforded the opportunity to respond to the Secretary's motion
before the motion was acted upon. See 29 C.F.R. § 2700.lO(c) ("A statement in opposition to a
written motion may be filed by any party within 10 days after service upon the party."). As the
Secretary correctly pointed out in her letter, however, the judge's decision is not yet a final order
of the Commission under section 113(d)(l) of the Mine Act. See 30 U.S.C. § 823(d)(l).
Consequently, to grant ROS the relief it seeks we will treat its motion as a petition for
discretionary review and grant review under Mine Act section 113(d)(2). 30 U.S.C. § 823(d)(2).
We also vacate the judge's decision and remand the case to him so that ROS can file a response
to the Secretary's motion and the judge can consider that response in ruling upon the relief
requested by the Secretary.

808

Accordingly, this case is remanded to the judge for further proceedings consistent with
this decision.

Marc Lincoln Marks, Commissioner

James C. Riley, Commissioner

Robert H. Beatty, Jr., Commissioner

809

Distribution
Adele L. Abrams, Esq.
Mark N. Savit, Esq.
Patton Boggs LLP
2550 M Street, N.W.
Washington, D.C. 20037
Stephen Irving, Esq.
Office of the Solicitor
U.S. Department of Labor
525 South Griffin St., Suite 501
Dallas, TX 75202
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., Suite 400
Arlington, VA 22203
Administrative Law Judge Avram Weisberger
Federal Mine Safety & Health Review Commission
Office of Administrative Law Judges
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

810

-FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

July 31, 2000
UNITED MINE WORKERS OF AMERICA,
LOCAL UNION 2232, DISTRICT 20,
on behalf of MINERS

Docket No. VA 99-79-C

V.

ISLAND CREEK COAL COMPANY
BEFORE: Marks, Riley, !fild Verheggen, Commissioners 1
DECISION
BY:

Marks and Riley, Commissioners

This is a compensation proceeding filed by Local Union 2232, District 20, United Mine
Workers of America ("UMWA") against Island Creek Coal Company ("Island Creek"), pursuant
to section 111 of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 821 (1994)
("Mine Act" or Act). 2 The Department of Labor's Mine Safety and Health Administration

1

Chairman Jordan and Commissioner Beatty recused themselves in this matter and took
no part in its consideration. Pursuant to section 113(c) of the Federal Mine Safety and Health
Act of 1977, 30 U.8'.C. § 823(c), this panel of three Commissioners has been designated to
exercise the powers of the Commission.
2

Section 111 of the Act provides,
If a coal or other mine or area of such mine is closed by an order
issued under section 103, section 104, or section 107, all miners
working during the shift when such order was issued who are idled
by such order shall be entitled, regardless of the result of any
review of such order, to full compensation by the operator at their
regular rates of pay for the period they are idled, but for not more
than the b.alance of such shift. If such order is not terminated prior
to the next working shift, all miners on that shift who are idled by
such order shall be entitled to full compensation by the operator at
their regular rates of pay for the period they are idled, but for not
more than four hours of such shift.

811

("MSHA") issued a withdrawal order under section 107(a) of the Act, 30 U.S.C. § 817(a), as a
result of high methane readings in Island Creek's VP 8 Mine. · Administrative Law Judge Avram
Weisberger denied the application for compensation. 21FMSHRC1093 (Oct. 1999) (ALJ). The
UMWA filed a petition for discretionary review which the Commission granted. For the reasons
that follow, we reverse the decision of the judge and remand the proceeding for calculation of
compensation owed to miners.
I.

Factual and Procedural Background
Island Creek operates the VP 8 Mine, an underground coal mine in southwestern
Virginia. 21 FMSHRC 1093. On December 2, 1998, MSHA Inspector David Fowler examined
three entries in the mine. Id. UMWA walk-around representative Billy Shelton and Island Creek
mine safety inspecto:r:Michael Canada accompanied Fowler on the ride underground. Id. Fowler
and Canada got off the ride and entered the return airway, while Shelton continued to the bottom
of the Deskins B shaft to wait and pick them up. Tr. 14. Fowler and Canada each carried a
digital methane detector. 21 FMSHR.C at 1093. As they reached the No. 1 west development
area, Fowler's methane detector registered 2.1 percent, while Canada's detector indicated 1.8
percent methane. Id. at 1093-94.
Fowler and Canada continued to walk further down the entry to determine the areas
affected and to locate the source of the methane. Id. at 1094. At the No. 1 entry, east of the No.
19 seal, Fowler and Canada took additional methane readings, with Fowler's monitor indicating a
level of 4.5 percent methane and Canada's several tenths of a percentage less. Id. and n.2.
Shortly after 11 :00 a.m., Shelton rejoined Fowler and Canada. Tr. 15. Fowler asked Shelton to
retrieve Fowler's Rik.en methane detector from the vehicle in which the three had been riding. 21
FMSHRC a~ 1094. The Riken detector is more accurate than digital methane monitors. Id.
Canada told Fowler that, ifthe Riken detector gave a methane reading of 4.5 percent, he would
have to pull his miners based on Virginia law. Id.
At 11 :30 a.m., Shelton returned with the Riken detector, which indicated that methane
had accumulated to a level of 4.5 percent at the No. 2 development area. Id. Canada left Fowler
and Shelton to telephone the mine dispatcher to notify him to withdraw the miners due to the
high level of methane. Id. Fowler and Shelton continued south in the No. 1 entry and took
readings as high as 10 percent in the No. 4 and 5 development areas. Id. They discovered that
the plaster had fallen off the seals separating those areas from the gob, indicating a possible
source of the methane. Id.
Around 12:0ffnoon, Canada rejoined Fowler and Shelton in the No. 4 development area.
Id. Fowler took methane readings in the range of 8 to 9 percent. Id. Fowler then told Canada he
was going to issue a section 107(a) withdrawal order, since he knew the origin of the methane

812

and the areas of the mine affected. 3 Id. and id. at 1098 n.4.
It was stipulated that, at 12: 12 p.m., Fowler issued a section 104(a) citation4 and a section
107(a) withdrawal order.5 Id. at 1094 n.1, 1095. Fowler testified at trialthat it was at that time
that he determined the miners should be withdrawn. Id. at 1095. The order, which was reduced
to writing after Fowler exited the mine, described the conditions warranting the issuance of the
order and identified the areas affected by the withdrawal order as the No. 4 and 5 developments. 6
Id.; UMWA Ex. A. Sometime after 1 :00 p.m., Fowler encountered some miners along the
trackway inside the mine and told them to go outside until he could determine why the methane
was being liberated. 21 FMSHRC at 1095; Tr. 71-73. Fowler told mine superintendent Terry
Suder to make sure that everyone was out of the mine. 21 FMSHRC at 1095.

Island Creek continued to pay all the miners including any who evacuated to the surface
in the hope that a correction to decrease the methane level would occur quickly but later released
them to go home. Tr. 144-145. Island Creek Superintendent Suder estimated that it took 45 to
50 minutes to evacuate the miners from the mine. Tr. 145. At trial, the parties stipulated that the
first miners exited the mine at approximately 1:30 p.m. 21 FMSHRC at 1095.

3

While Canada testified that Fowler did not ask him to withdraw miners from the mine,
he did not deny that Fowler told him that he had a section 107(a) withdrawal order. Tr. at 11820.
4

The citation alleged a violation of30 C.F.R. § 75.323(e), which prohibits methane
levels exceeding 2 percent in a split of air. 21 FMSHRC at 1094 n. l. The citation was
ultimately vacated. [d.
5

Section 107(a), 30 U.S.C. § 817(a), provides, in relevant part,
If, upon any inspection or investigation ... , an authorized
representative of the Secretary finds that an imminent danger
exists, suc;h representative shall determine the extent of the area of
such mine throughout which the danger exists, and issue an order
requiring the operator of such mine to cause all persons, ... , to be
withdrawn from, and to be prohibited from entering such area until
an authorized representative of the Secretary determines that such
imminent danger and the conditions or practices which caused such
imminent danger no longer exist.

6

Fowler explained at trial that he referenced the No. 4 and 5 developments in the order
because they were the direct source of the methane, but the order would cause everyone
underground to be evacuated because of the explosive range of methane. Tr. 87-88.
813

Subsequently, the UMWA filed a complaint for compc;:nsation requesting 2 Yi hours
compensation for 41 miners, which included the remaining time on the 8:00 a.m. to 4:00 p.m.
shift. Compl. at 2 and Ex. C. Island Creek opposed the complaint, and a hearing was held.

In his decision, the judge relied on the Commission's decision in Local Union 1261,
District 22, UMWA v. Consolidation Coal Company, 11 FMSHRC 1609 (Sept. 1989) ("Local
Union 1261"), aff'd sub nom. Local Union 1261 v. FMSHRC, 917 F.2d 42 (D.C. Cir. 1990),
which he concluded was controlling authority for the issues before him. 21 FMSHRC at 1095.
The judge stated that the primary issue before him was '\vhether miners are entitled to
compensation under ... section 111 when the mine operator has voluntarily closed the mine for
safety reasons prior to the issuance of an order described in section 111, but where such an order
is subsequently issued." Id. The judge found that at 11 :30 a.m., Canada told the dispatcher to
get everyone out of the mine due to elevated methane. Id. at 1097. The judge further found that,
when MSHA inspector Fowler issued the section 107(a) withdrawal order, the order to evacuate
the miners had already been given by Island Creek. Id. Therefore, the judge concluded that,
under the holding of Local Union 1261, MSHA's withdrawal order did not effectuate the
removal of the miners and, thus, no miners were working when Fowler issued the withdrawal
order. Id. The judge rejected the UMWA's contention that Island Creek's decision to remove
miners was made in anticipation of MSHA's issuance of a section 107(a) order in order to avoid
liability for compensation of the miners. Id. at 1098. Accordingly, the judge dismissed the
compensation proceeding. Id.

II.
Disposition
The UMWA argues the judge's finding that the miners were not working when MSHA
issued its section 107(a) order is not supported by substantial evidence. UMWA Br. at 6. In
support, the UMWA relies on the stipulation that the first miners withdrawn appeared on the
surface at 1:30 p.m. and that it took 45 to 50 minutes for miners to exit the mine following the
evacuation order. Id. at 6-7. Therefore, the UMWA contends that miners could only have begun
exiting the mine after 12:30 and after the MSHA inspector issued the section 107(a) order. Id. at
7; Reply Br. at 3-5. Alternatively, the UMWA argues that the miners were still in the mine
working, even if evacuating, when the section 107(a) order issued. UMWA Br. at 7-8. The
UMWA further argues that, even if the miners were not working at the time the section 107(a)
order issued, nevertheless they qualified for relief because they were '\vorking during the shift
when the citation was issued," as required by section 111. Id. at 8. The UMWA distinguishes
the Commission's decision in Local Union 1261 because there miners were withdrawn from the
mine and paid for th~ remainder of their shift on a day prior to MSHA's arrival and withdrawal
order. Id. at 9-11. Finally, the UMWA argues that the Commission should not allow an operator
to withdraw miners in anticipation of a withdrawal order in order to avoid section 111
compensation liability. Id. at 11-13.

814

Island Creek responds that the UMWA inaccurately stated _in its brief some of the facts
regarding the timing of events at the mine. I.C. Br. at 4-5. Island Creek further argues that the
essential facts in the case are not in dispute. Id. at 5-6. Island Creek contends that the
disposition of this case is governed by the Commission's decision in Local Union 1261, that the
judge correctly applied the decision to the facts of the case, and that the MSHA inspector did not
bear the brunt of miner animus because it was the operator who withdrew the miners. Id. at 6-7.
Finally, Island Creek argues that the record does not support the UMWA's speculation that the
miners were evacuated from the mine so it could avoid section 111 compensation liability. Id. at
8-9.
When reviewing an administrative law judge's factual determinations, the Commission is
bound by the terms of the Mine Act to apply the substantial evidence test. 30 U.S.C.
§ 823(d)(2)(A)(ii)(I). "Substantial evidence" means '"such relevant evidence as a reasonable
mind might accept as adequate to support (the judge's] conclusion."' Rochester & Pittsburgh
Coal Co., 11FMSHRC2-159, 2163 (Nov. 1989) (quoting Consolidated Edison Co. v. NLRB, 305
U.S. 197, 229 (1938)). In reviewing the whole record, an appellate tribunal must consider
anything in the record that "fairly detracts" from the weight of the evidence that supports a
challenged finding. Midwest Material Co., 19 FMSHRC 30, 34 n.5 (Jan. 1997) (quoting
Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951)).
Section 111 of the Mine Act provides for compensation for the balance of a shift to
miners who are "working during the shift" when a section 107 order issues if they are "idled" by
the order. It is apparent that the miners in the VP 8 mine were working during the shift in which
the withdrawal order issued. Our focus in this proceeding then is whether the miners were idled
by the MSHA order. In the Local Union 1261 decision, the Commission reviewed an earlier
application of the requirement. The Commission stated that the term "idled" includes both a
physical removal from the mine and a prohibition from entering the mine.7 11 FMSHRC at 1612
n.4 (citations omitted). The record in the instant proceeding does not reflect that either event had

7

The primary issue in Local Union 1261 was whether miners were working during the
shift when MSHA issued its withdrawal order or were on the next working shift. 11 FMS~C at
1615-16. In addressing the requirement in section 111 that miners must be "idled," the
Com.mission stated that, "We do not disavow the Commission's earlier interpretation of 'idled'
... " Id. at 1615. Local Union 1261 is therefore instructive on the meaning of "idled" in section
111. Island Creek further argues that Local Union 1261 is controlling on the disposition of
entitlement to compensation in this proceeding. However, that decision dealt with the
entitlement of miners to shift compensation for the day MSHA issued an order closing the mine,
when the operator had voluntarily closed its mine on the day before, thereby barring miners on
subsequent shifts from entering the mine. Id. at 1611. The complaint for miner compensation in
Local Union 1261 therefore involved a markedly different set of facts and ultimately involved a
different provision of section 111 ("second sentence compensation") than is involved in this
proceeding ("first sentence compensation"). See id. at 1611-12.
815

occurred at the VP 8 mine prior to the section 107(a) withdrawal order.8
The factual underpinning of the judge's decision was that "the mine operator had
voluntarily closed the mine for safety reasons prior to the issuance of an order described in
section 111 .... " 21 FMSHRC at 1095; see also id. at 1097. The judge found that Canada had
contacted the mine dispatcher to evacuate the mine around 11 :30 a.m. However, Canada's
actions, while prudent and commendable, are not by themselves determinative of whether
miners were idled as·a·result of his telephone call or as a consequence of the subsequent section
107(a) withdrawal order. Even if some miners were evacuated to the surface as a result of
Canada's call, the record does not establish that all miners were evacuated or that those who were
evacuated were barred from going back in the mine before Fowler issued the section 107(a)
withdrawal order. Indeed, the testimony oflsland Creek's own witness shows that, after mine
superintendent Suder learned of the withdrawal order, sometime after 1:00 p.m., he called to
release miners on the surface, who were still being held and paid by Island Creek. Tr. 142-44.
Thus, the status of these miners was unchanged even after Island Creek ordered the evacuation of
the mine. Consequently, the judge's determination that the mine was closed and that miners
were idled prior to issuance of the withdrawal order is contrary to the overwhelming weight of
record evidence.
As the Commission stated in Local Union 1261, "[A] miner who has been previously
withdrawn from a mine can still be 'idled' by a subsequently issued withdrawal order in the sense
that the miner is barred by the order from returning to work and that miners so idled may be
entitled to compensation." 11 FMSHRC at 1615. Indeed, as Suder testified, until he found out
about the withdrawal order, he expected that the miners who were held on the surface in pay
status would be sent back into the mine. Tr. at 144-45. The Commission noted in Local Union
1261 that an important legislative purpose in adopting section 111 was to insulate the mine
inspector from any repercussions that might arise from the withdrawal of miners and temporarily
depriving th~m of their livelihood. 11 FMSHRC at 1615 (citation omitted). Clearly, the section
107(a) withdrawal order, which directly resulted in the operator taking the miners out of pay
status, embodied the precise harm that Congress was concerned about when it drafted section
111. Therefore, its application here to compensate miners, some of whom were out of the mine
but still on mine property and being paid, is consistent with this legislative purpose.

8

While Commissioner Marks welcomes Commissioner Verheggen's joining in the
result, he does not agree that the Commission's interpretation of the term "idled" needs to be
disturbed. See slip op at 9-10. In his concurrence, Commissioner Verheggen correctly points out
that the miners in this case, because they were paid by Island Creek for the time they spent
exiting the mine and waiting on the surface, cannot be considered to have been "idled" under the
terms of the statute until such time that they actually began to lose pay that they otherwise would
have been due. Id. at 10. However, such an analysis only establishes the start of the first
sentence compensation period; it does not answer the ultimate question this case presents, which
is what caused the miners to be idled.
816

Further, Island Creek's earlier evacuation notice did not result in the complete withdrawal
of miners from the mine and the cessation of all work activities. Following the mine's
evacuation notice, Fowler met rank-and-file miners in the mine and had to tell them to leave, and
he instructed mine superintendent Suder to make sure everyone was out of the mine.9 21
FMSHRC at 1095. Thus, we conclude that substantial evidence does not support the judge's
determination that the mine had effectively closed prior to the Fowler's issuance of the section
107(a) withdrawal order.
Finally, Island Creek stipulated that miners did not exit the mine until 1:30 p.m. Given
the testimony of Canada and Suder that it took 45 minutes to an hour to evacuate the mine (Tr.
108, 145), miners could not have begun evacuating the mine until 12:30 p.m. at the earliest, after
the section 107(a) withdrawal order, which issued at 12:12 p.m. While this stipulation alone
establishes entitlement of the miners to compensation, there is other record evidence that
establishes that miners continued in pay status and were in the mine well after the Island Creek
evacuation order, so that-it is clear that they were affected by the MSHA order.
In short, given the judge's findings, the stipulation, and the testimony oflsland's Creek's
own witnesses, substantial evidence does not support the judge's ultimate finding that "the
removal of the miners previously ordered to be withdrawn by Canada, was not effectuated by
Fowler's order." 21 FMSHRC at 1097. ·Rather, the evidence supports only one conclusionthat the miners were "idled" by the withdrawal order issued by Fowler and, therefore, are
entitled to compensation for the remainder of the shift.

9

It is evident from the record that this group of miners was not a repair crew authorized
under section 104(c) of the Act, 30 U.S.C. § 814(c), because such a crew must be assigned by the
operator to "eliminate the condition described in the [section 107(a) withdrawal] order." Canada
testified that, when he told mine superintendent Suder about the section 107(a) withdrawal order,
Suder was shocked and surprised to learn of the order. Tr. 128-29. Thus, Suder could not have
ordered the repair of a problem, based on the order, about which he was unaware. In any event,
Canada and Fowler ordered the miners out of the mine. Tr. 128-29.
817

III.

Conclusion
For the foregoing reasons, we reverse the decision of the administrative law judge and
remand the case to the judge for calculation of the compensation due miners for the 2 Y2 hours of
the shift during which they were idled by the section 107(a) withdrawal order.

Marc Lincoln Marks, Commissioner

818

Commissioner Verheggen, concurring in result:
Like my colleagues in the majority, I would reverse the judge's decision in this matter and
remand the case for calculation of the compensation and interest due the miners. I write
separately, however, because the grounds on which I base my decision differ from those of my
colleagues, as I explain below.
The provisions of the first sentence of section 111 of the Mine Act at issue here provide
that when miners are idled by an imminent danger order, they "shall be entitled ... to full
compensation by the operator at their regular rates of pay for the period they are idled" during the
shift when the order was issued. 30 U.S.C. § 821. Section 111 was intended to ensure that:
[M]iners who are withdrawn from a mine because of the issuance
of a withdrawal order shall receive certain compensation during
periods of their withdrawal. This provision ... is not intended to
be punitive, but recognizes that miners should not lose pay because
of. .. an imminent danger which was totally outside their control.
It is therefore a remedial provision ...
S. Rep. No. 95-181, at 47 (1977), reprinted in Senate Subcorrimittee on Labor, Committee on
Human Resources, 95th Cong., Legislative History ofthe Federal Mine Safety and Health Act of
1977, at 634-35 (1978) (emphasis added). In my view, given the clear purpose of section 111 to
recompense miners for pay lost as a result of an imminent danger order, miners are "idled" for
purposes of determining their eligibility for section 111 pay when they in fact actually cease
being paid - when they are, in other words, "taken off the clock" because an imminent danger
order has been issued.
My interpretation of section 111 differs somewhat from my colleagues, who view the
term "idled" as including "both a physical removal from the mine and a prohibition from entering
the mine." Slip op. at [5]. But here, Island Creek continued to pay its miners who were held on
the surface in the hope that the problem which caused elevated methane levels would be
corrected. Tr. 144-45. Mr. Suder testified:
A
. . . We thought, you know, if this is just a small
item, we can correct it and we can get back to work. Until I found
out the particulars, we held the men.
Q
Okay. And since you held them, you paid them
until they_were released to go home?
A

Yes.

Id.
819

By 1:30 p.m. on the day in question, the problem was not corrected, and the miners were
barred from reentering the mine because of the section 107 order in force by then Jo - and this is
when Island Creek discontinued paying the miners and released them to go home. Tr. 144-45. I
also note that the UMWA's complaint requests 2Yz hours of compensation, i.e., for the period
from 1:30 p.m. to 4:00 p.m., the remaining time on the 8:00 a.m. to 4:00 p.m. shift when the
. miners were sent home. Compl. at 2 and Ex. C. The purpose of section 111 is to recompense lost
pay, regardless of whether miners have been physically removed from the mine and are
prohibited from reentering it. Thus, whether evacuation of the miners had been ordered in this
case before the section 107 order was issued is irrelevant. The relevant question is instead
whether the miners have, in fact, lost compensation, to which they otherwise would have been
entitled, as a result of the section 107 order. 11

Jo I believe this answers the question Commissioner Marks poses in his footnote
responding to my concurrence, i.e., "the ultimate question this case presents, which is what
caused the miners to be idled." Slip op. at [6 n.8]. At the time the miners were taken off the
clock at 1:30 p.m., Island Creek could have continued paying them to wait for the methane
problem to be corrected - in which c,ase, the miners would not have been "idle" for purposes of
section 111. When the company opted instead to discontinue paying the miners and release them
to go home (Tr. 144-45), at that time, all the miners would have been able to do was wait because
the section 107 order in force by then barred them from going back underground. In other words,
the circumstances surrounding "the start of the first sentence compensation period" (slip op. at 6
n.8) in turn establish ''what caused the miners to be idled" in this case.
JI In Local Union 1261, Dist. 22, UMWA v. FMSHRC, the District of Columbia Circuit
opined in essence that to be idled for purposes of section 111, miners would have to be
"'on-the-job in the mine. '" 917 F.2d 42, 47 (D.C. Cir. 1990). I do not believe that the
interpretation I offer here of the· first sentence of section 111 is inconsistent with this holding.
Although the miners being held at the surface at the VP 8 Mine were not "in the mine" in the
sense that they were underground, they were certainly still on the mine property. Moreover, the
miners were "on-the-job" insofar as they were still being paid, albeit paid to do nothing but wait
for further orders, a not uncommon situation for workers to be in on mine sites - or on any other
job site of any description. As for the Commission case which the D.C. Circuit was reviewing,
Local Union 1261, Dist. 22, UMWA v. Consolidation Coal Co., 11FMSHRC1609 (Sept. 1989),
I agree with my colleagues that it "involved a markedly different set of facts and ultimately
involved a different provision of section 111 ... than in involved in this proceeding." Slip op. at
(5 n.7].

820

I thus find that the miners in this case, who were barred from reentering the mine by the
section 107 order, then "idled" when taken off the clock, are entitled to compensation under
section 111, and I join my colleagues in reversing the judge and remanding the case to him so
that he may calculate an award of compensation and interest.

Theodore F. Verheggen, Commissioner

821

Distribution
Judith Rivlin, Esq.
United Mine Workers of America
8315 Lee Highway
Fairfax, VA 22031-2215
Elizabeth Chamberlin, Esq.
Robert Vukas, Esq.
Consol Inc.
1800 Washington Road
Pittsburgh, PA 15241
Administrative Law Judge Avram Weisberger
Federal Mine Safety & Health Review Commission
Office of Administrative Law Judges
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

822

-FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

July 31, 2000
SECRETARY OF LABOR,
MINE SAFETY AND .HEALTH
.
ADMINISTRATION (MSHA)
Docket No. VA-99-11-R

v.
ISLAND CREEK COAL COMPANY

BEFORE: Jordan, Chairinan; Marks, Riley, and Verheggen, Commissioners 1
DECISION
BY THE COMMISSION:
In this contest proceeding arising under the Federal Mine Safety and Health Act of 1977,
30 U.S.C. § 801 et seq. (1994) ("Mine Act" or "Act"), Administrative Law Judge Avram
Weisberger determined that Island Creek Coal Company ("Island Creek") did not violate 30
C.F.R. § 75 .1725(c )2 when a miner performed maintenance work on a conveyor belt while
standing on another conveyor belt which was not blocked against motion. 20 FMSHRC 1395,
1399 (Dec. 1998) (ALJ). The Commission granted the Secretary of Labor's petition for
discretionary review challenging the judge's determination. For the reasons that follow, the
judge's decision stands as if affirmed.
I.

Factual and Procedural Background
On September 20, 1998, Ronnie Maggard, a maintenance foreman at Island Creek's VP 8
underground coal mine, told Charles Miller, a rock dust motorman, to add oil to a speed reducer

1

Commissioner_Beatty recused himself in this matter and took no part in its
consideration.
2

Section 7 5 .1 725 states in pertinent part: "(c) Repairs or maintenance shall not be
performed on machinery until the power is off and the machinery is blocked against motion,
except where machinery motion is necessary to make adjustments." 30 C.F.R. § 75. l 725(c).
823

which was part of the drive mechanism of the 5-A conveyor belt. 20 FMSHRC at 1395-96. He
did not instruct Miller to make sure the belt was locked and tagged out,3 even though it was
company policy to have belts locked and tagged out during maintenance or repair work. Tr. 53,
76, 155. Miller asked Thomas Ray, an electrician, to assist in the task. 20 FMSHRC at 1396.
The 5-A belt was located above the 5-B belt and dumped material onto it. Id.; Jt. Ex. 1. Ray
stood on the 5-B belt, which had been deenergized, in order to pump oil into the speed reducer
which was attached to the 5-A belt and located 4 to 5 feet above the 5-B belt. Id. Neither belt
was locked and tagged out. Id. The 5-B belt was unexpectedly energized, traveling 400 feet, and
carrying Ray with it before it was stopped. Id. Ray injured his hand and as a result was still
unable to return to work as of the date of the hearing, November 12, 1998. Id. at 1395-96.
Following an investigation of the accident, the Department of Labor's Mine Safety and
Health Administration ("MSHA") issued an order under section 104(d){l) of the Mine Act, 30
U.S.C. § 814(d)(l), alleging a violation of section 75.l 725(c). The order alleged that the
violation was significant and substantial ("S&S")4 and involved a high level of negligence by the
operator. Gov't Ex. 1. The operator contested the order and the matter proceeded to hearing
before Judge Weisberger.
The judge found that Island Creek did not violate section 75. l 725(c). 20 FMSHRC at
1397-99. He concluded that, based on the plain meaning of the standard, it did not apply to the
5-B conveyor belt on which the miner stood because no maintenance or repairs were being
performed on that belt. Id. at 1397. The judge also rejected the Secretary's claim that, because
maintenance work was performed on the belts while they were not locked and tagged out, Island
Creek violated the standard. Id. at 1398-99. The judge concluded that the standard requires
machinery undergoing maintenance or repairs to be blocked against motion but does not require
it to be locked and tagged out. Id.
II.
Disposition
The Secretary argues that the judge erred in finding that Island Creek did not violate
section 75.l 725(c) when the miner stood on the 5-B conveyor belt and performed maintenance to
the 5-A conveyor belt. S. PDR at 8-10. She contends that the judge incorrectly determined that

3

Under regulations covering electrical equipment, the term "locked and tagged out" as
used in 30 C.F.R. §§ 56.12016, 56.12017, 75.511, and 77.501 means that the power is turned off
by switching the breaker and a lock and tag is placed on the cathead of the equipment so the
power cannot be turned on. Tr. 49-50, 73-74; S. Post-Hearing Br. at 4 n. I.
4

The S&S terminology is taken from section 104(d)(l) of the Act, 30 U.S.C.

§ 814(d)(I), which distinguishes as more serious any violation that "could significantly and
substantially contribute to the cause and effect of a . . . mine safety or health hazard."
824

the term "on" in the standard does not refer to machinery on which a miner stands while
performing repairs or maintenance to other machinery. Id. at 8-10. The Secretary also argues
that, because the 5-A and 5-B belts formed an integrated unit, the judge err~d in finding that the
standard did not apply to the 5-B belt when the miner performed maintenance on the 5-A belt.
Id. at 11-12. Further, she contends that the judge erred in failing to accept the Secretary's
interpretation that belts undergoing maintenance or repairs must be deenergized and locked and
tagged out, at least when they are not otherwise blocked against motion. Id. at 13-16.
Noting that the original order alleged that it violated the standard because the 5-B belt
was "not blocked against motion" (IC Br. at 2; Gov't Ex. 1), and that the Secretary did not move
to modify the order to assert the "lock and tag out" argument, Island Creek argues that the issue
of whether it violated section 75.l 725(c) when it failed to lock and tag out the belts is not
properly before the Commission. IC Br. at 2. On the merits, Island Creek argues that the plain
meaning of section 75.1725(c), as well as case law and MSHA policy, support the judge's
finding that the standard does not require machinery to be locked and tagged out during
maintenance or repairs. Id. at 5-10. It contends that the judge correctly found that the standard
does not apply to machinery on which a miner stands to perform maintenance or repairs on other
machinery. Id. at 11-13. Further, Island Creek argues that the judge correctly determined that
the 5-A and 5-B belts were discrete and separate units. Id. at 14.
Commissioners Riley and Verheggen on different grounds would affirm the judge's
decision that Island Creek did not violate section 75.l 725(c). Chairman Jordan and
Commissioner Marks would reverse the judge's decision. Under Pennsylvania Elec. Co., 12
FMSHRC 1562, 1563-65 (Aug. 1990), aff'd on other grounds, 969 F.2d 1501, 1505 (3d Cir.
1992), the effect of the split decision is to allow the judge's decision to stand as if affirmed.

m.
Separate Opinions of Commissioners
Commissioner Riley, in favor of affirming the decision of the administrative law judge:
For the following reasons, I conclude that the judge properly determined that Island Creek
did not violate 30 C.F.R. § 75.l 725(c) when maintenance was performed on the conveyor belts
while they were not locked and tagged out.
Where the language of a regulatory provision is clear, the terms of that provision must be
enforced as they are written unless the regulator clearly intended the words to have a different
meaning or unless such a. meaning would lead to absurd results. See Dyer v. United States, 832
F.2d 1062, 1066 (9th Cir. 1987); Utah Power &Light Co., 11FMSHRC1926, 1930 (Oct. 1989);
Consolidation Coal Co., 15 FMSHRC 1555, 1557 (Aug. 1993). If, however, a standard is
ambiguous, courts have deferred to the Secretary's reasonable interpretation of the regulation.
See Energy West Mining Co. v. FMSHRC, 40 F.3d 457, 463 (D.C. Cir. 1994); accord Secretary
825

ofLabor v. Western Fuels-Utah, Inc., 900 F.2d 318, 321 (D.C. Cir. 1990) ("agency's
interpretation of its own regulation is 'of controlling weight unless it is plainly erroneous or
inconsistent with the regulation"' (quoting Bowles v. Seminole Rock & Sand Co., 325 U.S. 410,
414 (1945)) (other citations omitted)). The Secretary's interpretation of a regulation is
reasonable where it is "logically consistent with the language of the regulation and ... serves a
permissible regulatory function." See General Elec. Co. v. EPA, 53 F.3d 1324, 1327 (D.C. Cir.
1995) (citations omitted). The Commission's review, like the courts', involves an examination
of whether the Secretary's interpretation is reasonable. See Energy West, 40 F.3d at 463 (citing
Secretary ofLabor on behalfofBushnell v. Cannelton Indus., Inc., 867 F.2d 1432, 1435, 1439
(D.C. Cir. 1989)); see also Consolidation Coal Co., 14 FMSHRC 956, 969 (June 1992)
(examining whether Secretary's interpretation was reasonable).
I conclude that the language of section 7 5.1725(c) is not clear when applied to the facts of
this case. In such situations as here involving an ambiguous standard, the Secretary has on
numerous occasions asserted that the Commission and its judges must examine her interpretation
of the standard and give deference to that interpretation if it is reasonable. S. PDR at 6-8; see,
e.g., Lafarge Constr. Materials, 20 FMSHRC 1140, 1143 (Oct. 1998) (Secretary arguing
deference due to her reasonable interpretation of standard); Harlan Cumberland Coal Co., 19
FMSHRC 1521, 1523 (Sept. 1997) (same). Island Creek was cited for failing to block against
motion the 5-B belt on which the miner stood while performing maintenance to the 5-A belt.
Gov't Ex. 1. Section 75.1725(c) requires machinery to be "blocked against motion" when
maintenance is performed "on" it. It is not clear whether the term "on" in the standard only
refers to machinery "to which" maintenance is performed (i.e., the 5-A belt) or also includes
machinery ''upon which" a miner stands (i.e., the 5-B belt) while performing maintenance to
other machinery. Because the standard is not clear in this case, the Commission and its judges
must defer to the Secretary's interpretation of the standard, provided her interpretation is
reasonable. See Daanen & Janssen, Inc., 20 FMSHRC 189, 192-93 (Mar. 1998) (holding that
where "the s.tandard is ambiguous rather than plain," the Commission "must consider whether the
Secretary's interpretation ... is reasonable.").
I conclude that the Secretary's interpretation of the standard is unreasonable, inconsistent,
and wrong. She erroneously argued to the judge that "blocked against motion" in the standard
means "locked and tagged out" when applied to conveyor belts and that the operator violated the
standard because it failed to lock and tag out the 5-A and 5-B belts. S. Post-Hearing Br. at 4-5.
The Secretary's interpretation is not consistent with the language of the regulation. She defines
the term "locking and tagging out" as "a procedure by which a lock and tag are put on the
cathead of a belt at the power source [to ensure] that after the power is turned off on a belt, no
one else can turn the power back on." S. PDR at 13. However, this "locked and tagged out"
requirement is not mentioned in section 75.1725(c) and there is no indication from the regulatory
history of the standard (see 37 Fed. Reg. 11777 (1972) (proposed rule); 38 Fed. Reg. 4974 (1973)
(final rule)) that "blocked against motion" means "locked and tagged out."

826

The Secretary's interpretation of section 7 5 .1725(c) is contrary to the Mine Act's goal of
protecting the safety of miners. See Dolese Bros. Co., 16 FMSHRC 689, 693 (Apr. 1994) ("A
safety standard 'must be interpreted so as to harmonize with and further . .. the objectives of the
Mine Act.") (quoting Emery Mining Co. v. Secretary ofLabor, 7 44 F .2d 1411, 1414 (10th Cir.
1984)). Under the Secretary's interpretation, even if machinery is deenergized and locked and
tagged out, an employee performing mainten~ce or repairs to the machinery may still be in
danger from the unexpected movement of the machinery due to the release of stored mechanical,
hydraulic, pneumatic, or other form of energy. See 29 C.F.R. § 1910.147 (Occupational Safety
and Health Administration regulations for the control of hazardous energy during servicing and
maintenance of machinery). Thus, the Secretary's interpretation of the standard does not
adequately protect the safety of miners during maintenance or repair work. However, such
protection can be better achieved if, as stated in section 7 5 .1725(c), the machinery is deenergized
and "blocked against motion" to prevent the unexpected movement of the machinery. 1
The Secretary's interpretation of the standard is also unreasonable because she
erroneously attempts to apply an electrical procedure, the "locked and tagged out" requirement,
to mechanical non-electrical work. "Lock and tag out" procedures are specifically required in
several MSHA regulations (see 30 C.F.R. §§ 56.12016, 56.12017, 57.12016, 57.12017, 75.511,
77.501), but these involve work on electrical equipment where there is a danger of electrical
discharge. "Blocked against motion" procedures are also used'in several MSHA regulations (see
30 C.F.R. §§ 56.14105, 57.14105, 75.1725(c), 77.404(c)) but these involve mechanical
maintenance or repair work. In the instant case, the miner performed mechanical work when he
added oil to the speed reducer on the 5-A belt. 20 FMSHRC at 1396. The Secretary does not
argue and there is no record evidence to indicate that the miner was exposed to the danger of
electrical discharge when he added oil to the speed reducer. Furthermore, the preamble to the 30
C.F.R. Part 75 final rules, which cover mandatory safety standards for electrical and mechanical
equipment, states that section 7 5 .1725 covers "mechanical equipment" rather than electrical
equipment. 38 Fed. Reg. at 4975.
The electrical-nature of the "locked and tagged out" requirement is supported by case law.
In Phelps Dodge Corp. v. FMSHRC, 681F.2d1189, 1190, 1192-93 (9th Cir. 1982), the court
held that the Secretary should have applied a "blocked against hazardous motion" standard (30
C.F.R. § 55.14-29 (1979) (now 30 C.F.R. § 56.14105)) to mechanical work involving the
removal of wedged rocks from a drop chute at a metal mine instead of applying a "lock out"
requirement (30 C.F.R. § 55.12-16 (1979) (now 30 C.F.R. § 56.12016)) intended for work on
electrically-powered equipment. Similarly, the Commission in Mettiki Coal Corp., 13 FMSHRC
760, 766 (May 1991), stated in dictum that the Secretary should have applied a ''blocked against

1

I concur with Commissioner Verheggen (slip op. at 10 n.5) that it is troubling that my
colleagues voting in favor ofreversing the judge (slip op. at 15) place great significance on the
operator's internal policies requiring lock and tag out procedures when they conclude that section
75.1725(c) requires the conveyor belts to be locked and tagged out. This is particularly troubling
because the operator's policies are clearly at odds with the plain meaning of the standard at issue.
827

motion" standard (30 C.F.R. § 77.404(c)) to the mechanical repair of a speed reducer on a
conveyor belt at a surface coal mine instead of applying a "locked and tagged out" standard (30
C.F.R. § 77.501) intended for electrical work on electric distribution circuits and equipment.
Indeed, the Secretary's refusal to acknowledge applicable case law making this distinction
between mechanical equipment that must be "blocked against motion" and electrical equipment
that must be "locked and tagged out," led to the first Equal Access to Justice Act (5 U.S.C.
§ 504) award by the Commission. Ray, employed by Leo Journagan Construction Co., 20
FMSHRC 1014(Sept.·1998).
Like the Queen of Hearts in Lewis Carroll's Alice In Wonderland, who could change the
law on a whim and then arbitrarily decide whose head would roll for unforeseeable and thus
unavoidable offenses, the Secretary stands before the Commission demanding that we endorse
the unsupportable proposition that in section 75.1725(c), which covers the maintenance or repair
of mechanical equipment, "blocked against motion" really means "locked and tagged out," as
used in sections 56.12016, 56.12017, 57.12016, 57.12017, 75.511, and 77.501, which apply to
electrical equipment. Because the Secretary's underlying assumption that section 75.1725(c)
requires machinery to be "locked and tagged out" is unreasonable, it is not necessary to analyze
the reasonableness of her interpretation that the standard applies to the 5-B belt upon which the
miner stood when performing maintenance to the 5-A belt. Such an analysis would have
included interpretative questions such as whether, for the purposes of section 75.1725(c), the two
conveyor belts were sufficiently integrated structurally and functionally to form a single piece of
equipment (a "belt system"), or, if they were not a single piece of equipment, whether the term
"on" in the standard means "located upon" the machinery as well as "performing maintenance or
repairs to" the machinery.
Having found the meaning of section 75.l 725(c) to be ambiguous and having rejected the
Secretary's interpretation of the standard as being clearly unreasonable, I turn next to what I refer
to as the "order argument," raised by Chairman Jordan and Commissioner Marks (slip op. at 1314), that the judge's finding of no violation should be reversed because the original order stated
that the operator violated the standard because the belt was not "blocked against motion"2 (Gov't
2

Although the term "blocked against motion" in the order (Gov't Ex. 1) is the same as
the term used in the standard, the Secretary's assertions about the meaning of the term have
confused the issue. The Secretary did not call the inspector to testify as to his reasons for issuing
the order. The only indication in the record ofMSHA's definition of the term "blocked against
motion" as used in the order was provided by the Secretary who claimed it means "locked and
tagged out." S. Post-Hearing Br. at 4-5. Thus, it is not clear whether, when the inspector issued
the order, he meant th_e term to mean any method to prevent the motion of the belt or only the
"locked and tagged out" procedure asserted by the Secretary. Given the Secretary's unreasonable
interpretation of the term "blocked against motion" which the judge correctly rejected (20
FMSHRC at 1398) and given the confusion surrounding the meaning of the term in the order, I
disagree with Chairman Jordan and Commissioner Marks (slip op. at 13-14, 18) that the use of
the term "blocked against motion" in the order is a sufficient basis for reversing the judge's
decision.
828

Ex. 1) and the record evidence shows that the belt was not blocked against motion. Section
l 13(d)(2)(A)(iii) of the Mine Act, 30 U.S.C. § 823(d)(2)(A)(iii), provides that, except for good
cause shown, an issue cannot be considered on review unless it was raised before the judge.
Beech Fork Processing, Inc., 14 FMSHRC 1316, 1319 (Aug. 1992). Despite having every
opportunity to do so, the order argument was never raised before the judge because the Secretary
always maintained that the operator violated section 75.1725(c) by failing to lock and tag out the
belts. S. Post-Hearing Br. at 4-5. Section 113(d)(2)(A)(iii) of the Mine Act also provides that
"review shall be limited fo the questions raised by the petition." Asarco, Inc., 14 FMSHRC
1323, 1326 (Aug. 1992). The Secretary never raised the order argument in her petition. Thus, I
conclude that the order argument is not before the Commission because it was not explicitly
raised before the judge or on petition to the Commission. Nor do I think it was implicitly raised
because the Secretary explicitly defined "blocked against motion" to mean "locked and tagged
out." S. Post-Hearing Br. at 4-5; see Beech Fork, 14 FMSHRC at 1319-21 (finding issue not on
review because it was not explicitly or implicitly raised before judge).
The judge correctly analyzed the instant case according to the "locked and tagged out"
interpretation of the standard argued before him by the Secretary and correctly found it to be
erroneous. Although my analysis differs from that of the judge, I affirm his decision in result that
the operator did not violate section 75.1725(c) when maintenance was performed on the
conveyor belts while they were not locked and tagged out.
By failing to block the machinery against motion, Island Creek's actions were obviously
unsafe and my decision in no way condones its actions. It is unfortunate that the Secretary has
complicated what might have been a simple case. By again confusing blocking mechanical
equipment against motion with locking and tagging out electrical equipment, she continues to
muddle the law at the expense of miner safety.

0

~C!....

.

James C. Riley, Commissioner

829

Commissioner Verheggen, in favor of affirming the decision of the administrative law judge:

In its July 1982 decision in Phelps Dodge Corp. v. FMSHRC, the Ninth Circuit
highlighted the Secretary' s misguided approach to ensuring the safety of miners performing
mechanical repairs. 681F.2d1189 (9th Cir. 1982). In that case, the Secretary applied to
mechanical repairs a standard designed to ensure the safety of miners performing electrical
repairs. Id. at 1191-93. Calling the Secretary's enforcement action "an abuse of discretion" (id.
at 1193), the court observed that the cited standard was "directed to abatement of the danger of
electric shock" and did not "address the hazards arising from the accidental movement of
electrical equipment while mechanical work is being done thereon" (id. at 1192).
Now, almost 18 years later, the instant case, Island Creek Coal Co., underscores the truth
of the old adage that the more things change, the more they stay the same. Here, a miner,
Thomas Ray, was performing mechanical work on a belt drive mechanism. 20 FMSHRC 1395,
1395-96 (Dec. 1998)-(ALJ). Ray was assisting another miner, Charles Miller, with adding oil to
a speed reducer. Id. at 1396. When the belt on which Ray was standing was accidentally
activated, it carried Ray 400 feet, resulting in serious injury to him. Id. Miller and Ray's work
entailed no risk whatsoever of electric shock.
MSHA cited Island Creek under the correct standard, 30 C.F.R. § 75.l 725(c), which in
my opinion clearly required that the machinery on which Miller and Ray were working be
''blocked against motion." Yet inexplicably, the Secretary based her enforcement action against
Island Creek on the fact that Miller and Ray had not locked and tagged out the belt on which they
were working. At the hearing and in her post-hearing brief, the Secretary argued that, with
regard to conveyor belts, the term "blocked against motion" in section 7 5.1725(c) means "locked
and tagged out," and that Island Creek violated the standard because it did not lock and tag out
the belts. S. Post-Hearing Br. at 4-5; Tr. 24-26. Island Creek also addressed this contention in
its post-hearing brief and the judge fully considered it in his decision. IC Post-Hearing Br. at 1618; 20 FMSHR.C at 1397-98. 1 In other words, the basis for the Secretary's enforcement action is
that the belt was not locked and tagged out, which the Secretary described as an "electrical plug
[being] pulled from a power source and a lock [being] put on the plug itself, thus preventing it
from being plugged back in." S. Post-Hearing Br. at 4 n.l. She also defmed the term to mean "a
procedure by which a lock and tag are put on the cathead of a belt at the power source [to ensure]
that after the power is turned off on a belt, no one else can tum the power back on." S. PDR at
13.

1

I disagree with Island Creek's contention that, because MSHA's order did not state that
Island Creek failed to lock and tag out the belts, and because the Secretary did not move to
modify the order to a5sert her "lock and tag out" argument, that argument is not properly before
the Commission. The parties litigated the lock out/tag out issue at trial, and it is well established
that "Rule 15(b) of the Federal Rules of Civil Procedure ... permits [trial and appellate]
adjudication of issues actually litigated by the parties irrespective of pleading deficiencies." See
Faith Coal Co., 19 FMSHRC 1357, 1362 (Aug. 1997).
830

It hardly bears stating that section 75. l 725(c) does not require equipment to be locked
and tagged out.2 The term is not mentioned in section 75.l 725(c), nor is it defined in any MSHA
regulation or by the Mine Act. Instead, the standard requires that when machinery undergoes
maintenance or repair, it must be (1) de-energized and (2) "blocked against motion." The term
"blocked against motion" is not defined in the MSHA regulations or the Mine Act. Under
ordinary usage,3 the term "to block" means "to render ... unsuitable for passage or progress by
obstruction," and the term "motion" means ''passing from one place ... to another." Webster's
Third New lnt'l Dictiona"ry (1986) at 235, 1475. Therefore, the term ''blocked against motion"
means obstructing passage from one place to another. There is no indication from the plain
meaning of section 75.1725(c) that, when applied to conveyor belts, "blocked against motion"
may only be satisfied by locking and tagging out. The Secretary also did not present any
evidence at trial to show that the only way to block a belt against motion is to lock it and tag it
out.4

I also find compelling the clause of section 75. l 725(c) that allows blocks against motion
to be removed ''where machinery motion is necessary to make adjustments." I fail to see how
any such adjustments could feasibly be made if the machinery were locked and tagged out. Nor
has the Secretary explained this contradiction to her position. More importantly, I find that the
Secretary's enforcement strategy in this case could well pose significant hazards to the safety of
miners in other situations. It is a matter of common sense that some machinery, no matter how
carefully locked and tagged out, could, if not blocked against motion, move under the simple
force of gravity (if not other forces, such as stored mechanical energy), and so injure a miner. I
am thus in complete agreement with the concern expressed by Commissioner Riley that "[t]he

2

Where the language of a regulatory provision is clear, the terms of that provision must
be enforced as they are written unless the regulator clearly intended the words to have a different
meaning or unless such a meaning would lead to absurd results. Dyer v. United States, 832 F.2d
1062, 1066 (9th Cir. 1987); Utah Power & Light Co., 11 FMSHRC 1926, 1930 (Oct. 1989).
3

In the absence of an express regulatory definition or an indication that the drafters
intended a technical usage, the Commission has relied on the ordinary meaning of the word
construed. Peabody Coal Co., 18 FMSHRC 686, 690 (May 1996), aff'd, 111F.3d963 (D.C. Cir.
1997) (table).
4

Lock and tag out procedures are required by some MSHA regulations (see, e.g., 30
C.F.R. §§ 56.12016, 56.12017, 57.12016, 57.12017, 75.511, 77.501), but these deal specifically
with electrical equipment rather than mechanical equipment such as conveyor belts. MSHA
regulations require "blocked against motion" procedures when performing mechanical repairs or
maintenance to equipment (see, e.g., 30 C.F.R. §§ 56.14105, 57. 14105, 75.1725(c), 77.404(c)).
831

Secretary's interpretation of section 75. l 725(c) is contrary to the Mine Act's goal of protecting
the safety of miners." Slip op. at 5. Locking and tagging out is no substitute for blocking against
motion when mechanical repairs are performed. 5
All these points lead me to the conclusion that, just as in Phelps Dodge, the Secretary has
attempted to fit a square peg into a round hole, even though a round peg was ready at hand. I
find this inexplicable because it is an attempt to graft an electrical work safeguard onto a
standard which applies to mechanical work, a lock and tag requirement that simply does not
appear in the plain language of section 75. l 725(c). This case is an example of the Secretary
attempting to "prosecute citizens for violating a regulation that does not exist." Contractor's
Sand and Gravel, Inc. v. FMSHRC, 199 F.3d 1335, 1341 (D.C. Cir. 2000).
The Secretary's confusion of electrical and mechanical standards is also at odds with
Commission precedent. In Mettiki Coal Corp., the Secretary cited the operator of a surface coal
mine for an improperly functioning lock out device for a belt on which miners were making
mechanical repairs to a speed reducer. 13 FMSHRC 760, 762 (May 1991). Although the
operator was not required to have the lock out device engaged when an MSHA inspector
discovered that it was not working (id. at 765-66), the Commission nevertheless recognized that
when mechanical repairs are performed
... [a] lock out of the equipment or circuit is not required. Thus,
when mechanical repairs are being made to mechanical equipment
and there is no danger of contacting exposed energized electrical
parts, MSHA requires only that the power be turned off and the
machinery be blocked against motion.

Id. at 766.
The Commission addressed similar confusion over mechanical and electrical work in
Ray, employed by Leo Journagan Construction Co., 20 FMSHRC 1014, 1016 (Sept. 1998),
where in an underlying proceeding, an individual was cited for failing to lock and tag out a
crusher under mechanical repair. In Ray, a four-member majority stated that "[t]here is an urgent

5

I find troubling the suggestion made by my colleagues voting in favor of reversing the
judge that we ought to accept locking and tagging out belts on which repairs are being performed
because of the "universal acceptance of a lock and tag out policy by everyone affiliated with
Island Creek who appeared at the hearing." Slip op. at 15. I fail to see how any such policy,
however enthusiastically or universally endorsed by an operator, can be used as guidance in a
case such as this when the policy is at odds with the plain language of the standard at issue.
Indeed, I find this suggestion of my colleagues particularly puzzling in light of the fact that they
do not hesitate to find a violation of the standard's plainly stated requirement that machinery
must be blocked against motion. They leave hanging the question of how their holding squares
with Island Creek's policy.
832

need for the Secretary to clarify what precautions are necessary when employees unclog a
crusher," including the applicability and feasibility oflockout procedures in situations where
mechanical repairs necessitate 'jogging" a machine to see if repairs have been successful. Id. at
1026.
I find it unfortunate here that where the Secretary could simply have argued before the
judge that the operator violated section 75.1725(c) because it failed to block the belts against
motion, she chose insteatl to erroneously argue that the "blocked against motion" requirement
was equivalent to a "lock and tag out" requirement developed for electrical work. This error
might have been understandable had it been made by an inspector in the field. Yet it is the
Secretary's counsel, at both trial and appellate levels, that has made this error. I am troubled by
the Secretary's apparent failure to distinguish mechanical standards from electrical standards, a
point that ought to have been settled 18 years ago with the Ninth Circuit's Phelps Dodge
decision.6
Apparently, the Chairman and Commissioner Marks do not share my concerns regarding
the Secretary's confused approach in this case. They state that "the terms of [section 75. l 725(c)]
must be enforced as they are written." Slip op. at 13. They then proceed to write an opinion in
which they would so enforce the standard against Island Creek. Their approach is at odds,
however, with the manner in which the Secretary chose to enforce section 75."1725(c) in this case.
It is not the role of the Commission to usurp the Secretary's enforcement role under the Mine Act
and prosecute a violation - which is essentially what my colleagues suggest we do. To the
contrary, Congress established the Commission to, among other things, "develop a uniform and
comprehensive interpretation of the law ... [to] provide guidance to the Secretary in enforcing
the [Mine Act]." Hearing on the Nomination ofMembers ofthe Federal Mine Safety and Health
Review Comm. Before the Senate Comm. on Human Resources, 95th Cong. 1 (1978) (emphasis
added). Congress explicitly charged the Commission "with the responsibility ... for reviewing
the enforcement activities of the Secretary." Id. I am not prepared, as my colleagues are, to
ignore the problems posed by the Secretary's litigation posture in this case. I find that it is more
appropriate to attempt to guide the Secretary to a more reasonable and realistic appreciation of
the distinction between mechanical and electrical standards.

6

Similarly, in the Ray case, the Secretary did not address Phelps Dodge - "indeed, in
her posthearing brief, [she] chose to ignore the case altogether." 20 FMSHRC at 1025. The
Secretary lost her case against Ray, and also was ordered to pay his legal bills. Id. at 1029.

833

Accordingly, I find that the judge' s conclusion that Island Creek did not violate section
75. l 725(c) is correct, albeit on grounds different from those upon which the judge relied. I
would thus affirm his decision.

834

Chairman Jordan and Commissioner Marks, in favor of reversing the judge:
According to the plain meaning of section 75.1725(c), an operator must take two actions
to insure that miners are protected from accidental equipment start-ups when repairs on
machinery are performed: (1) turn off the power and (2) ensure that the machinery is blocked
against motion. 1 Unless it does both, the operator is in violation of the standard.
In order to pump·oil into the drive mechanism of the 5-A conveyor belt, Thomas Ray
stood on the 5-B belt, which was located 4 to 5 feet below. 20 FMSHRC 1395, 1396 (Dec.
1998) (ALJ). Coal on the 5-A belt dumped into the 5-B belt. Id.; Jt. Ex. 1. There is no dispute
that at some point during the repair, the power on the 5-B belt was turned on. 20 FMSHR.C at
1396. It is also undisputed that the 5-B conveyor belt was not blocked against motion. See IC
Br. at 4 ("when the 5-B belt started to move" Ray was carried on the top). The accidental start up
of the belt caused Ray to be carried a distance of 400 feet and to sustain injury to his hand. 20
FMSHR.C at 1396.

Where the language of a regulatory provision is clear, the terms of that provision must be
enforced as they are written unless the regulator clearly intended the words to have a different
meaning or unless such a meaning would lead to absurd results. Utah Power & Light Co., 11
FMSHRC 1926, 1930 (Oct. 1989); Consolidation Coal Co., 15 FMSHRC 1555, 1557 (Aug.
1993). Both the plain meaning of the regulation and the order at issue clearly state the nature of
Island Creek's violation here2 - failure to block a belt against motion. 30 C.F.R.
§ 7 5 .1725(c); Gov't Ex. 1 at 1 (belt was not "blocked against motion").
Although the Secretary has argued both below and on review that the regulation required
Island Creek to lock and tag out the belt during maintenance work (S. PDR at 13-16), we are not
bound by the Secretary's theory in making our determination as to whether Island Creek violated
the standard. We cannot let the Secretary's more complicated litigation posture obfuscate the
straightforward fact -that Island Creek simply did not block the 5-B belt against motion, as

1

Section 75.1725(c) states-that "[r]epairs or maintenance shall not be performed on
machinery until the power is off and the machinery is blocked against motion, except where
machinery motion is necessary to make adjustments." 30 C.F.R. § 75.1725(c).
2

Although we agree with Commissioner Riley that part of the regulation is ambiguous
(because the words "on machinery" can mean machinery "to which" maintenance is performed,
or ''upon which" a miner-stands to perform it), Riley opinion, slip op. at 4, this does not render
the "turn off the power" and "blocked against motion" language ambiguous. Rather, that
language should still be interpreted according to its plain meaning. See American Train
Dispatchers Ass 'n v. ICC, 54 F.3d 842, 848 (D.C. Cir. 1995) (deference to agency interpretation
of term contained in regulation only appropriate where meaning of that term is ambiguous).
835

required by the regulation.3 Consequently, it was unnecessary for the judge, and remains
unnecessary for this Commissio~ to rule on the Secretary's contention that the regulation
required the operator to lock and tag out the machinery. 4
The Commission routinely refuses to examine contentions of the parties that are not
necessary for the resolution of the case before it. See, e.g., Arch ofKentucky, 20 FMSHRC 1321,
1327 n.7 (Dec. 1998); Extra Energy, Inc., 20 FMSHRC 1, 8 n.11 (Jan. 1998); Fort-Scott
Fertilizer-Cul/or, Inr:.; 19 FMSHRC 1511, 1516 n.6 (Sept. 1997). Neither the judge nor our
colleagues provide any reason to depart from this bedrock principle of jurisprudence, and we can
discern none on our own.
We do not agree with Commissioner Riley that we are prohibited from addressing the
plain meaning of the regulation because the Secretary failed to raise it before the judge. Riley
opinion, slip op. at 6-7. The order was ad.mi tted into evidence, and clearly charges, using the
language of the regulation, that "[t]he 5-B conveyor belt drive was not blocked against motion."
See Gov't Ex. 1 at 1. 5 To refuse to consider the order as written, as both our colleagues do, runs
directly counter to the Mine Act's directive that we issue a decision "affirming, modifying, or
vacating the Secretary's ... order." 30 U.S.C. § 815{d). Consequently, we find Commissioner
Verheggen' s commentary that we are somehow acting outside our proper role in this case
unpersuasive. See Verheggen opinion, slip op. at 11.
We also disagree with Commissioner Riley's statement that the Secretary never raised
this argument in her petition. Riley opinion, slip op. at 7. In fact, the Secretary's petition was
carefully drafted to explicitly include the more global "blocked against motion" argument as part
of the "lock and tag out" theory that applied to the specific situation at Island Creek. S. PDR at
14 n.4 ("[I]n the mine in this case, locking and tagging out is the only viable method for blocking
against motion.... [T]his is not a case where the operator argued that it had blocked the belts
against motipn in some way other than locking and tagging out."); see also id. at 13 (''The
Secretary's interpretation of the standard ... [requires] that belts on which miners are working be
deenergized and lecked out, at least where, as here, the belts are not otherwise blocked against
motion"); id. at 15 n.5 {"The operator in this case neither locked and tagged the belts against
motion, nor tried to block them in some other way.").

3

Commissioner Riley is incorrect when he claims that we "conclude that section
75. l 725(c) requires the conveyor belts to be locked and tagged out." Riley opinion, slip op. at 5
n. l. Nothing in our opinion can be reasonably read to support such a statement.
4

Considerati9n of the Secretary's position is better left to a case in which the operator
can reasonably contend that its machinery was "blocked against motion," but not locked and
tagged out. This is not such a case.
5

In fact, Island Creek calls attention to this language in its brief, complaining that the
Secretary should have modified the order to reflect her "lock and tag" out theory. IC Br. at 2.

836

Jn addition, we are frankly puzzled by, and thus briefly comment on, our colleagues'
indignation regarding the Secretary's "lock and tag out position," indignation that leads them to
vacate the order at issue here. Charges that the Secretary's interpretation "does not adequately
protect the safety of miners," Riley opinion, slip op. at 5, or that it impermissibly applies an
electrical procedure to mechanical work, id., Verheggen opinion, slip op. at 9-11, are truly
perplexing given the consistent assertions by Island Creek's miners, foremen, and counsel, that
locking and tagging out the belts was precisely what Island Creek's safety policies required.
Miners Ray, Charles Miller, and Tommy Proffit all testified that they had been told to lock and
tag out belts. Tr. 40, 55, 59, 74, 102. Jn fact, Miller and Proffit even stated that they had been
told by Island Creek management that this was a legal requirement. Tr. 76, 102. Island Creek
foremen Elmer Deel and Ronnie Maggard verified that the company's policy required miners to
lock and tag out belts. Tr. 120, 156-57. Notes from Island Creek safety meetings confirm that
this was the procedure taught to miners. IC. Ex. 1.6 At the hearing, Island Creek's counsel also
asserted that this mine "require[s] a higher standard of care from their employees ... [and] as a
matter of practice, we do require for mechanical work that the equipment be locked and tagged
out." Tr. 31.
Jn fact, locking and tagging out the belts is the only feasible manner of blocking the belts
against motion (the actual regulatory requirement) that is mentioned in the entire record of this
case. There ·was universal acceptance of a lock and tag out policy by everyone affiliated with
Island Creek who appeared at the hearing. There is also a complete lack of record evidence both
as to why it might be dangerous and how the belts could otherwise be blocked against motion.
Accordingly, our colleagues' assertion that a lock and tag out policy does not adequately protect
miner safety (Riley opinion, slip op. at 5; Verheggen opinion, slip op. at 9-10), constitutes a
finding without record support.
Although Island Creek failed to insure that the 5-B belt was blocked against motion, and
therefore failed .to comply with the explicit mandate contained in section 75.1725(c), our inquiry
cannot end here. Island Creek also contends that it was unreasonable for the Secretary to apply
section 75. l 725's requirements to the 5-B belt, the one upon which Ray was standing. The
operator argues that since the maintenance was performed on the 5-A belt, only that belt came
under the purview of the regulation while Ray added oil to the speed reducer. IC Br. at 11. The

6

The notes from the safety meeting of December 1, 1997, state that:
Belts can be very dangerous if correct work habits are not followed
and if we_do not lock and tag the cathead out at the power source
when we are going to work on any belt for any reason. No work
shall be started on any belt until it is verbally confirmed that the
belt has been properly locked and tagged out.

IC. Ex. 1 at 6.
837

judge agreed with Island Creek that the standard only applied_to the 5-A belt. 20 FMSHRC at
1397.
It is this section of the regulation that we find ambiguous, because the requirement that
"repairs or maintenance shall not be performed on machinery'' does not make clear whether it is
restricted to machinery that is being repaired, or also includes machinery on which a miner is
standing to perform the repair. If a standard is ambiguous, courts have deferred to the Secretary's
reasonable interpretation of the regulation. See Energy West Mining Co. v. FMSHRC, 40 F.3d
457, 463 (D.C. Cir. 1994); accord Secretary ofLabor v. Western Fuels-Utah, Inc., 900 F.2d 318,
321 (D.C. Cir. 1990) ("agency's interpretation of its own regulation is 'of controlling weight
unless it is plainly erroneous or inconsistent with the regulation'" (quoting Bowles v. Seminole
Rock & Sand Co., 325 U.S. 410, 414 (1945)) (other citations omitted). The Secretary's
interpretation of a regulation is reasonable where it is "logically consistent with the language of
the regulation and ... serves a permissible regulatory function." See General Elec. Co. v. EPA,
53 F.3d 1324, 1327 (D.C. Cir. 1995) (citations omitted). The Commission's review, like the
courts' , involves an examination of whether the Secretary's interpretation is reasonable. See
Energy West, 40 F.3d at 463 (citing Secretary ofLabor on behalfofBushnell v. Cannelton
Indus., Inc., 867 F.2d 1432, 1435, 1439 (D.C. Cir. 1989)); see also Consolidation Coal Co., 14
FMSHRC 956, 966-69 (June 1992) (examining whether Secretary's interpretation was
reasonable).

The Secretary interprets section 75.l 725(c) to apply both to machinery on which miners
stand to perform repair or maintenance work, and to the machinery to which the repair or
maintenance work is being performed. S. PDR at 8. The Secretary argues that to repair one
piece of equipment, miners must sometimes position themselves on or adjacent to another piece
of equipment. Id. at 9-10. In light of this fact, she maintains that the fundamental protective
objective of section 75.1725(c) can only be realized if it is interpreted to also apply to machinery
with which miners come into contact during repair work. Id. She urges the Commission to
reject a restrictive interpretation of the standard that would protect miners only from the dangers
caused by the accidental movement of machines undergoing the repair, but would leave them
vulnerable to the equally harmful safety hazards of adjacent machinery. We find this approach
eminently reasonable. 7
In Walker Stone Co. v. S.ecretary ofLabor, 156 F.3d. 1076 (10th Cir. 1998), the Tenth
Circuit eschewed the narrow approach to the standard urged by Island Creek here. In that case, a

7

The Secretary also contends that the regulation applies to both the 5-A and 5-B belts
because the definition of the word "on" means both "upon" (or "on top of machinery'') and "to"
machinery. S. PDR at 8-9. This is a permissible reading of the regulation, and thus is entitled to
deference. See Island Creek Coal Co., 20 FMSHRC 14, 18-19, 23 (Jan. 1998). The judge erred
by framing the question as asking whether the fact that Ray stood on the 5-B belt constituted
maintenance of that belt (20 FMSHRC at 1397) improperly focusing on the word "maintenance"
instead of the word "on."
838

miner removing rocks which had clogged the crusher was killed when the crusher was
accidentally restarted. Id. at 1079. Walker Stone was cited under a standard almost identical to
the one at issue in this case. 8 The operator first maintained that the standard was inapplicable
because removing rocks could not constitute repair or maintenance work. Alternatively Walker
Stone contended that even if the work was considered repair or maintenance, the standard was
still inapplicable "because the work was actually being performed on the rocks rather than on the
crusher." Id. at 1082. The court rejected that literal approach, endorsing instead the
Commission's broad reading of the standard as "consistent with the safety promoting purposes of
the Mine Act," and one that avoided "anomalous results." Id.
Under the approach urged by Island Creek, miners repairing equipment would be
protected from accidental movement by the equipment undergoing repair but would have no
protection from the accidental movement of equipment they might find it necessary to stand upon
or lean against in order to perform the repair or maintenance work. Their protection under the
standards would therefore depend on the location of the equipment needing the repair or
maintenance. The less accessible the equipment being repaired, the less protection would be
afforded by the standard. We reject an interpretation that would lead to such an absurd result.
See Rock ofAges Corp., 20 FMSHRC 106, 122 (Feb. 1998) (to avoid absurd results, explosives
training standard must be interpreted to require training in the type of explosives actually used);
aff'd in pertinent part, 170 F.3d I48 (2d. Cir. 1999); Consolidation Coal Co., 15 FMSHRC at
1557 (judge' s construction of an escapeway standard could lead to absurd results).

In this case, the Secretary also maintains that the 5-B belt was an integral part of the 5-A
and 5-B belt transfer point, and that the work performed by Ray should be considered a repair of
the entire belt transfer machine, which contains 5-B. S. PDR at 11-12. A careful review of the
evidence regarding these belts indicates that they formed an almost seamless unit, with the belts
mounted contiguously. See Joint Ex. 2A-2D, 2G. Furthermore, testimony at trial demonstrated
that the miners P.erforming the maintenance work believed that, at least at the transfer point area,
the belts formed one unit. Ray testified that he did not check to make sure that the 5-B belt was
locked and tagged out before he started his maintenance work on the speed reducer because
"[w]e were working there all day.... I didn't stop to consider that this was a new order, new job
.... I just thought it was a continuation of what we were doing." Tr. 40.9 Miller testified that
he did not verify whether the 5-B belt was deenergized "[b]ecause [he] made an assumption that
- . being that work was already being done at that speed reducer, [he] just made an assumption
that it was already locked out." Tr. 73.

8

Walker Stone was cited under 30 C.F.R. § 56.14105, the surface mine counterpart to
section 75.1725(c), which applies to underground coal mines. 156 F.3d at 1079.
9

Testimony revealed that the prior work in that area was replacement of a broken roller
on the 5-A belt drive. Tr. 36, 96-7, 119.
839

In construing the identical regulation in Arch ofKentucky, Inc., 13 FMSHRC 753, 756
(May.1991), the Commission recognized that "(t]he purpose of section 75. l 725(c) is to 'prevent,
to the greatest extent possible, accidents in the use of [mechanical] equipment. • . .. A safety
standard should be construed to effectuate its purpose." (citations omitted). We agree and would
reverse the judge's decision.

..
Marc Lincoln Marks, Commissioner

840

Distribution
Robin A. Rosenbluth, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., Suite 400
Arlington, VA 22203
Elizabeth Chamberlin, Esq.
Robert Vuk:_as, Esq.
Consolidation Coal Company
1800 Washington Road
Pittsburgh, PA 15241
Administrative Law Judge Avram Weisberger
Federal Mine Safety & Health Review Commission
Office of Administrative Law Judges
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

841

842

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, Suite 1000
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

July 11, 2000

BLADES CONSTRUCTION PRODUCTS,
Contestant

CONTEST PROCEEDINGS
Docket No. YORK 98-81-RM
Citation No. 7714696; 8/4/98

v.
Docket No. YORK 98-82-RM
Citation No. 7714697; 8/4/98
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. YORK 98-83-RM
Citation No. 7714698; 8/5/98
Steuben Crushed Stone-Div./
Blades Construction Products
Mine ID No. 30-00214

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket No. YORK 98-58-M
A.C. No. 30-00214-05512

v.
Docket No. YORK 99-4-M
A. C. No. 30-00214-05514

BLADES CONSTRUCTION PRODUCTS,
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

Docket No. YORK 99-56-M
A. C. No. 30-00214-05516 A
Docket No. YORK 99-57-M
A. C. No. 30-00214-05517 A

RONALD G. THURSTON &
JAMES P. EMO, employed by
BLADES CONSTRUCTION PRODUCTS,
Respondents

Steuben Crushed Stone-Div./
Blades Construction Products

843

DECISION
Appearances:

William G. Staton, Esq., Office of the Solicitor, U .S. D ept. of Labor,
New York, New York, on behalf of the Secretary of Labor;
L. Joseph Ferrara, Esq., Jackson & Kelly, Washington, D.C., and
John F. Klucsik, Esq., Devorsetz, Stinziano, Gilberti, Heintz & Smith,
P.C., Syracuse, NY, on behalf of Blades Construction Products, Ronald
G. Thurston and James P. Emo.

Before:

Judge Melick

These consolidated civil penalty proceedings are before me pursuant to Sections 105(d)
and 1 lO(c) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801, et seq., the
"Act," charging Blades Construction Products (Blades) and James P. Emo and Ronald G.
Thurston as agents of Blades, with violations of mandatory standards. The general issue before
me is whether there were violations of the cited standards. Other issues include whether certain
violations were "significant and substantial," whether certain violations were caused by the
"unwarrantable failure" of Blades and whether certain violations were "knowing" violations
committed by Emo and/or Thurston as agents of a corporate mine operator within the meaning of
Section 1 lO(c) of the Act. If violations are found to have been committed and if those violations
are found to have been "knowingly" committed by Emo and/or Thurston as agents of a corporate
operator, then appropriate civil penalties must also be assessed utilizing the relevant criteria
under Section 1 lO(i) of the Act.
Before and during hearings the parties reached partial settlements and Blades agreed to
pay the proposed civil penalties with respect to Citation Nos. 7707523, 7707524, 4432879,
7714696, 7714697 and 7714698. Without objection, the Secretary also amended her petition for
civil penalty in Docket No. York 98-58-M, by including therein Citation No. 4288449. The
parties thereafter also agreed to a settlement of that citation and Blades agreed to pay the
proposed penalt)r in full. Considering the representations and documentation submitted in these
cases, I conclude that the proferred settlement is acceptable under the criteria set forth in Section
11 O(i) of the Act. Accordingly an order directing payment of the agreed penalties will be
incorporated in this decision. The Secretary has also unilaterally vacated Citation Nos. 4432875
and 4432880, and has modified Citation No. 4432873 to delete the "significant and substantial"
finding originally made therein~
Citation No. 4432873
This citation, as modified, alleges a violation of the standard at 30 C.F.R. § 58.620,
without "significant and substantial" findings, and charges as follows:
The Joy air track drill operator was drilling dry on the northside upper
bench. Water was available but not being used. There were no other effective
dust control measures being used as required. Heavy dust concentrations were
observ~d extending above the drill mast head. The drill operator was wearing a
844

Moldex 2200.dust mask that was not properly fit tested.
The cited standard, 30 C.F.R. § 58.620, provides as relevant hereto that "holes shall be
collared and drilled wet, or other effective dust control measures shall be used, when drilling
non-water-soluble material."
Inspector William Korbel of the Department of Labor's Mine Safety and Health
Administration (MSHA) visited the Steuben Crushed Stone Mine on February 19, 1998, in
response to a miner's ha.Zard complaint. Korbel initially met with quarry foreman Ronald
Thurston at the scale house. From that location Korbel observed drilling in progress above the
north face. There was heavy dust around the drilling mast and, after approaching the drill at the
top of the bench he found that the operator had been drilling "dry."
The driller told Korbel that this was only his second day on this drill, that he had never
been told not to drill dry and that he had never been told to use water. According to Korbel,
Thurston also admitted that he did not warn the driller about the need to use water while drilling
and told Korbel that water would freeze if be used it.
In its post-hearing brief Blades admits to the violation and now questions only the issue
of negligence and the appropriate penalty. .The Secretary did not address these issues in her posthearing brief so that neither her theories of negligence nor the amount of penalty she now
proposes, based on her modified citation, are known. I nevertheless find that the violation was
the result of high negligence. Indeed, Blades now acknowledges that Thurston knew he was
drilling dry but in an attempt to mitigate its negligence Blades argues that water could not have
been used because of freezing temperatures. This argument provides no justification for the
violation however, since, as Inspector Korbel observed, anti-freeze could have been utilized to
prevent freezing. Moreover, according to former Blades drill operator Darrell Rice, Blades had
on past occasions used a 50/50 mixture of methanol and water to keep ihe water from freezing.
Blades also argues that the drillers were told to remove themselves from the drill rig while
drilling. While this evidence could serve to reduce the dust exposure to miners and therefore,
reduce the gravity of the violation, it provides no mitigation of Blades' negligence in committing
the violation herein. Under these circumstances it is clear that an agent of the operator, Ron
Thurston, intentionally violated the cited standard.
As noted, the Secretary has·modified this citation to delete her "significant and
substantial" findings and to allege that an "injury or illness" was "unlikely." While the Secretary
has not addressed the issue of gravity in her brief, in light of the above modifications and thereby
the implicit discrediting of her own evidence on this issue, I conclude that the violation was of
low gravity.

Citation No. 4432874
Neither the violation charged in Citation No. 4432874 nor the Secretary's "significant and
substantial" findings relating thereto are now challenged. In its post-hearing brief Blades now
845

questions only the negligence findings and the appropriate penalty. The citation at issue alleges a
"significant and substantial" violation of the standard at 30 C.F.R. § 56.15005 and charges as
follows: 1
The joy driller was observed changing steel standing about 3 Yi feet from a
37 ft. dropoff. He then went to the edge (standing within 1 ft. of the edge/dropoff)
and picked up a stone. He was brought back from the edge and stated his safety
belt and line ~as back at the plant. When persons work where there is a danger of
falling and are not using a safety belt and line, it is considered an imminent danger
condition.
The cited standard, 30 C.F.R. § 56.15005, provides as relevant hereto that "safety belts
and lines shall be worn when persons work where there is danger of falling."
From a position below the highwall Inspector Korbel observed the driller standing within
a body length of the edge of the wall without a safety belt. At that location the wall had a 37-foot
drop-off. Proceeding to the top of the bench, Inspector Korbel observed what he deemed to be
the driller's footprints only 3 Yi feet from the edge. From that location Korbel also observed the
driller pick up a rock from within one foot of the edge. In the presence of Thurston, Korbel
. asked the driller if he had been told to wear a safety belt near the edge and the driller responded
in the negative. Blades now acknowledges that the standard was violated when the drill operator
approached to within one foot of the highwall without wearing fall protection. I find that the
standard was also violated when the drill operator also approached to within 3 Yi feet of the
highwall, as alleged.
Korbel opined that this admitted violation was "significant and substantial." While this
finding is no longer challenged it is appropriate to nevertheless review the basis for such a
finding. A violation is properly designated as "significant and substantial" if, based on the
particular facts surrounding that violation, there exists a reasonable likelihood that the hazard
contributed to will. result in an injury or illness of a reasonably serious nature. Cement Division,
National Gypsum Co., 3 FMSHRC 822, 825 (April 1981). In Mathies Coal Co., 6 FMSHRC
1,3-4 (January 1984), the Commission explained:
In order to establish that a violation of a mandatory safety standard is
significant and substantial under National Gypsum the Secretary must prove:
(1) the underlying violation of a mandatory safety standard, (2) a discrete safety
hazard -- that is, a measure of danger to safety -- contributed to by the violation,
(3) a reasonable likelihood that the hazard contributed to will result in an injury,

A "Section 107(a)" imminent danger order was also issued in conjunction with
this citation. The order was not however contested within the time frame set forth in Section
107(e)(l) of the Act and the validity of that order is therefore not before me in this civil penalty
proceeding. fu any event Blades noted in its post-hearing briefthat it no longer disputes the
imminent danger finding therein.
846

and (4) a reasonable likelihood that the injury in question will be of a reasonably
serious nature.

See also Austin Power Inc. v. Secretary, 861F.2d99, 103-04 (5th Cir. 1988), affg 9
FMSHRC 2015, 2021 (December 1987) (approving Mathies criteria).
The third element of the Mathies formula requires that the Secretary establish a
reasonable likelihood that the hazard contributed to will result in an event in which there is an
injury (U.S. Steel Mining Co., 6 FMSHRC 1834, 1836 (August 1984)). The likelihood of such
injury must be evaluated in terms of continued normal mining operations without any
assumptions as to abatement. U.S. Steel Mining Co., Inc., 6 FMSHRC 1573, 1574 (July 1984);
See also Halfway, Inc., 8 FMSHRC 8, 12(January1986) and Southern Ohio Coal Co.,
13 FMSHRC 912, 916-17 (June 1991).
Clearly, the presence of the drill operator within 3 Y2 feet and one foot of the edge of a 37foot highwall without a safety belt constitutes a "significant and substantial" violation of the
cited standard and a violation of high gravity. I disagree with the Secretary, however, that the
violation was the result of high negligence. The Secretary bases her argument in this regard on
purported admissions by Quarry Foreman Thurston that the drill operator was required to drill
holes within seven feet of the edge of the highwall but had not been given instructions to wear a
safety belt while drilling nor warned against approaching the edge of the highwall without a
safety belt. The Secretary further argues that the drill operator had limited experience of two
days drilling with only brief instructions and was working alone on a surface that was uneven and
wet with moisture.
The drill operator, Robert Clark, stated to an MSHA investigator however that he had in
fact been trained in the use of a safety belt and line and had in fact been warned by Mine
Superintendent James Erno not to work near the edge. Thurston testified moreover that be had
trained Clark for about nine hours and that he and Erno had both warned Clark to stay away from
the highwall. In addition, Thurston provided Clark with a seven foot pipe to measure the
placement of drill hofes and to keep him from approaching closer than seven feet from the edge
of the highwall. I further find credible the evidence that Clark had not in fact been changing the
drill steel manually.
However, while I conclude· that Clark was not strictly required by his job duties to
approach closer than seven feet of the highwall, he was nevertheless within sufficient proximity
of the highwall to warrant the need for fall protection. It is reasonably foreseeable that the driller
could trip or stumble from a distance of seven feet from the edge of the highwall thereby placing
him in danger of falling. This evidence is weighed in conjunction with the credible evidence that
Blades had provided Clark with fall protection training and that Clark had been issued a safety
belt and line which he wore on a daily basis in his normal job of crusher operator, where there
were fall hazards. In addition, on February 18 and February 19, Emo and Thurston provided
more than nine hours of task and safety training to Clark and Clark was told to "stay away from
the face." Within this framework of evidence I find Blades chargeable with only moderate
negligence.
847

Citation No. 4432876
This citation, issued pursuant to Section 104(d)(l) of the Act, 2 alleges a "significant and
substantial" violation of the standard at 30 C ..F.R. § 56.3130 and, as modified, charges as
follows:
Minip.g methods used on the pit northwest upper bench exceeded the
capacity of the equipment being used. The 62 to 65 foot high face is fractured
with a large amount ofloose visible along the entire height and 410 foot length.
On April 30, 1996, a similar condition on a 43 foot high face resulted in a lost
time accident. This is an unwarrantable failure.
The cited standard, 30 C.F.R. § 56.3130, provides as follows:
Mining methods shall be used that will maintain wall, bank, and slope
stability in places where persons work or travel in performing their assigned task.
When benching is necessary, the width and height shall be based on the type of
equipment used for cleaning of benches or for scaling of walls, banks, and slopes.
The Commission has held that the standard at issue incorporates a "performanceoriented" approach so that it is ''broad enough to apply to the wide variety of conditions
encountered." The Commission further explained that the appropriate test in interpreting and
applying such broadly worded standards is not whether the operator had explicit prior notice of a

2

Section 104(d)(l) of the Act provides as follows:

"If, upon any inspection of a coal or other mine, an authorized representative of the
Secretary finds that there has been a violation of any mandatory health or safety standard, and if
he also finds that; while the conditions created by such violation do not cause imminent danger,
such violation is of such nature as could significantly and substantially contribute to the cause
and effect of a coal or other mine safety or health hazard, and if he finds such violation to be
caused by an unwarrantable failure of such operator to comply with such mandatory
health or safety standards, he shall include such finding in any citation given to the operator
under this Act. If, during the same inspection or any subsequent inspection of such mine within
90 days after the issuance of such citation, an authorized representative of the Secretary finds
another violation of any mandatory health or safety standard and finds such violation to be also
caused by an unwarrantable failure of such operator to so comply, he shall forthwith issue an
order requiring the operator to cause all persons in the area affected by such violation, except
those persons referred to in subsection (c) to be withdrawn from, and to be prohibited from
entering, such area until an authorized representative of the Secretary determines that such
violation has been abated."

848

specific prohibition or requirement, but whether a reasonably prudent person familiar with the
mining industry and the protective purposes of the standard would have recognized the specific
prohibition or requirement of the standard." Secretary v. Cyprus Tonopah Mining Corp., 15
FMSHRC 367 (March 1993).
The Secretary appears to argue that there was a violation of the cited standard under either
of two theories. The Secretary argues under her first theory, that the large amount ofloose
material found by Inspeqtqr Korbel on the bench below the upper west highwall and Korbel's
observations that the face was fractured and unconsolidated, corroborated by the testimony of
expert Terry Hoch that the wall was unstable, is in itself evidence that the mining methods were
inadequate to maintain wall stability. Under her second theory, the Secretary maintains that the
benches were not suitable for the available maintenance equipment at the mine property.
I find that the Secretary has met her burden of proving a violation under her first theory
and in light of these findings it is not necessary to reach her second theory. It is undisputed that
the upper west face was 62 to 65 feet high and 410 feet long and that the adjacent bench was
approximately 40 feet wide. Inspector Korbel testified credibly that he found a large amount of
loose unconsolidated material on the bench and heard material falling during his inspection. He
also observed that the face was severely fractured. Terry Hoch, a mining engineer and chief of
MSHA's roof control division, visited the subject quarry on July 13, 1999, accompanied by a
technician and Inspector Korbel. Based on his firsthand observations of the material and strata in
the west highwall at that time, photographs of various portions of the highwall taken in February
of 1998, the testimony ofmspector Korbel that material had been falling off the highwall and
evidence that a freeze-thaw cycle was then occurring, Hoch concluded that the highwall was
unstable on February 19, 1998. Hoch concluded that the presence of tension cracks at the brow,
falling material and the height of the benches in relation to the overall structure indicated its
instability. He noted in particular that such tension cracks are a precursor to failure. Because of
Roch's particular expertise I give his testimony significant weight and I therefore conclude that
mining methods ha4 not been used to maintain the stability of the cited highwall.
In light of the credible evidence that miners traveled and worked along the bench below
the cited highwall, i.e., Rice prepared to drill there and Emo traversed the bench to examine the
highwall, I find that they were thereby exposed, and others would continue to be exposed, to the
potentially fatal hazard of falling rocks. It is clear therefore that the violation is proven as
charged and was "significant and substantial" and of high gravity.
The Secretary also alleges that the violation was the result of Blades' "unwarrantable
failure" to comply with the cited standard. In Emery Mining Corp., 9 FMSHRC 1997, 2004
(December 1987), the Commission held that unwarrantable failure is aggravated conduct
constituting more than ordinary negligence. This determination was derived, in part, from the
plain meaning of "unwarrantable" ("not justifiable" or "inexcusable"), "failure" ("neglect of an
assigned, expected or appropriate action"), and "negligence" (the failure to use such care as a
reasonably prudent and careful person would use, and is characterized by "inadvertence,"
"thoughtlessness," and "inattention"). 9 FMSHRC at 2001. Unwarrantable failure is
characterized by such conduct as "reckless disregard," "intentional misconduct," "indifference" or
849

a "serious lack ofreasonable care." 9 FMSHRC at 2003-04; Rochester & Pittsburgh Coal Co.,
13 FMSHRC at 189, 193-94 (February 1991).

In addition, in Mullins and Sons Coal Company, 16 FMSRHC 192, 195(February1994),
the Commission set forth number of factors indicative of unwarrantability, including the extent
of the violative condition, the length of time that it has existed, whether the violation is obvious
or poses a high degree of danger, whether the operator has been placed on·notice that greater
efforts are necessary for compliance and the operator's efforts in abating the violative condition
made prior to the issuance of the citation or order.
In this regard I give particular weight to the testimony of former drill operator Darrell
Rice. Rice began working at the Steuben Crushed Stone Quarry in May 1968. He was primarily
a driller but also worked with loaders and crushers and performed some maintenance. On
February 16, 1998, only three days before the citation herein was issued, Rice was told by
foreman Thurston to drill a shot below the west face. Rice testified that "he did not like the
looks of the face." The bench there was only 40 feet wide and because of the freezing and
thawing he did not want to work in that area. He asked Thurston ifhe could work in another area
but Thurston refused the request stating that there was no other work. Presumably rather than
work under conditions he considered hazardous, Rice then told Thurston that he was sick with
the flu, went home and never returned. Rice also. testified that he frequently observed stress
fractures at other highwalls after shots had been fired. The photographs in evidence also clearly
show the obvious nature of the stress fractures above the west wall.
Within this framework of evidence it is apparent that a number of the factors set forth in
the Mullins case were extent herein ineluding evidence that the violative conditions extended
over a large area, that the operator's agent Ron Thurston was given specific notice of the hazard
three days before the order was issued, that, in light of the narrow width of the bench, the
conditions were particularly dangerous, and that the operator made no effort to abate the
hazardous conditions after it was specifically notified of them by drill operator Darrell Rice.
Accordingly there can be no question that the violation was the result of unwarrantable failure
and high negligence.
In reaching these conclusions I have not disregarded Blades' argument that, because
MSHA had not previously cited the upper west face in spite of its many inspections over the 13years preceding the instant citation, it had not been placed on official notice that MSHA had any
problems with its mining methods on the upper west face. I cannot agree however with Blades'
premise that the upper west face had not changed since the MSHA inspections. Indeed, the
credible evidence shows that such a highwall is dynamic and constantly changing from the cycles
of freezing and thawing, from loose material falling off the face, from the development and
expansion of tension cracks and from other disturbances such as explosions.
OrderNo.4432877
This order, issued pursuant to Section 104(d)(l) of the Act, alleges a "significant and
substantial" violation of the standard at 30 C.F.R. § 56.3200, and charges as follows:
850

Ground conitions[sic) on the pit northwest upper bench create a fall of
material hazard to persons. The 62 to 65 foot highface is fractured with a large
amount ofloose visible along the entire length (410 ft.) and height (62 - 65 ft.).
The area had been mucked using a Caterpillar 988 and fallen loose was now
present near the toe as was loose observed falling. Most loose ranged from about
6" X 6" X 4" to about 12" X 10" X 8 11 • There were fresh pickup tire tracks nearby
and on April 30, 1996, a lost time accident occurred near a 43 ft. fac·e. This is an
unwarrantable ffilliJ.re.
The cited standard, 30 C.F.R. § 56.3200, provides as follows:
Ground conditions that create a hazard to persons shall be taken down or
supported before other work or travel is permitted in the affected area. Until
corrective work is completed, the area shall be posted with a warning against entry
and, when left unattended, a barrier shall be installed to impede unauthorized
entry.
The evidence supporting this order is largely the same as previously discussed in support
of Citation No. 4432876. It is based in large part again upon the testimony of Inspector Korbel
and expert witness Terry Hoch, and corroborated by the photographs in evidence. Korbel
testified credibly that the citation was issued because of the amount ofloose material and the
presence of pillars/chimneys along the west face and tension cracks along the brow of the
highwall. Korbel testified that he also found loose material along the brow which also presented
a hazard to workers below. Mining engineer Terry Hoch also testified that tension cracks at the
brow of the highwall were a red flag and a sign of impending failure. According to Hoch the
tension cracks could have been caused by overblasting and backbrake which would loosen the
natural joints in the rock. In addition, Hoch testified that such cracks indicate both vertical and
horizontal movement of the material. It was Hoch' s opinion that the area of such tension cracks
should be dangered· off until an assessment of the cracks can be made and before any further
mining activity. Clearly the failure of Blades to have taken down or supported such hazardous
conditions constituted a violation of the standard as charged.
The rationale for sustaining the "significant and substantial" findings with respect to
Citation No. 4432876 also apply equally hereto. Accordingly I find that the instant violation was
also "significant and substantial" and of high gravity. The rationale for sustaining the
unwarrantability findings with respect to Citation No. 4432876 also applies equally to this Order.
Under the circumstances I find that this violation was similarly caused by unwarrantable failure
and high negligence.
Citation No. 4432878
This citation alleges a "significant and substantial" violation of the standard at 30 C.F.R.
§ 56.3401, and charges as follows:

851

While a person was visually checking ground conditions in the pit, there
was no testing for loose ground being conducted. A 62 to 65 foot face on the
northwest upper bench contains a large amount of loose that was observed
working with some falling. Testing ground conditions would present an imminent
danger for the person conducting the examination as most loose on the bench
ranged from about 6" X 6" X 4" to about 12" X 10" X 8". There were fresh
pickup tire tracks in this area.
The cited standard, 30 C.F.R. § 56.3401, provides as follows:
Persons experienced in examining and testing for loose ground shall be
designated by the mine operator. Appropriate supervisors or other designated
persons shall examine and, where applicable, test ground conditions in areas
where work is to be performed prior to work commencing, after blasting, and as
ground conditions warrant during the work shift. Highwalls and banks adjoining
travel ways shall be examined weekly or more often if changing ground
conditions warrant.
Because the cited standard is broadly worded the standard of review is whether a
reasonably prudent person familiar with the mining industry and the protective purposes of the
standard would have recognized the specific requirement of the standard. Cyprus Tonapah
Mining Co., 12 FMSHRC 2409 (November 1990). The instant citation was issued by Inspector
Korbel based on Thurston's admission on February 19, 2000, that no testing had been performed
and that he did not know how to conduct testing to determine the presence ofloose material. In
addition, the existence ofloose unconsolidated material, the fact that Korbel heard loose material
falling and observed chimneys and tension cracks at the brow of the highwall indicate that proper
testing had not in fact been performed. Mining engineer Terry Hoch testified that the appearance
of tension cracks indicated the need for monitoring to determine the extent of any ground
movement. ·
Under the Circumstances the violation is clearly proven as charged and was also clearly
"significant and substantial." Korbel's credible testimony that injury from the cited conditions
was reasonably likely in the event of falling material and that such injury could be fatal (to
persons working or travelling on the relatively narrow bench below) is entitled to significant
weight. The violation was accordingly also of high gravity.
I find that operator negligence should appropriately be characterized as high. The
operator had been placed on notice of the potentially hazardous conditions by Darrell Rice only
three days before the citation was issued, no efforts were made to correct these conditions and the
condition was quite serious. See Mullins and Sons Coal Company, 16 FMSHRC at 195.
Civil Penalty Criteria

Operator's History q[Previous Violations:
852

-

The record shows that Blades had a history of 14 violations between January 28, 1996
and January 27, 1998, and eleven of those violations were without a "significant and substantial"
designation and with minimal $50.00 penalties (Government Exhibit No. 14). I find this to be a
low to moderate history.

Appropriateness ofthe Penalty to the Size ofthe Business ofthe Operator
It bas been stipul.at~d that the size of Blades is "26,513 hours worked per year" and that
the size of the subject mine is "15,908 hours worked per year." The operator and the subject
mine are therefore small in size.
Wbether the Operator was Negligent
This criteria has been discussed separately with respect to each charging document.

The Gravity ofthe Violation
This criteria has been discussed separately with respect to each charging document.

The Demonstrated Good Faith in Attempting to Achieve Rapid Compliance
It is not disputed that the operator demonstrated good faith in attempting to achieve rapid
compliance.
The Effect on the Operator's Ability to Continue in Business
It has been stipulated that payment of the assessed penalties will not affect the operators
ability to continue in business.
Alleged Section "11 O(c) violations"
Section 110(c) of the Act provides that whenever a corporate operator violates a
mandatory health or safety standard, an agent of the corporate operator who knowingly
authorized, ordered, or carried out such violation shall be subject to an individual civil penalty.
The proper legal inquiry for deterrllining liability under section 110(c) is whether the corporate
agent knew or had reason to know of a violative condition. Kenny Richardson, 3 FMSHRC 8,
16 (January 1982), aff'd on other grounds, 689 F.2d 632 (6th Cir. 1982), cert. denied, 461 U.S.
928 (1983). Accord, Freeman United Coal Mining Co., v. FMSHRC, 108 F.3d 358, 362-64
(D.C. Cir. 1997). To establish section l lO(c) liability, the Secretary must prove only that an
individual knowingly acted, not that the individual knowingly violated the law. Warren Steen
Constr. Inc., 14 FMSHRC 1125, 1131 (July 1992) (citing United States v. International Minerals
& Chem. Corp., 402 U.S. 558, 563 (1971)). An individual acts knowingly when he is" in a
position to protect employee safety and health and fails to act on the basis of information that
gives him knowledge or reason to know of the existence of a violative condition." Kenny

853

Richardson, 3 FMSHRC at 16. Section 110(c) liability is predicated on aggravated conduct
constituting more than ordinary negligence. BethEnergy Mines, Inc., 14 FMSHRC 1232, 1245
(August 1992).
There is no disput~ in these cases that Ronald Thurston and James Emo were agents of
corporate operator, Blades Construction Products. Thurston was first charged herein with
committing a knowing violation of the standard at 30 C.F.R. § 56.15005, the same violation
discussed previously under Citation No. 4432874. That citation charged as follows:
The joy driller was observed changing steel standing about 3 Yz feet from a
37 feet dropoff. He then went to the edge (standing within 1 feet of the
edge/dropoff) and picked up a stone. He was brought back from the edge and
stated his safety belt and line was back at the plant. When persons work where
there is a danger of falling and are not using a safety belt and line, it is considered
an imminent danger condition.
The credible evidence demonstrates however that Thurston had not anticipated that
driller operator Clark would have approached as close to the edge of the highwall as alleged.
Thurston credibly explained his belief that there was no reason for Clark to have been closer than
seven feet from the edge of the highwall .. Moreover, Thurston spent some nine hours personally
task training and overseeing Clark on February 18 and 19. Thurston also told Mr. Clark "to stay
away from the wall," and was present when Emo instructed him never to stand with his back to
the wall. Both supervisors also instructed Clark how to set up his drilling equipment in relation
to the five-by-seven shot pattern and where to position himself. Thurston also provided Clark
with a seven foot pipe to enable him to measure the placement of the drill holes without
approaching close to the highwall. Moreover, Thurston credibly testified that by the morning of
February 19, he was satisfied that Clark was exhibiting basic competence in drilling and had
understood his warning to stay away from the wall.
Under all the circumstances I find that the Secretary has not sustained her burden of
proving that this was a "knowing" violation. Accordingly, the charges in this regard against
Thurston must be vacated.
Ronald Thurston and James Emo are charged in Docket Nos. York 99-56-M and York
99-57-M, respectively, with "knowing" violations on February 19, 1998, of the standard at 30
C.F .R. § 56.3130 as charged in Citation No. 4432876. As modified, that citation charges as
follows:
Mining methods used on the pit northwest upper bench exceeded the
capacity of the equipment being used. The 62 to 65 foot high face is fractured
with a large amount ofloose visible along the entire height and 410 foot length.
On April 30, 1996, a similar condition on a 43 foot high face resulted in a lost
time accident. This is an unwarrantable failure.

854

On the facts of this case I find that Thurston, but not Emo, acted "knowingly" within the
meaning of Section 110(c) of the Act. As previously stated, the applicable test is whether the
person in a position to protect safety and health fails to act on the basis of information that gives
him knowledge or reason to know of the existence of a violative condition. Kenny Richardson, 3
FMSHRC at 16.

In this regard the testimony of former Blades employee Darrell Rice is undisputed that on
February 16, 1998, only three days before the citation at bar was issued, he was directed by
foreman Ron Thurston to drill a shot below the west face. However, because of the narrow width
of the bench and because of the freezing and thawing of material in the highwall Rice found the
conditions hazardous and he refused to perform that work. It is further undisputed that he
brought these hazardous conditions to the attention of Thurston when he asked for alternate
work. Thurston failed to correct these conditions and refused this request for alternate work. It
may reasonably be inferred that the conditions of the upper west face remained essentially the
same or had further deteriorated from freeze-thaw cycling, until February 19 when the citation
was issued.
As previously noted, these conditions were described as including severe fractures along
the entire west face at the edge of the west wall brow area and pillars and chimneys leaning out
over the face. Inspector Korbel also credibly testified that he heard loose material falling off the
highwall. As also previously noted, mining engineer Terry Hoch, after viewing photographs of
conditions observed by Inspector Korbel on February 19, 1998, and considering his own
observations of materials at the mine site and the testimony of Korbel, confirmed that the upper
west face wall was unstable on February 19, 1998. The expert testimony of Hoch is, as
previously noted, entitled to significant weight.
Within the above framework of evidence it is clear that Thurston, as quarry foreman, was
in a position to protect the safety of persons working and travelling below this highwall and that
he failed to act on the basis of information from Mr. Rice that gave him knowledge or reason to
know of the existence.ofviolative conditions on the highwall. Accordingly, I find that he acted
"knowingly'' within the meaning of Section 110(c) of the Act.
In reaching this conclusion, I have not disregarded Thurston's argument that the choice of
mining methods was not his respor>:sibility and that therefore he was not a corporate agent for
purposes of the charges at issue. Thurston misconstrues the nature of the "Section 110(c)"
charges however. It is undisputed that Blades was a corporate mine operator and that, as its
quarry foreman, Thurston was an "agent" of that operator. His liability under Section 110(c) is
based upon the fact that he was in a position to protect safety and failed to act on the basis of
information that gave him knowledge or reason to know of the existence of a violative condition.
See Kenny Richardson, 3'FMSHRC at 16.
There is no evidence however that James Emo was informed of the complaint Darrell
Rice made to Thurston regarding the hazardous condition of the west face on February 161h.
Without such specific notice, Brno's judgment concerning the conditions of the cited wall and the

855

mining methods ·used at that location could very well have been clouded by his knowledge of the
past failure, over 13 years of inspections, by MSHA to have cited these mining methods. While
it may be true that Emo should nevertheless have known of the hazardous conditions, that
standard ofproofis insufficient to support a "knowing'' violation. See e.g., Virginia Crews, 15
FMSHRC 2103 (October 1993).
Civil Penalty - Ronald Thurston

.

Thurston 's History ~(Violations
There is no evidence that Thurston has any previous history of violations.

Ar:zpropriateness ofthe Penalty to the Size o_(the Business
The Commission held in Sunny Ridge Mining Co., 19 FMSHRC 254(February1997),
that, as applied to an individual, the relevant inquiry is whether the penalty is appropriate in light
of the individual's income and net worth.

In this regard it has been stipulated that Thurston has an income of $566.00 per week
after taxes and that he has no other assets or income (Tr. 963-965). The penalty assessed herein
is appropriate considering this evidence.
The Effect on the Ability to Continue in Business
The Commission also held in the Sunny Ridge Mining Co., case that, as applied to an
individual, the relevant inquiry is whether the penalty will affect the individual's ability to meet
his financial obligations. Referring again to stipulations, there is no evidence that the penalty
assessed herein would affect Mr. Thurston's ability to meet his financial obligations.

The Demonstrated_ Good Faith in Attemptin~ to Achieve Rapid Compliance

It is not disputed that good faith was demonstrated in attempting to achieve rapid
compliance.
The Gravity o(the Violation
As previously noted, the violation was of high gravity.

Negligence
As previously noted, the violation was the result of high negligence.

856

ORDER
I.
Citation Nos. 4432875 and 4432880, are vacated. Citation Nos. 7707523, 7707524,
7714696, 7714697, 7714698, 4432879 and 4288449, are affirmed and Blades Construction
Products is directed to pay the agreed penalties of $535 .00, for the violations charged therein
within 40 days of the date of this decision. Citation Nos. 4432873, 4432874, 4432876 and
4432878 and Order No. 4432877 are affirmed, and Blades Construction Products is directed to
pay civil penalties of $150.00, $337.00, $800.00, $147 .00 and $1,000.00, respectively for the
violations charged therein within 40 days of the date of this decision.
II.
The charges herein against James Emo under Section 1 lO{c) of the Act, are hereby
vacated. The charges herein against Ronald Thurston under Section 110(c) of the Act which are
based on the violation charged in Citation No. 4432874 are hereby vacated. The charges herein
against Ronald Thurston based on the violation charged in Citation No. 4432876 are hereby
affirmed and said Ronald Thurston is directed to pay a civil penalty of $350.00 within 40 days of
the date of this decision.
l

I
inistrative Law Judge
Distribution: (Certified Mail)
William G. Staton, Esq., Office of the Solicitor, U.S. Dept. of Labor, 201 Varick St., Room 707,
New York, NY J0014

L. Joseph Ferrara, Esq., Jackson & Kelly, Suite 400, 2401 Pennsylvania Avenue, N.W.,
Washington, D.C. 20037
John F. Klucsik, Esq., Devorsetz, Stinziano, Gilberti, Heintz & Smith, P.C., 555 East Genesee
St., Syracuse, NY 13203
\rnca

857

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 Skyline, Suite 1000
5203 Leesburg Pike
Falls Church, Virginia 22041

July 12, 2000
FARRELL-COOPER MINING COMPANY,
Applicant

EQUAL ACCESS TO JUSTICE
PROCEEDING

v.

Docket No. EAJ 2000-1

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Formerly CENT 2000-6-R
CENT 2000-7-R
Heavener East Mine 34-01815

ORDER OF DISMISSAL
Before:

Judge Hodgdon

This case is before me on an Application for Attorney's Fees and Expenses under the
Equal Access to Justice Act (EAJA}, 5 U.S.C. § 504, and the Commission's implementation of
the Act in Commission proceedings, 29 C.F.R. § 2704.100 et seq. The parties, by counsel, have
filed a motiop to dismiss the application, in accordance with 29 C.F.R. § 2704.305, because they
have reached a settlement of the matter. In settling the case, the Secretary has agreed that
"Ground Control Plans do not require the approval ofMSHA in order to be deemed filed with
the Agency as required by 30 C.F .R. § 77 .1000- 1" and, without admitting that the Applicant is
eligible for attorney's fees and expenses under EAJA, agreed "to pay the Applicant $8,500.00 in
full settlement of Applicant's claims in this matter."
Having considered the representations and documentation submitted, I conclude that the
settlement is appropriate under the EAJA. Accordingly, good cause having been shown, the
motion is GRANTED and this case is DISMISSED.

t{~~

Administrative Law Judge

858

Distribution: (Certified Mail)
Beverlei E. Colston, Esq., U.S. Department of Labor, Office of the Solicitor, 525 S. Griffin
Street, Suite 501, Dallas, TX 75202
Thomas C . Means, Esq., Crowell & Moring, LLP, 1001 Pennsylvania Avenue, N.W.,
Washington, D.C. 20004-2595
nt

859

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

July 12, 2000
CONTEST PROCEEDINGS

EAGLE ENERGY, INCORPORATED,
Contestant

Docket No. WEVA 98-72-R
Order No. 7166391; 3/11/98

V.

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINJSTRATION (MSHA),
Respondent

Docket No. WEVA 98-73-R
Order No. 7166392; 3/11/98

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINJSTRATION (MSHA),
Petitioner

CNIL PENALTY PROCEEDING

Docket No. WEVA 98-123
A.C. No. 46-07711-03674

V.

Mine No. 1
EAGLE ENERGY, INCORPORATED,
Respondent

DECISION
Appearances:

Howard N. Berliner, Esq., Office of the Solicitor, U.S. Department of
Labor, Arlington, Virginia; James Bowman, Conference and Litigation
Representative, Mine Safety and Health Administration , Mount Hope,
West Virginia, for the Petitioner;
David J. Hardy, Esq., Julia K. Shreve, Esq., Jackson & Kelly,
Charleston, West Virginia, for the Respondents.

Before:

Judge Feldman

These contest and civil penalty matters concern a petition for assessment of civil penalty
filed by the Secretary of Labor (the Secretary) against the respondent, Eagle Energy, Incorporated
(Eagle Energy), pursuant to section 1lO(a) of the Federal Mine Safety and Health Act of 1977
(the Act), 30 U.S.C. § 820(a). The petition seeks to impose a civil penalty of $3,000 for each of
two 104(d)(2) orders issued as a result of a February 26, 1998, inspection of the 2 North section
of Eagle Energy's Mine No. 1. Specifically, the orders cite alleged violations of the Secretary's
mandatory safety standards in 30 C.F.R. §§ 75.360(b) and 75.362(a)(l) that require adequate
preshift and onshift examinations for the purpose of detecting and remedying hazardous
conditions.
860

The hearing in these proceedings was conducted in Charleston, West Virginia, over ten
days, in three sessions, from September 14 to September 17, 1999, December 7 to December 9,
1999, and February 15 to February 17, 2000. 1 Eagle Energy has stipulated that it is a large mine
operator that is subject to the jurisdictio:q of the Act.
I. Statement of the Case

These proceedings concern 104(d)(2) Order Nos. 7166391 and 7166392 issued by
Mine Safety and Health Administration (MSHA) Inspector Thurman L. Workman as a
consequence of his February 26, 1998, inspection of Eagle Energy's No. 2 North section located
in its Mine No. 1. During the course of his February 26, 1998, inspection, Workman observed
ten roof conditions that he determined to be unsupported kettlebottoms at various locations in the
2 North section's mine roof.2 Three of the kettlebottoms were spray painted in orange paint.
As discussed below, kettlebottoms are fossilized remains of trees, often circular or oval in shape,
that are present in the mine roof, and that require supplemental support because they are capable
of falling without warning.
Upon completing his inspection, Workman reviewed the preshift and onshift examination
reports for the 2 North section beginning with the preshift examination on the hoot owl shift
(11 :00 p.m to 7:00 a.m.) on February 24, 1998, through the preshift examination for the
February 26, 1998, night shift, that was conducted during the day shift at 1:30 p.m. on
February 26, 1998. During this period from February 24 through February 26, 1998, 17 preshift
and onshift examinations were conducted. However, Workman noted that no entries, notations
or comments concerning the ten hazardous roof conditions that he had observed in the 2 North
section had been made by any of the three section foreman performing the preshift and onshift
examinations during those days.
In its defense~ Eagle Energy asserts the cited conditions were not hazardous
kettlebottoms. Although it maintains the conditions were not hazardous, Eagle Energy contends
the conditions did not become visible until immediately prior to Workman's inspection because
of roof sloughage that had occurred as a result of mountain bumping. For the reasons discussed
below, Eagle Energy's defense is not supported by the record and must be rejected.

1

References to the hearing transcript for the September, December and February sessions will be
designated as volumes "I, II and ID", respectively, followed by the transcript page number.
2

Although Workman observed ten alleged kettlebottoms, Workman only cited nine kettlebottoms in
104(d)(2) Order Nos. 7 166391 and 7166392. Eagle Energy concedes one of the cited conditions was a
kettlebottom. (Eagle Energy Br. at p. 8). It was the condition supported by a roofbolt through the center. The
Secretary alleges it wa~ supported inadequately.

861

II. Preliminary Findings of Fact
On February 26, 1998, at approximately 2:50 p.m., James Kerns, a maintenance foreman,
was fataily injured as a result of a rib roll accident in the 2 North section of Eagle Energy's Mine
No. 1. The fatal accident occurred in the 271h crosscut between the first and second entries, inby
survey spad 2669. (Gov. Ex. 19). Shortly thereafter, Eagle Energy alerted MSHA's Mount Hope
District Office that a fatality had occurred, and an MSHA investigative team was dispatched to
the mine. MSHA p~rsonnel, as well as State of West Virginia Office of Miners' Health, Safety
and Training personnel, arrived at the Mine No. 1 at approximately 5:00 p.m. Among the MSHA
investigative personnel that went underground to the No. 2 North section were inspectors
Thurman L. Workman, Vaughan Gartin and supervisory inspector Terry D. Price. The federal
and state investigators were accompanied by Eagle Energy Vice-President Larry Ward,
superintendent Terry Walker and night shift foreman Roger Lovejoy.
MSHA personnel, West Virginia personnel and Eagle Energy officials went underground
in several groups and met at the No. 2 North section dumping point/feeder location, located
outby survey spad 2665 in the No. 2 entry at the 261h crosscut. The investigators were divided
into inspection teams, each team being comprised of at least one federal investigator, one state
investigator, and one management official. While one team traveled to the accident site, the
other individuals waited at the dumping point.
At approximately 6:50 p.m., while the first investigating team was at the accident site,
Price walked from the dumping point area in the No. 2 entry through the 26th crosscut towards
the No. 3 entry. At that time Price heard sounds he attributed to mountain bumping. Mountain
bumping is common in the mining industry. It occurs as a result of movement or slippage in the
earth's strata above caused by weight shifts as a consequence of coal removal, particularly from
longwall mining below. (Tr. I, 1264-66). Miner's representative Keith Casto, who was
underground with Price during the evening of February 26, 1998, opined the mountain bumping
at that time was ~'super light" and that he "didn't see nothing falling off the roof, or nothing."
(Tr. II, 232-33). .
While Price was walking towards the No. 3 entry, Workman traveled from the dumping
point through the 26th crosscut towards the No. 1 and No. 2 entries. Workman then doubled back
along the 261h crosscut towards the No. 3 entry whereupon Workman observed a kettlebottom,
with a roof bolt through the center, located in the 261h crosscut between the No. 2 and No. 3
entries. (2(c) in Gov. Bxs. 1, 2; Gov. Ex 19; Joint Ex. 1, photos 11, 12; Tr. I, 284-87). This
kettlebottom was also observed by Price. (Tr. I, 1267).
Kettlebottoms are fossilized remains of tree trunks that are cylindrical or oblong in shape
and sometimes protrude from the mine roof. Although most often cylindrical or oblong,
Kettlebottoms have various shapes and do not all look alike. Kettlebottoms may be surrounded
by a ring of coal, or, they maybe surrounded by slickensided material that consists of smooth and
highly polished planes of weakness that are primarily found in mines containing shale roof rock.
Some kettlebottoms may be partially surrounded by coal and partially slickensided. Price
explained the nature and dangers of kettlebottoms, and their need of supplemental support :
862

Kettlebottoms are an indication of a roof abnormality. A well supported mine
roof consists of being supported with roof bolts. And generally what happens is
you get a consolidated beam that each individual layer by itself is weak. But if
you put all these layers together, you build a stronger beam. That, in tum,
supports the roof above so it doesn't fall in on the mine entry where the mine
entry has been taken out. What a kettlebottom does is it interrupts that beam
structuring process and it weakens the roof. Now, the problem with kettlebottoms
is that it's tied into nothing. It's slickensided or [slick and sides] and the coal
reams together and they have no strength. It's just there and they have no
strength. Now, when the weight of a kettlebottom overcomes its ability of the
tension to hold it in from the slickenslide, it falls out. Or it can fall without
warning if it is not supported.
{Tr. I, 1110-1111 ). Virtually all of the witnesses agreed that kettlebottoms are a common
occurrence in Eagle Energy's Mine No. 1. (See e.g., Tr. II, 204, ill, 1067). Kettlebottoms are
sometimes identified with spray paint or chalk to alert the roof bolter that additional support is
required. (Tr. II, 215, 272).
Given the above explanation by Price, it is clear that a roof bolt and plate in the center of
a kettlebottom is ineffective because such support will not prevent the kettlebottom from
dropping out of the roof. Rather, Workman and miners' representative Casto explained the
proper method of supporting a kettlebottom is to secure headers or straps to the outer perimeter
of a kettlebottom to make certain the kettlebottom will not separate from the surrounding roof
structure. (Tr. I, 124-27, II, 204-06). Thus, Workman and Price concluded the kettlebottom
with the roof bolt and plate through the center, located in the 261h crosscut between the No. 2 and
No. 3 entries, was a hazardous condition.
After observing the roof bolted kettlebottom, Workman returned to the dumping point
where he saw Pete Hendricks, President of Massey Coal Services, Eagle Energy's parent
company. Workman and Price, accompanied by Casto, next walked approximately 27 feet inby
the dumping point where they observed three oblong or round kettlebottoms at survey spad 2665
that were each painted in their entirety with orange spray paint and had the letters "CUZ" spray
painted next to them. (2(d) in Gov. Bxs. 1, 2; Gov. Exs. 1l(A) - (E); Tr. I, 292, 296, 308). One
of the kettlebottoms appeared to have an orange painted centerline drawn through it. (Gov. Ex.
1 l(A)). A centerline is drawn on the mine roof of an entry, before the next cut in the entry is
taken, to ensure that the continuous miner proceeds in a straight direction.
Workman walked back to Hendricks at the dumping point. Workman pointed to the
painted kettlebottoms he and Casto had just observed, and Hendricks, using his cap lamp, looked
up at the roof from the dumping point and acknowledged that he saw them. (Tr. I, 297-300).
Workman specifically asked Hendricks, who then was sitting on the end of the feeder tailpiece,
if he had seen the three unsupported, painted kettlebottoms. Workman testified Hendricks
replied, "T. L. [Workman], I pay my people to support them (sic) kettlebottoms." (Tr. I, 224-25,
293-94, 298).

863

Ward testified that, after the conditions in the No. 2 ex:itry inby the feeder had been
pointed out by Workman, he looked at the painted roof conditions and instructed safety manager
Jeffrey Bennett to danger-off the area. Ward stated that he had the area dangered-off until he
would have the opportunity to get a better look at the area. (Tr. ill, 1052-53, 1096-97).
Workman asked MSHA's lead investigator, Vaughn Gartin, to photograph the painted
kettlebottoms. Gartin had used all of his film at the accident site. However, Gartin borrowed
some film from a state investigator and photographed the painted cluster ofkettlebottoms.
(Gov. Bxs. ll(A)-(E); Tr. I, 310, 314). Although Gartin did not have enough film to photograph
the other kettlebottoms observed by Workman, photographs of the cited conditions were
taken by Bennett on November 21, 1998. The photographs were taken to illustrate the cited
conditions shortly before the No. 2 section of the mine was scheduled to be abandoned.
Bennett's photographs, and accompanying photo log, were admitted in evidence as a joint
exhibit. (Joint Ex. 1; Tr. I, 442-43, 444, 1329).
After his conversation with Hendricks, Workman traveled back in the 26th crosscut
toward the No. 1 entry. Workman observed an unsupported egg-shaped kettlebottom in the
26'h crosscut approximately halfway between the No. 1 and No. 2 entries. (l(b) in Gov. Exs. 1,
2; Gov. Ex. 19; Tr. I, 294, 301, 354).
Workman then traveled inby with the second investigative team. The team traveled up
the No. 2 entry to the accident site in the 271h crosscut between the No. 1 and No. 2 entries.
Workman took contemporaneous notes as he was walking around the No. 2 section. (Gov. Ex. 5;
Tr. I, 358). Workman returned to the dumping point to confer with Gartin and other investigators
about their preliminary accident investigation findings. At that time, Workman was instructed to
conduct a Triple A inspection to determine the conditions in the No. 2 section inby from the
dumping point to the working faces. (Tr. I, 364).
Workman, accompanied by Denver Gunnoe, a State of West Virginia inspector, walked
up the No. 1 entry. and noted a roundish-oblong kettlebottom approximately six to nine inches in
diameter, inby survey spad 2669. (l(a) in Gov. Bxs. 1, 2; Gov. Ex. 19; Tr. I, 370). Workman
continued to walk through the 27'h crosscut from the No. 1 entry into the No. 2 entry. There,
at the intersection of the 271h crosscut and the No. 2 entry, just inby survey spad 2668, Workman
observed an unsupported "sunflower-shaped" kettlebottom "withjageddy (sic) edges" that was
approximately six to nine inches in diameter. (2(a) in Gov. Bxs. 1, 2; Gov. Ex. 19; Tr. I, 385-86).
Workman next traveled inby survey spad 2668 in the No. 2 entry towards the face.
Workman noted another unsupported kettlebottom located approximately 25 feet inby spad 2668
that was similar in size and shape to the other kettlebottoms. (2(b) in Gov. Bxs. 1, 2; Gov. Ex.
19, Joint Ex. 1, photos 7, 8; Tr. I, 392-93). Workman did not observe additional kettlebottoms
inby the last open crosscut (the 27th crosscut) toward the faces in the No. 2 and No. 3 entries.
However, in returning outby in the No. 3 entry, Workman saw another unsupported kettlebottom
just outby spad 2666 that was round in shape and approximately six to ten inches in diameter.

..
864

(Gov. Ex. 19; Tr. I, 406-07). However, this kettlebottom was not cited by Workman in the
subject 104(d)(2) orders.
Workman traveled down the 27th crosscut and turned in an outby direction in the No. 1
entry. There, in the No. 1 entry, outbythe 26th crosscut near spad 2664, Workman spotted
another unsupported kettlebottom, similar in size and shape to the kettlebottom found outby
spad 2666. (l(c) in Gov. Exs. 1, 2; Gov. Ex 19; I, 410). Thus, Workman observed a total of
ten kettlebottoms, nine of.which were cited in 104(d)(2) Order Nos. 7166391 and 7166392.
Price testified that he also traveled the 2 North section and personally observed all of the
kettlebottoms listed in Workman's 104(d)(2) orders. (Tr. I, 1144, 1175, 1216, 1268-86).
Having completed his inspection, Workman traveled with Gunnoe up the No. 2 belt
entry to the mine elevator, arriving on the surface at approximately 10:30 p.m. (Tr. I, 410, 412).
At approximately 11 :00 p.m., a meeting was held to discuss the investigative findings. The
participants at the meeting were MSHA inspectors Workman, Price and Gartin,
state inspector Gunnoe, and Eagle Energy/ Massey Coal officials President Pete Hendricks,
Vice-President Larry Ward, superintendent Terry Walker and night shift foreman Roger Lovejoy.
At the meeting, Workman issued 104(a) Citation No. 4400559 to Walker for a violation
of the mandatory. safety standard in 30 C.F.R. § 75.202(a) as a result of inadequate roof and rib
support in the 2 North section. 3 (Gov. Ex. 14; Tr. I, 537). Workman based Citation No. 4400559
on his observations of numerous unsupported kettlebottoms inby the dumping point as well as
his observations of loose, unsupported coal ribs, and entry widths exceeding the 20 feet wide
entries in Eagle Energy' s approved roof control plan. (Tr. I, 546).
To abate Citation No. 4400559, the next day, on February 27, 1998, Ward instructed
safety director Jeffrey Bennett to paint any area of the roof that "looked slickensided." (Tr. m,
1195-97). Bennett painted numerous areas of the 2 North section roof in orange spray paint
similar to the paint tpat had been used on the three conditions inby the feeder. The areas painted
were then supported by installing roof bolts and headers around the outer perimeter of the painted
areas. (Joint Ex. 1). Ward considered these conditions to be non-hazardous irregularities that
were identified by Bennett and supported solely for the purpose of abatement. Citation
No. 4400559 was terminated on March 2, 1998, by MSHA Inspector Andrew J. Nunnery after
the cited unsupported kettlebottom~ were fortified with roof bolts and headers. (Tr. I, 538-39).4
3

Section 75.202(a) provides:
The roof, face and ribs of areas where persons work or travel shall be supported
or otherwis~ controlled to protect persons from hazards related to falls of the
roof, face or ribs and coal or rock bursts.

4

To support its claim that the cited conditions were not hazardous, Eagle Energy asserts MSHA permitted
"the cited area to be traveled without impediment on February 27, 1998, up until the issuance of [104(d)(2) Order
N os. 7166391 and 7166393) on March 11 , 1998 ..., "despite MSHA's assertion that the kettlebottoms could fall at
any moment. (Eagle Energy Br. at p. 14). Eagle Energy is mistaken. Mine operations were suspended after the
February 26 fatality. The cited kettlebottoms were supported as early as February 28, 1998, when Ward instructed

865

Ward testified that Citation No. 4400559 was not contested, and that the civil penalty for this
citation was paid "just purely for economic reasons." (Tr. ill, 1115-16).
The following day, on February 27, 1998, Workman and Price returned to Eagle Energy's
No. I Mine and inspected the preshift and onshift examination mine books. (Gov. Ex 5, p.14;
Tr. I, 680). Workman and Price inspected the examination reports for the preceding three days
from February 24 through February 26, 1998. (Gov. Ex 13(h)-13(w); Tr. I, 684, 1371). The
section foremen con~~cting the preshift and onshift examinations during this period were
Larry Saunders, Thomas Fisher and Carter Miles. During this period they conducted 17
examinations. Not one of the ten conditions in the 2 North section that Workman and Price had
determined was a kettlebottom, including any of those painted in orange color inby the feeder,
was noted by Saunders, Fisher or Miles. These three individuals maintain they did not observe
any kettlebottoms during their examinations, and they all testified that they were unaware of any
painted roof conditions located inby the feeder in the No. 2 entry.
Upon further investigation, Workman concluded that the areas where the cited
kettlebottoms were located were mined as early as the day shift on February 24, 1998.
Workman's conclusion is based on a mine advancement map prepared by Ward that provides the
chronology for the advancement of the working faces in the 2 North section from the day shift on
February 24, 1998, until the day shift on February 26, 1998. (Gov. Exs. 9(a), 10). Specifically,
regarding the painted cluster ofkettlebottoms in the No. 2 entry, Ward stated that area was mined
sometime during the day shift on February 24, 1998. (Tr. ill, 1089-90).
Consequently, Workman concluded Eagle Energy had repeatedly violated the mandatory
safety standards in 30 C.F.R. §§ 75.360(b) and 75.362(a)(l) that require hazardous conditions to
be noted during preshift and onshift examinations. (Gov Exs. 1, 2). Section 75.360(b) provides,
in pertinent part:
(b) The person conducting the preshift examination
shall examine for hazardous conditions ... at the
following locations:
(1) Roadways, travelways and track haulageways
where persons are scheduled, prior to the beginning
of the preshift examination, to work or travel during
the oncoming shift.
(2) Belt conveyors that will be used to transport
persons during the oncoming shift and the entries in
which these belt conveyors are located.

his management staff"to clear up the violations [cited in 104(a) Citation No. 4400559]." (Tr. III, 1059-60). Ward
used management.personnel because "the workforce [was] off due to the fatality." (Tr. III, l 060). Citation
No. 4400559 was1enninated at 4:35 a.m. on March 2, 1998, after the kettlebottoms were supported. (Gov. Ex. 15).

866

\·

· (3) Working sections and areas where mechanized
mining equipment is being installed or removed, if
·anyone is scheduled to work on the section or in the
area during the oncoming shift. The scope of the
examination shall include the working places,
approaches to worked-out areas and ventilation
controls on these sections and in these areas, and the
examination shall include tests of the roof, face and
rib conditions on these sections and in these areas.

* * *
(10) Other areas where work or travel during the
oncoming shift is scheduled prior to the beginning
of the preshift examination.
Section 75.362(a){l) provides, in pertinent part:
At least once during each shift, or more often if
necessary for safety, a certified person designated by
the operator shall conduct an on-shift examination
of each section where anyone is assigned to work
during the shift and any area where mechanized
mining equipment is being installed or removed
during the shift. The certified person shall check for
hazardous conditions ....
On March 11, 1998, approximately two weeks after the fatality, Workman issued
104(d)(2) Order Nos. 7166391 and 7166392 to Larry Ward for alleged "perftmctionary" (sic)
preshift and onshift. e?Caminations.5 (Gov. Exs. 1, 2). The orders alleged the cited violations were
significant and substantial (S&S) in nature and attributable to Eagle Energy's unwarrantable
failure.

As noted below, Eagle Energy asserts the conditions observed by Workman and Price
were non-hazardous ''roof irregularities" that were obscured by slate until mountain bumping
occurred shortly before Workman's inspection. Eagle Energy contends the mountain bumping
caused roof sloughage that exposed the cited conditions. However, Workman and Price noted
continuous miner bit marks on, and in the immediate vicinity of, the cited conditions reflecting
that the conditions were exposed during the mining cycle. (Tr. I, 346-47, 351, 594, 989, 1001,
1198). Miners' representatives Casto and James Bias also testified bit marks indicated the
kettlebottoms were exposed during mining. (Tr. II 248, 302, 304-05, ID, 212, 301-04).
5

Although the subject 104(d) orders allege the preshift and onshift examinations were perfunctory in
nature, the Secretary need only establish that the examinations were inadequate to prevail on the issue of the fact of
the violations.

867

Moreover, Workman, Price and Casto observed no evidence of loose roof plates, or, roof
sloughage on the mine floor, that would indicate the roof conditions were exposed as a result of
mountain bumping.

ill. Eagle Energy's Defense
a. The cited conditions were not kettlebottoms
Eagle Energy contends· that, with the exception of the bolted kettlebottom cited by
Workman, the remaining cited conditions were not kettlebottoms. Eagle Energy relies on the
expert testimony of Dr. Vincent Scovazzo, an engineer with a doctorate degree in geomechanics.
Scovazzo examined the roof of the 2 North section on November 23, 1998, nearly nine months
after MSHA's February 1998 accident investigation. Scovazzo's description of a kettlebottom is
consistent with the descriptions of Price and Workman. Scovazzo testified that kettlebottoms are
"easy to identify." (Tr. ill, 515). They are the remains of casts of tree trunks that are circular or
cylindrical in shape. This circular or near circular formation is totally or partially rimmed in coal
with slickensides on the rim. Although slickensides is a characteristic of a kettlebottom,
Scovazzo testified that slickensides also occur when rock is compacted at different rates, and he
opined that slickensided rock was strong enough to hold together. (Tr. III, 592-93).
Scovazzo testified that all of the cited roof conditions he observed on November 23,
1998, were not kettlebottoms with the exception of the bolted kettlebottom cited by Workman
which is "probably a kettlebottom." (Tr. ill, 576). Scovazzo characterized the three painted roof
conditions inby the feeder as "some sort of abnormality" or "roof irregularity." (Gov. Ex. 9(B),
p. 2; Tr. ill, 561). Scovazzo's contemporaneous notes taken during his observations refer to
"irregularities" that "could be kettlebottoms." (Gov. Ex. 9(B), p. 3). Although Scovazzo stated
he used the term "irregularity" as a "convenience" and that these irregularities were "[t]o me ...
just a normal mine roof," Scovazzo had no explanation for why the three roof conditions inby the
dumping pomt Vr'.ere spray painted, describing the paint as "somebody's doodling." (Tr. ill, 572,
878). fu this regard, Scovazzo provided the following testimony about the photographs in
Government Exhibit 11 depicting the painted roof conditions:
Court ... I'm talking about the three distinct circles [painted on the roof inby
the dumping point]. On.e [circle] is through the centerline and then there is what
we've described as a protrusion and an abnormality, whatever that means.
Scovazzo: That being said, when I see all this paint on the ceiling, to me,
somebody's doodling .
Court: You think those are doodles?
Scovazzo: Yes. Because a lot of them - - - a lot of the circles go around things
that there's nothing there as we discussed yesterday.

868

Court: All right. So [if shift foreman] Lovejoy testified that [area] was dangeredoff It was dangered-off because of the doodles?
Scovazzo: I have no idea.
(Tr. III, 427-28, 877-88). Scovazzo's doodling explanation was essentially adopted by Ward
who opined, "it all look[s] like graffiti." (Tr. III, 1137-38).
Finally, although Scovazzo testified he used a mason's hammer to determine if the
material inside the formations was different from the material outside, the photographs taken by
Bennett in Joint Exhibit 1 reveal that Scovazzo's examination of the cited conditions was limited
by the paint applied by Bennett, as well as by the headers that were installed over the perimeter
of the formations. In addition, observation of the roof was also limited by rock dust.
Day shift section foremen Saunders, evening shift section foreman Fisher, and "hoot-owl"
section foreman Miles, who performed the preshift and onshift examinations from February 24
through February 26, 1998, as well as shift foreman Lovejoy, superintendent Walker, and
Vice-President Ward, all denied the conditions cited by Workman were kettlebottoms. Saunders,
Fisher and Miles also denied having seen the three painted roof conditions inby the dumping
point auring their examinations. Similarly, all three section foremen denied painting, or even
seeing, the centerline that is painted through one of the cited conditions in the No. 2 entry inby
the dumping point. (Gov. Ex. 11 (A), (B), (C) and (E)). Although Saunders testified continuous
miner operators and other miners sometimes paint centerlines, Bias and Casto, and Lovejoy,
testified mine foreman are responsible for drawing centerlines. (Tr. II, 248, 386, III, 62, 445).
Saunders was the day shift foreman on February 24, 1998, when the area containing the painted
roof conditions observed by Workman was mined.
With respect to the nature of the cited conditions, Lovejoy opined the cited conditions
were "visual irregularities" as distinguished from "structural irregularities." (Tr. III, 368-69).
However, Lovejoy admitted there are roof irregularities that require supplemental support.
(Tr. III, 383-84). In fact, Lovejoy conceded that one of the cited painted roof conditions that
appears to be protruding from the roof with cracks around it 'could very well be' hazardous.
(Tr. III, 428-32). Lovejoy also conceded he could not tell if the painted areas inby the dumping
point photographed in Gov. Ex. 1L were kettlebottoms because the conditions were obscured by
the paint. (Tr. III, 435-36). Superintendent Walker opined the cited conditions "looked like just
slick pieces ofrock where the slate had just dropped off them," but they were not kettlebottoms.
(Tr. II, 575).

869

b. The cited conditions were not visible prior to February 26. 1998
Even ifthe cited conditions were kettlebottoms, Eagle Energy asserts the conditions were
not detectable when the pertinent preshift and onshift examinations were conducted from
February 24 through February 26, 1998, because they were under the mine roof's surface. In this
regard, Eagle Energy argues that, "[ s]ince the Secretary has no witnesses to establish that the
alleged kettlebottoms were visible during the pertinent time period, the Court must look to the
Respondent's witnesses to establish if the roof conditions were visible." (Eagle Energy Br. at
p. 24). Thus, Eagle Energy heavily relies on the exculpatory testimony of Fisher, Saunders and
Miles that adequate examinations were conducted, and, that there were no visible kettlebottoms,
including the three painted conditions inby the dumping point. For example, Eagle Energy notes
that Saunders testified he ''takes his time and occasionally hammers the roof to detect ifthere is
any loose material." (Tr. II, 363-64).
Given the testimony of Eagle Energy management that they were unaware of the cited
conditions, Eagle Energy contends that the roof formations cited in Workman's I 04(d)(2) orders
were not noted on preshift or onshift examinations because they "became more visible on
February 26, 1998, because of the geological events of the day." (Eagle Energy Br. at p. 25).
Specifically, Eagle Energy argues that mountain bumping on February 26, 1998, caused obscured
roof conditions to become visible to Price and Workman because of roof sloughage.
It is unclear how Eagle Energy's roof sloughage theory applies to the three painted roof
conditions. Moreover, the cited kettlebottom that was bolted in the center obviously existed for
several shifts preceding Workman's inspection.

IV. Further Findin2s and Conclusions
a, Fact of Occurrence of the Violations
The threshold issue is whether the conditions cited by Workman were hazardous
kettlebottoms that required supplemental support. In addressing this issue, I note that
Eagle Energy has made two damaging admissions. First, I credit Workman's testimony that
Pete Hendricks, president of Ea,gle Energy's parent corporation, acknowledged seeing the
kettlebottoms and stated, "that's what I pay my people to do is support these kettlebottoms."
(Tr. I, 297-98). Second, Eagle Energy did not contest, and has paid the civil penalty for,
104(a) Citation No. 4400559 issued by Workman on February 26, 1998, for hazardous roof
conditions, including kettlebottoms in the 2 North section. I cannot ignore the fact that
Eagle Energy has paid a civil penalty for the same roof conditions it now contends did not exist.
Ward's explanation, that Citation No. 4400559 was not contested "for economic reasons," does
nothing to lessen the evidentiary significance of this admission.

870

Notwithstanding the above admissions, the evidence amply supports the conclusions of
Workman, who has 45 years of experien_ce in the mining industry, and Price, who has 27 years of
mining experience, that the cited conditions were kettlebottoms. In reaching this conclusion I
note that Scovazzo testified kettlebottoms are easy to identify. Moreover, kettlebottoms
are common in West Virginia and, more importantly, they are a common occurrence in
Eagle Energy's Mine No. 1. In this regard, Casto testified without contradiction ''there is (sic)
kettlebottoms throughout Eagle Energy's mines .... They are everywhere." (Tr. II, 204).
Significantly, Scovazzo's description of a kettlebottom comports with the descriptions provided
by Price and Workman. It is noteworthy that Price and Workman had an opportunity to view the
cited conditions before they were spray painted for abatement purposes and/or supported with
headers that conceal substantial portions of the slickensided outer perimeters of the formations.
In this regard, Ward testified:
Your Honor, we put up probably 100 additional bolts to make sure we covered
everything. I mean, if it had small slickensided areas we put up bolts because we
were trying to cover everything.... Anything like (sic) looked slickensided we
tried to cover.
(Tr. III, 1196).
Finally, Scovazzo's doodling explanation, and Ward's graffiti conclusion, with respect
to the three painted circles in the No. 2 entry, are, to be charitable, unavailing. The conclusions
of Scovazzo and Ward are particulary suspect in view of Ward's instructions to Bennett to
danger-off the area inby the feeder. Moreover, Ward instructed Bennett to highlight the cited
conditions using the identical method of orange spray paint that was used inby the feeder.
(Tr. III, 1195-97). Shift foreman Lovejoy also testified that he used orange spray paint to
highlight some of the cited conditions. (Tr. ill, 363-64, 408-12). Thus, when viewed in context,
Scovazzo's doodling theory negatively impacts on his credibility as an expert witness. United.
States v. Cutler, 58 F.3d 825, 836 (2nd Cir. 1995) (bias of an expert witness is a proper matter to
be considered in determining the weight to be given to expert testimony). See also Sartor v.
Arkansas Natural Gas, 321 U.S. 620, 627-28 (1944); Webster v. Offshore Food Serv., 434 F.2d
1191, 1193 (5th Cir. 1970); Massey v. Gulf Oil, 508 F.2d 92, 94 n.l (5th Cir. 1975) cert. denied,
423 U.S. 838 (1975). In addition, based on the testimony concerning the characteristics of
kettlebottoms, I find the photographs of the cluster of three painted conditions in Gov. Ex. 11, as
well the photographs taken by Bennett in Joint Ex. 1, support, rather than detract from, the
determinations of Workman and Price that the cited conditions were kettlebottoms.
Since it is undisputed that kettlebottoms are hazardous conditions that require
supplemental support, it follows that the failure to note visible kettlebottoms during preshift and
onshift examinations constitutes a violation of the cited mandatory safety standards in 30 C.F.R.
§§ 75.360(b) and 75.362(a)(l). However, the issue of duration remains. For, ifthe conditions
were obscured by slate and revealed because of mountain bumping that occurred immediately
prior to Workman's inspection , the conditions could not have been noted by the preshift and
onshift examiners.
871

In addressing the issue of duration, I note that it is not surprising that Eagle Energy's
section foreman and other management personnel have denied knowledge of unsupported
kettlebottoms, including those painted inby the dumping point, given the fact that a fatal roof
accident had just occurred. Thus, I cannot infer that the kettlebottoms were not observable
simply because Eagle Energy's witnesses deny that they were seen. For, in the final analysis,
at least three of the cited roof conditions were seen prior to Workman's arrival - - - by the person
who painted them.

Nevertheless, the burden of proof that the kettlebottoms were visible and should have
been noted by the preshift and onshift examiners remains with the Secretary. However, the
Secretary does not have to prove, as Eagle Energy suggests, when the cited roof conditions were
exposed. Rather, the Secretary must show "that it was more likely than not" that the conditions
observed by Workman were visible during the relevant 15 preshift and onshift inspections
beginning with the onshift conducted on the day shift of February 24, through the preshift for the
night shift conducted on February 26, 1998. Enlow Fork Mining Company, 19 FMSHRC 5, 13,
n.10(January1997).
In this case, the question of the duration of the unsupported kettlebottoms must be
resolved by circumstantial evidence. In this regard, the Commission has recognized that the
Secretary may establish a violation by iriference. Mid-Continent Resources, 6 FMSHRC 1132
(May 1984). However, the inference must be inherently reasonable, in that there must be a
rational connection between the collateral evidentiary facts and the ultimate fact to be inferred.
Id. at 1138.

Here, the Secretary relies on several collateral evidentiary facts to infer that the painted
cluster ofkettlebottoms was exposed during the day shift on February 24, 1998, when that area of
the No. 2 entry was mined. Namely, the centerline, normally drawn by the section foreman after
an entry is mined, was painted through one of the three painted kettlebottoms. In addition, there
were continuous miner bit marks in the kettlebottoms indicating the formations were exposed
when the area was mined. Finally, the roof plates in the vicinity of the painted kettlebottoms
were tight to the roof, and there was no evidence of roof sloughage on the floor to indicate the
conditions had been recently exposed because of mountain bumping.
In sum, the collateral facts relied upon by the Secretary consisting of a centerline, bit
marks, tight roof plates, and no roof sloughage, clearly provide a rational basis for inferring the
painted cluster of kettlebottoms in the No. 2 entry was exposed during the normal mining cycle
on the day shift of February 24, 1998. Similarly, the same evidentiary facts with regard to bit
marks, tight roof plates and no evidence of roof sloughage, support the conclusion that the
remaining cited unpainted roof conditions were exposed during the normal mining cycles
between February 24 and February 26, 1998. Having established, through circumstantial
evidence, that it "is more likely than not" that the cited kettlebottoms existed as early as the day
shift on February 24, 1998, the Secretary has demonstrated the preshift and onshift examiners'
repeated failures to note them from February 24 through February 26, 1998, constitute violations
of 30 C.F.R. §§ 75.360(b) and 75.362(a)(l).

872

It should be noted that Eagle Energy's circumstantial case, that mountain bumping was
responsible for revealing each and every kettlebottom cited by Workman immediately prior to
Workman's arrival at the mine, stretches credulity and must be rejected. In this regard, Ward
conceded, while mountain bumping may affect a particular section of a roof on a case-by-case
basis, it was a stretch to conclude that mountain bumping was the sole explanation for all of the
kettlebottoms that were observed by Workman. (Tr. III, 1150-1154). Moreover, excluding the
painted kettlebottoms for a moment, Eagle Energy's mountain bumping speculation does not
address the relevant bit marks and tight roof plates, or, the cited kettlebottom with the roof bolt in
the center.

To support its mountain bumping explanation, Eagle Energy relies on a statement made
by Workman during an April 21, 1998, health and safety conference that was made in response to
Ward's belief that "slate could obscure kettlebottoms." (Tr. III, 1230). At trial, Workman
explained, when he was at the safety conference, he agreed with Ward that "slate could obscure
kettlebottoms because there's nothing impossible, [although] it might be incredible." (Tr. III,
1230-31). Workman's acknowledgment that slate "could" have obscured all of the cited
kettlebottoms, based on his assumption that anything was remotely possible, does not support
Eagle Energy's circumstantial case that it was more likely than not that the cited conditions had
been obscured.
Returning our attention to the painted cluster ofkettlebottoms,·Eagle Energy has failed to
present evidence concerning when, and by whom, the cluster was painted. Rather, Eagle Energy
suggests that these kettlebottoms may have been exposed by mountain bumping, and then
painted, only minutes before the fatal accident occurred at approximately 2:50 p.m. on
February 26, 1998. This theory is rejected as implausible.
Moreover, under the well settled "missing witness" evidentiary rule, the failure of a party
to call a known non-hostile person who has direct knowledge of a fact in issue raises the
inference that the testimony would be unfavorable to that party. Richardson on Evidence, § 92 at
65-68, 10th (ed. 1973)."Yorkv. American Telephone & Telegraph, 95 F.3d 948 (lO'h Cir. 1996);
Wilson v. Merrell Dow Pharmaceuticals, Inc, 893 F.2d 1149, 1150 (101h Cir. 1990); Borror v.
Herz, 666 F.2d. 569, 573 (3'd Cir. 1981); NLRB v. Laredo Coca-Cola Bottling Co., 613 F.2d
1338 (5th Cir. 1980); NLRB v. Dorn's Transportation Co., 405 F.2d 706 (2nd Cir. 1969). fu
Wilson v. Merrell Dow, the Court recognized the four factors that must be present to infer that a
missing witness's testimony would have been adverse to a party. The four factors are:
(1) the party must have the power to produce the witness, see, e.g.,
Sutton, 732 F.2d at 1492; 2 J. Wigmore, Evidence Trials at
Common Law § 286 J. Chadbourn rev. ed. 1979 & Supp. 1989;
(2) the witness must not be one who would ordinarily be expected
to be biased against the party; see id. § 287, at 202 & n. 1;

873

(3) the witness's testimony must not be "comparatively
unimportant, or cumulative, or inferior to what is already utilized"
in the trial, see id. § 287, at 202-03 (emphasis omitted); and
(4) the witness must not be equally available to testify for either
side, see, e.g., Sutton, 732 F.2d at 1492; Quad Constr., Inc. v.
William A. Smith Contracting Co., 534 F. 2d 1391, 1394 (10th Cir.
1976); 2 J. Wigmore, supra, at§ 288.
893 F.2d at 1151 (footnote omitted).
Here, Eagle Energy had exclusive access and control of the 2 North section from
February 24 through February 26, 1998. Eagle Energy must be held accountable for knowing
who painted the centerline on the roof that runs through one of the cited painted kettlebottoms.
(See Gov. Ex. 11). Having failed to call that individual subjects Eagle Energy to the adverse
inference that the cited conditions were painted, contemporaneous with the centerline, during the
mining cycle on the day shift on February 24, 1998. I am cognizant that the missing witness rule
requires that the missing witness must be known. In this case the missing witness is known, or
should be known, to Eagle Energy - - - he is the employee who was responsible for painting the
centerline in the No.2 entry photographed in Gov. Ex. 11. Stich knowledge is exclusively
available to Eagle Energy because the centerline was painted by its foreman, or at its foreman's
direction. United States v. Caccia, 122 F.3d 136, 139 (2nd Cir. 1997) quoting Unites States v.
Rollins, 487 F.2d 409, 412 (2nd Cir. 1973) (availability of missing witness depends on
relationship to the parties). Eagle Energy cannot escape the adverse inference simply by denying
that it knows the identity of the employee who was responsible for painting the centerline,
regardless of whether its ignorance is feigned or real. (Tr. II, 245-46, 254-57). Any other
conclusion would eviscerate this important evidentiary rule.
b.· Siimificant and Substantial
A violation is properly designated as S&S in nature if, based on the particular _facts
surrounding that violation, there exists a reasonable likelihood that the hazard contributed to by
the violation will result in an injury or an illness of a reasonably serious nature. Cement
Division, National Gypsum, 3 FMSHRC 822, 825 (April 1981). In Mathies Coal Co.,
6 FMSHRC 1(January1984), the Commission explained:
In order to establish that a violation of a mandatory safety standard is significant
and substantial under National Gypsum, the Secretary of Labor must prove:
(1) the underlying violation of a mandatory safety standard; (2) a discrete safety
hazard -- that is, a measure of danger to safety -- contributed to by the violation;
(3) a reasonable likelihood that the hazard contributed to [by the violation] will
result in an injury; and (4) a reasonable likelihood that the injury in question will
be of a reasonably serious nature. 6 FMSHRC at 3-4.

874

See also Austin Power Co. v. Secretary, 861F.2d99, 104-05 (5th Cir. 1988), affg 9 FMSHRC
2015, 2021(December1987) (approving Mathies criteria).

In United States Steel Mining, Inc., 7 FMSHRC 1125, 1129, (August 1985), the
Commission explained its Mathies criteria as follows:
We have explained further that the third element of the Mathies formula 'requires
that the Secretary establish a reasonable likelihood that the hazard contributed to
will result in an event in which there is an injury.' US. Steel Mining Co.,
6 FMSHRC 1834, 1836 (August 1984). We have emphasized that, in accordance
with the language of section 104(d)(l ), it is the contribution of a violation to the
cause and effect of a hazard that must be significant and substantial. US. Steel
Mining Company, Inc., 6 FMSHRC 1866, 1868(August1984).
The Commission subsequently reasserted its prior determinations that as part of any
"S&S" finding, the Secretary must prove the reasonable likelihood of an injury occurring as a
result of the hazard contributed to by the cited violative condition or practice. Peabody Coal
Company, 17 FMSHRC 508 (April 1995); Jim Walter Resources, Inc., 18 FMSHRC 508
(April 1996).
Resolution of whether a particular violation of a mandatory safety standard is S&S
in nature must be made assuming continued normal mining operations. US. Steel Mining,
7 FMSHRC 1125, 1130 (August 1985). Thus, consideration must be given to, both the time
frame that a violative condition existed prior to the issuance of citation, and the time that
it would have existed if normal mining operations had continued. Bellefonte Lime Co.,
20 FMSHRC 1250(November1998); Halfway, Inc, 8 FMSHRC 8, 12(January1986).
Thus, the- fundamental question is whether the repeated failure of Eagle Energy's preshift
and onshift examiners to note hazardous roof conditions that required supplemental support
during the relevant 15 ·examinations of the 2 North section substantially contributed to the cause
and effect of a roof fall accident. Virtually every one of the Secretary's, as well as Eagle
Energy's, witnesses, including Scovazzo, agreed that kettlebottoms are hazardous roof conditions
that require supplemental support. For, example, Ward, Eagle Energy's Vice-President, testified,
"[i]t's common knowledge in the mining industry that kettlebottoms are a hazard and should be
treated as such." (Tr. III, 1106). A 1992 information circular on coal mine groundfall accidents,
published by the U.S. Department of the Interior, Bureau of Mines, and proffered by the
Secretary, notes there is an abundance ofkettlebottoms in southern West Virginia and eastern
Kentucky that have "been responsible for numerous injuries and fatalities." (Gov. Ex., p. 8).
An Atlas of Coal Geology introduced in evidence by Eagle Energy states kettlebottoms can fall
without warning causing injuries or fatalities and that "identification [ofkettlebottoms] and
subsequent support during mining is critical." (Resp. 's Ex. 3, p. 2).

875

Thus, it is undisputed that the slickensided material surrounding kettlebottoms could
cause kettlebottoms to fall from the roof at any moment without warning. (Tr. III, 373).
Significantly, the three painted kettlebottoms were only approximately 27 feet inby the feeder.
The feeder area is not a remote area of a mine. Rather, it is one of the more heavily traveled
areas of a mine. (Tr. III, 1124-25). Thus, the location of some of the cited kettlebottoms
increased the exposure of miners to a roof fall accident. In addition, the likelihood of an event
causing serious injury, i.e., a kettlebottom fall, contributed to by the subject violations, was
heightened by the presence of mountain bumping.
Although the mass of a particular kettlebottom cannot be determined because it is
concealed by the roof, kettlebottoms can be very heavy and are capable of inflicting serious, if
not fatal, injuries. Given the fact that kettlebottoms can wiexpectedly fall at any time, the
Secretary has demonstrated that there is a reasonable likelihood that the roof hazard contributed
to by Eagle Energy's repeated inadequate preshift and onshift examinations will result in injury,
and, that that injury will be reasonably serious, if not fatal, in nature. Accordingly, the
Secretary's S&S designations for the cited 30 C.F.R. §§ 75.360(b) and 75.362(a)(l) violations
shall be affirmed.
c. Unwarrantable Failure
The wiwarrantable failure terminology is taken from section 104(d) of the Act, 30 U.S.C.
§ 814(d), and refers to more serious conduct by an operator in connection with a violation.
In Emery Mining Corp., 9 FMSHRC 1997 (Dec. 1987), the Commission determined that
wiwarrantable failure is aggravated conduct constituting more than ordinary negligence. Id. at
2001. Unwarrantable failure is characterized by such conduct as "reckless disregard,"
"intentional misconduct," "indifference," or a "serious lack of reasonable care." Id. At 2003-04;
Rochester~ Pittsburgh Coal Co., 13 FMSHRC 189, 194 (Feb. 1991); see also Buck Creek Coal,
Inc. v. FMSHRC, 52 F.3d 133, 136 (7th Cir. 1995) (approving the Commission's wiwarrantable
failure test).
The Commission has identified various factors in determining whether a violation is
wiwarrantable, including the extent of the violative condition, the length of time that it has
existed, whether the violation is obvious, whether the operator has been placed on notice that
greater efforts are necessary for compliance, and the operator's efforts in abating the violative
condition. Windsor Coal Company, 21 FMSHRC at 1000; Mullins & Sons Coal Co., 16
FMSHRC 192, 195(February1994); Peabody Coal Co., 14 FMSHRC 1258, 1261 (August
1992); Quinland Coals, Inc., 10 FMSHRC 705, 709 (Jwie 1988); Kitt Energy Corp., 6 FMSHRC
1596 1603 (July 1984). The Commission also considers whether "the violative condition ...
poses a high degree of danger." Windsor Coal Company, 21 FMSHRC at 1000; BethEnergy
Mines, Inc., 14 FMSHRC 1232, 1243-44 (August 1992). The Commission's indicia for
determining whether a violation is attributable to an operator's unwarrantable failure will be
taken in turn.

876

i.

Extent of the Violative Condition

The degree of negligence associated with the preshift and onshift examiners' failure to
note hazardous roof conditions is directly related to the extent of the hazardous conditions.
Although the cited conditions were extensive, in that there were nine cited kettlebottoms, I am
not unmindful that the cited conditions were relatively small in size, ranging from approximately
six to twelve inches in diameter. Conditions that are readily apparent when being observed in a
photograph utilizing a flash attachment, may escape scrutiny in the normal mining environment
using a cap lamp. Thus, given the relatively small size of the cited conditions, ordinarily,
I would be hesitant to attribute their lack of disclosure to high negligence.
However, here, the painted kettlebottoms convinces me that Eagle Energy is entitled to no
such benefit of the doubt. The bit marks and centerline reflect the kettlebottoms were revealed
and painted during the mining cycle on the day shift of February 24, 1998. Yet, despite being
painted to highlight the fact that supplemental support was required, the conditions went
repeatedly unnoted during approximately 15 preshift and onshift examinations. Under such
circumstances, even the failure to note hazardous conditions that were marked for remedial
action during the course of one preshift or onshift examination may constitute unwarrantable
conduct. Consequently, the Eagle Energy's inaction in the face of highlighted hazardous roof
conditions supports the Secretary's unwarrantable charge.
ii. Duration
As previously discussed, the evidence with respect to the painted cluster of kettlebottoms
in the No. 2 entry reflects the cited conditions existed as early as the day shift on February 24,
1998. The purpose of preshift and onshift examinations is to identify hazardous conditions that
require remedial action. Eagle Energy's failure to note any of the cited hazardous roof
conditions, including the painted conditions, in the 15 preshift and onshift examinations
conducted from foreman Larry Saunders' onshift examination between 7:30 a.m. and 3:30 p.m.
on February 24, through the last preshift examination conducted by Saunders at 1:30 p.m. during
the day shift on February 26, is indicative of an unwarrantable failure.
iii. Whether the Violation was Obvious and its Degree of Danger
Some of the cited roof hazards were spray painted in reflective orange paint. This method
of painting is commonly used by Eagle Energy to alert personnel to the fact that there are
kettlebottoms that need additional roof support. As previously noted, this method of spray
painting was used by Bennett to highlight the cited conditions that needed supplemental support
for the purposes of abatement of Workman's 104(a) Citation No. 4400559. In addition, there
was an apparent centerline drawn through one of the cited painted roof conditions. Despite the
orange paint and centerline, all of the cited conditions were repeatedly overlooked by foremen
conducting preshift and onshift exams. Such repeated oversights were extremely dangerous
given the unpredictable nature ofkettlebottoms.

877

iv. History of Previous Violations
The evidence reflects Eagle Energy was cited for 14 violations of 30 C.F.R. §§ 75.360(b)
and 75.362(a)(l) during the 18 month period prior to the issuance of the March 1998, orders in
issue. Absent evidence concerning the nature and extent of these violations, I am unable to
determine whether Eagle Energy's compliance history should have placed it on notice that
greater efforts were required to ensure the adequacy of its preshift and onshift examinations.
As a final matter, Eagle Energy's purported lack of knowledge about when, why, and by
whom, the three circles and two lines photographed in Gov. Ex. 11 were painted on the roof of
the No. 2 entry is troubling.6 An operator is responsible for the training, supervision and
discipline of its employees. Eagle Energy's reported complete lack of knowledge about the
painted conditions in the No. 2 entry adversely impacts on the adequacy of its supervision and
training, and further evidences an indifference indicative of unwarrantable conduct. Southern
Ohio Coal Co., 4 FMSHRC 1459, 1464 (August 1982); Western Fuels - Utah, Inc., 10 FMSHRC
256, 261 (March 1988). Thus, the evidence clearly reflects the requisite unjustifiable conduct to
support an unwarrantable failure. Accordingly, 104(d)(2) Order Nos. 7166391 and 7166392 will
be affirmed.
V. Civil Penalty
It is well settled that the Commission assesses civil penalties de novo and is not bound by
the Secretary's proposed assessments. Topper Coal Co., 20 FMSHRC 344, 350 n.8 (April
1998); Sellersburg Stone Co., 5 FMSHRC 287, 291, (March 1983), aff'd 736 F.2d 1147
(7th Cir. 1984). Here, the Secretary urges me to impose a civil penalty greater than the
$3,000 civil penalty initially proposed by the Secretary for each of the 104(d) orders in issue.
(Secretary 's Br. at p. 34).
In determining the appropriate civil penalty to be assessed, Commission Rule 30,
29 C.F.R. § 2700.30, requires the Judge to consider the statutory criteria set forth in l lO(i) of
the Mine Act, 30 U.S.C. § 820(i). Section l lO(i) provides, in pertinent part, in assessing civil
penalties:

the Commission shall consider the operator's history of previous violations, the
appropriateness of such penalty to the size of the business of the operator charged,
whether the operator was negligent, the effect on the operator's ability to continue
in business, the gravity of the violation, and the demonstrated good faith of the
person charged in attempting to achieve rapid compliance after notification of a
violation.

6

The photographs in Gov. Ex. 11 depict two painted lines on the roof. The evidence reflects one line was
drawn as a centerline, and the other line was drawn as a belt hanger line.

878

a. Size of Operator and Ability to Remain in Business
The parties have stipulated that Eagle Energy is a large operator and that the maximum
$55,000 penalty that can be imposed under 30 U.S.C. § 820(a) will not affect Eagle Energy's
ability to remain in business.
b. Negligence
With respect to negligence, while the evidence may be insufficient to warrant a finding of
a willful disregard, there is ample evidence to suggest a reckless disregard given Eagle Energy's
repeated disregard of hazardous roof conditions in a heavily traveled area of the mine that were
highlighted for additional roof support.
c. Gravity
The gravity penalty criteria contained in section 11 O(i) requires an evaluation of the
seriousness of the violation. Hubb Corporation, 22 FMSHRC 606, 609 (May 2000) citing
Consolidation Coal Co., 18 FMSHRC 1541, 1549 (September 1996); Sellersburg, 5 FMSHRC at
294-95. In evaluating the seriousness of a violation, the Commission focuses on "the affect of a
ha2;ard if it occurs." Consolidation Coal Co., 18 FMSHRC at 1550. Here, unsupported portions
ofroofthat could fall at any moment, located in a heavily traveled area of the mine, were
permitted to exist even after they had been identified by orange spray paint. If the cited roof
abnormalities were to fall from the roof, there is a reasonable likelihood that serious, if not fatal,
injuries will occur. Consequently, the cited violations are of extremely serious gravity.
d. Histozy of Previous Violations
During the period September 1, 1996, through February 28, 1998, Eagle Energy was
cited for approximately 453 violations, including 14 violations of the mandatory safety standards
in 30 C.F.R. §§ 75.360(b) and 75.362(a)(l). (Gov. Ex 3). In applying the history of prior
violations penalty criterion, the Commission has noted that it is the operator's general history of
violations, not just its history of similar violations, that should be considered. Cantera Green,
22 FMSHRC 616, 623 (May 2000) (citations omitted). Eagle Energy's history of 453 violations
during the approximate 18 month period preceding the issuance of the subject 104(d) orders
constitutes an extensive violative history.
e. Good Faith Efforts at Abatement
There is no evidence to suggest that Eagle Energy did not endeavor to timely abate the
cited violations.

879

When considering the penalty criteria in their entirety, I agree with the Secretary that the
evidence in this case warrants a higher penalty than the $3,000 civil penalties initially proposed.
It is one thing to overlook relatively small hazardous roof conditions during preshift and onshift
examinations. However, Eagle Energy has offered no plausible evidence to justify, or otherwise
mitigate, its failure to note the highlighted hazardous roof conditions in close proximity to the
dumping point. Accordingly, the evidence establishes a compelling case for raising the proposed
civil penalty. Consequently civil penalties of $6,000 shall be imposed for each of the 104(d)
orders in issue in these proceedings.
As a final note, I have exercised restraint. Obviously, even a doubling of the proposed
civil penalty, given Eagle Energy's large operator size, will not have a significant financial
impact. However, hopefully, this relatively small increase in penalties will have a deterrent
effect and will encourage future compliance.

ORDER

Accordingly, IT IS ORDERED that 104(d)(2) Order Nos. 7166391and7166392
ARE AFFIRlVIED.
Consequently , IT IS FURTHER ORDERED that Eagle Energy, Inc. 's contests of
104(d)(2) Order Nos. 7166391 and 7166392 ARE DENIED.
IT IS FURTHER ORDERED that Eagle Energy, Inc., shall pay a total civil penalty of
$12,000 in satisfaction of 104(d)(2) Order Nos. 7166391 and 7166392. Payment shall be made
within 40 days of the date of this decision. Upon timely payment of the $12,000 civil penalty,
IT IS ORDERED that the contest proceedings in Docket Nos. WEV A 98-72-R and
WEV A 98-73-R, and the civil penalty matter in Docket No. WEVA 98-123, ARE DISMISSED.

Jerold Feldman
Administrative Law Judge

880

Distribution:
David J. Hardy, Esq., Julia K. Shreve, Esq., Jackson & Kelly, P.O. Box 553, Charleston,
WV 25322 (Certified Mail)
Howard N. Berliner, Esq., Office of the Solicitor, U.S. Department of Labor, 4015 Wilson Blvd.,
Room 516, Arlington, VA 22203 (Certified Mail)
James Bowman, Conference and Litigation Representative, Mine Safety and Health
Administration, 100 Bluestone Road, Mount Hope, West Virginia 25880-1000 (Certified Mail)
/mh

881

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

July 19, 2000
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. PENN 2000-43-M
A.C. No. 36-07953-05503
Docket No. PENN 2000-94-M
A.C. No. 36-07953-05504

ROBERT FIELDS,
Respondent

Robert Fields Quarry

DECISION
Appearances: John Strawn, Esq., Office of the Solicitor, U.S. Department of Labor,
Philadelphia, Pennsylvania, for the Petitioner;
Arthur D . Agnellino, Esq., Abrams & Agnellino, Athens, Philadelphia, for the
Respondent.
Before:

Judge Weisberger

Statement of the Case
These cases are before me based upon Petitions for Assessment of Civil Penalty filed by
the Secretary of Labor (Secretary) alleging violations by Robert Fields (Fields) of30 C.F.R.
§§56.15001, 56.18010.
On April 14, 1999 Richard J. Schilling, an MSHA surface specialist inspected the Robert
Fields Quarry, a flagstone operation. William Kithcart, who was on the site, identified himself as
the foreman. Schilling asked Kithcart"... about the first aid materials .... " (Tr. 21.), and the
latter told him that they recently opened up and that the kit that they had was stolen sometime
during the time that they were not in operation. A stretcher was available and convenient to the
working areas.
Schilling issued a Citation alleging a violation of30 C.F.R. §56.15001 which provides, as
pertinent, as follows: "[a]dequate first-aid materials, including stretchers and blankets, shall be
provided at places convenient to all working areas."
882

Alfred Kithcart, the father of William Kithcart, indicated that he took over the quarry in
1999, and that prior to that time he and his son worked the quarry with his uncle. He said that he
obtained full control of the operation in the Spring of 1999. According to Kithcart, on April 14,
when Schilling inquired of him regarding blankets, he told Schilling that there were blankets on
the site, but they were not in plastic bags. Further, according to Alfred Kithcart, the blankets
were located in a sleeper attached to a tractor, and in automobiles on the site. Also, according to
Alfred Kithcart, an unlocked camper owned by his uncle and located on a hill on the site,
contained his uncle's blanket, stretcher, and kit.
Schilling was not shown any first-aid materials when he made an inquiry of William
Kithcart who identified himself as the foreman. Nor was William Kithcart aware, at the time
cited, that there were any first-aid materials on the site. Also, although Alfred Kithcart testified,
in essence, that there were first-aid materials in an unlocked camper on the site, it appears that
these materials did not belong to the operator. Moreover, Alfred Kithcart, aside from merely
asserting that first-aid materials were in a camper, did not indicate the last time, prior to April 14,
that he had actually observed the first-aid kit. Nor did he testify regarding the specific contents
of the kit, or the condition and quantity of the items therein.
Within this context, I find that although there were blankets and a stretcher convenient to
working areas, there were no "adequate first-aid materials". I thus find that Fields violated
section 56.15001 supra.
According to Schilling, the violation was significant and substantial. He indicated that
without a first-aid kit, should a miner suffer a broken bone on the site, the failure to immediately
immobilize the broken bone with a splint and bandages could lead to a compound fracture. Also,
the lack of a first-aid kit containing compresses and bandages could result in significant loss of
blood should a miner get seriously cut. In this connection, he noted the presence of injurycausing hazard& such as the moving parts of mobile equipment, and the possibility of a miner
being caught between items of mobile equipment. He also noted that particles that fly off stone
when cut as part of the normal operation, could cause injuries. According to Schilling, an
amputation of a limb could result due to exposure to the blade of the saw used in normal
operations. In addition, when stone is split by hand as part of the normal operations, small
particles fly off which could hit a person. Schilling indicated that the area was wet creating a
hazard of a person falling. Additionally, Schilling opined that the heavy material being mined
could fall when a person is moving it, or "[W]ith the skid - steer - loaders, you could get caught
between, or back into, or even the materials being shift off the forks" (sic) (Tr. 29).
A "significant and substantial" violation is described in section 104(d)( 1) of the Mine Act
as a violation "of such nature as could significantly and substantially contribute to the cause and
effect of a coal or other mine safety or health hazard." 30 U.S.C. § 814(d)(l). A violation is
properly designated significant and substantial "if based upon the particular facts surrounding the
violation there exists a reasonable likelihood that the hazard contributed to will result in an injury
or illness of a reasonably serious nature." Cement Division, National Gypsum Co.,
883

3 FMSHRC 825 (April 1981).

In Mathies Coal Co., 6 FMSHRC 1, 3-4(January1984), the Commission explained its
interpretation of the term "significant and substantial" as follows:
In order to establish that a violation of a mandatory safety standard is
significant and substantial under National Gypsum the Secretary of Labor must
prove: (1) the underlying violation of a mandatory safety standard; (2) a discrete
safety hazard--that is, a measure of danger to safety-contributed to by the
violation; (3) a reasonable likelihood that the hazard contributed to will result in
an injury; and (4) a reasonable likelihood that the injury in question will be of a
reasonably serious nature.
In United States Steel Mining Company, Inc., 7 FMSHRC 1125, 1129 (August 1985), the
Commission stated further as follows:
We have explained further that the third element of the Mathies formula "requires
that the Secretary establish a reasonable likelihood that the hazard contributed to
will result in an event in which there is an injury." U. S. Steel Mining Co.,
6 FMSHRC 1834, 1836(Augusf1984). We have emphasized that, in accordance
with the language of section 104(d)( 1), it is the contribution of a violation to the
cause and effect of a hazard that must be significant and substantial. U. S. Steel
Mining Company, Inc., 6 FMSHRC 1866, 1868 (August 1984); U.S. Steel Mining
Company, Inc., 6 FMSHRC 1573, 1574-75(July1984).
Based on the testimony of Schilling, I find that it has been established that there was a
violation of a mandatory standard, and that the lack of a first-aid kit contributed to the hazard of
worsening ~e effect of an injury by not being able to provide some type of first-aid as quickly as
possible. Regarding the third and fourth elements set forth in Mathies supra, I note Schilling's
testimony as set forth above, and his further testimony that no one currently trained in first-aid
was available at the site. However, he not describe in detail the specific nature of all steps of
Fields' operation. Nor did he describe with any specificity the teeth of the saws used in this
operation.
On the other hand, a telephone was located 150 yards from the pit working area, and 400
yards from the re-cut building where some stone is cut. An ambulance service was located only
a few minutes drive from the site. William Kithcart had received first-aid training when he
served in the military in 1993, and Alfred Kithcart, had also received first-aid training while in
the military, and received weekly first-aid training while working as a mechanic.

I give more weight to the testimony of Alfred Kithcart regarding the condition of the

884

equipment at the site due to the specifics in his testimony. I also ~ote that this testimony was not
contradicted or impeached.
Further, the "highwall" at the site was only 5 feet high and, according to Alfred Kithcart' s
testimony, that was not contradicted or impeached, all work on the flagstone was performed on a
flat surface. Also, according to his uncontradicted and unimpeached testimony, the saws used at
the site to cut the flagstone did not have any teeth but contained diamond chips which cut the
flagstone material by means of abrasion and water, rather that than by cutting. There is no
evidence of any injuries at the site that required treatment by a physician.
Within the above context, I find that the third and fourth elements set forth in Mathies,
supra, have not been established. Thus I conclude that it has not been established the violation
was significant and substantial.
Considering the testimony of Alfred Kithcart, that he and his son were the only
permanent workers at the site, that the mine was a seasonal operation, that the three other persons
who worked at the site on occasion were his children, I find that the size of the operation was
small. Also, I note that only three citations had been previously issued regarding the operation of
the site, and none were issued subsequent to the time that William and Alfred Kithcart took over
the operation in 1999. Also, considering the factors .that an ambulance service was nearby, that
there is no history of serious injuries at the site, that the likelihood of a serious injury was not too
great considering the fact that the highwall at the site was only 5 feet high, that the saws used at
the site did not have any teeth, and that the material worked on was on a flat surface, I find that
the level of gravity of the violation was relatively low. Further, inasmuch as the mine was not in
operation, that its first-aid materials had been stolen over the previous winter when the mine was
not in operation, that one of the two permanent workers at the site, Alfred Kithcart, believed that
first-aid materials owned by his uncle were located on the site, that both the permanent workers
on the site bad some degree of first-aid training, I find that the level of Fields' negligence was
relatively low. Further, considering Alfred Kithcart's testimony, that was not contradicted or
impeached, that after the Citation had been issued, blankets on the site were put in plastic bags,
and that upon receipt of the Citation at issue, a first-aid kit was purchased containing ace
bandages, gauze, band-aids, sterile packs, and tape, I find that Fields acted in good faith in
abating the Citation at issue. Taking into account all the above factors, I conclude that a penalty
of twenty-five dollars ($25.00) is appropriate for this violation.
Schilling also cited Fields for violating 30 C.F.R.§56.18010, which requires that an
individual capable of providing first-aid shall be available on all shifts, and shall be currently
trained. Fields conceded that when cited, there was no one available on the site who was
currently trained in first-aid. I thus find that Fields did violate Section 56.18010 supra.
According to Schilling, the factors that he set forth in his testimony regarding the first
Citation that he issued, relating to his conclusion that it was significant and substantial, apply

885

equally to the instant Citation. Thus, essentially for the reasons set forth above, I find that,
within the context of that evidence, the violation was not significant and substantial.
Essentially for the reasons set forth above, I find that the level of gravity of the violation
as well as the negligence of Fields to have been low. Taking this into account, as well as
considering the remaining factors set forth in Section l lOi of the Federal Mine Safety and Health
Act of 1977, I find that a penalty of twenty-five dollars ($25.00) is appropriate for this violation.

ORDER
It is ordered that, within 30 days of this Decision, Fields shall pay a total civil penalty of
fifty dollars ($50.00).
'\

Distribution: (Certified Mail)
John Strawn, Esq., Office of the Solicitor, U.S. Department of Labor, Suite 630 East, Curtis
Center, 170 S. Independence Mall West, Philadelphia, PA 19106-3306
Arthur D. Agnellino, Esq., Abrams & Agnellino, 515 South Main Street, Athens, PA 18810
/set

886

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-3577fF AX 303-844-5268

July 27, 2000
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEST 2000-237-M
A.C. No. 45-03338-05504
Morgan Kame Terrace

v.
PALMER COKING COAL COMPANY,
Respondent

DECISION
Appearances:

Matthew L. Vadnal, Esq., Office of the Solicitor, U.S. Department of
Labor, Seattle, Washington, for Petitioner;
William Kombol, Manager, Palmer Coking Coal Co., Black Diamond,
Washington, for Respondent.

Before:

Judge Manning

This case is before me on a petition for assessment of civil penalty filed by the Secretary
of Labor, acting through the Mine Safety and Health Administration ("MSHA"), against Palmer
Coking Coal Company ("Palmer"), pursuant to sections 105 and 110 of the Federal Mine Safety
and Health Act of 1977, 30 U.S.C. §§ 815 and 820 (the "Mine Act"). A hearing was held in
Seattle, Washington. The parties presented testimony and documentary evidence and made
closing arguments.

l. FINDINGS OF FACT AND CONCI,USIONS OF LAW
The Morgan Kame Terrace_is a sand and gravel mine operated by Palmer in King County,
Washington. It has been in operation for about five years and has been inspected by MSHA
about twice a year since then. (Tr. 68). Although Palmer retained the words "Coking Coal" in
its name, it is no longer in the coal mining business. Palmer employs about 18 people, including
managers and partners. Rock is extracted at the mine and there is a crushing plant. About 13
employees are involved in the day-to-day operation of the mine. (Tr. 95). On January 19, 2000,
MSHA Supervisory Inspector Dominic Vilona conducted an inspection of the mine along with
Russell Argall, an inspector in training. At the time of the inspection, Mr. Argall was not an
authorized representative of the Secretary. Mr. Argall accompanied Inspector Vilona as part of
his training. During the course of the inspection, Palmer was issued seven citations under section
104(a) of the Mine Act.
887

The citations were signed by MSHA Inspector Terry Miller, who was not at the mine
when the conditions were observed by Inspector Vilona and Mr. Argall. Inspector Miller issued
the citations because Mr. Argall was not, at the time of the inspection, an authorized
representative of the Secretary. Inspector Vilona testified that ''when we returned to the office, I
went ahead and took myself off the inspection." (Tr. 38). He apparently did that because he was
the supervisor, but he determined that the alleged violations existed at the time of his inspection.
He also reviewed the wording of each citation and agrees with the allegations described in each
citation. The wording·of each citation was based, in large part, on the notes taken by Inspector
Vilona. Thus, Inspector Miller simply functioned as a scribe in the writing of the citations.
Although this sequence of events is rather unusual, I find that this procedure did not violate the
provisions of the Mine Act.
After the Secretary presented her case, Palmer moved to dismiss the case for lack of
jurisdiction on the basis that the Secretary failed to prove that Morgan Kame Terrace is a mine
subject to the Mine Act or that its products enter into or affect commerce. I denied Palmer's
motion at the hearing. (Tr. 65-66). The Secretary established that the mine produces aggregate
products that it sells in the open market and that some of the equipment used to mine and crush
this product is manufactured outside the State of Washington. In Wickard v. Filburn, 317 U.S.
111 (1942), the U.S. Supreme Court held that growing wheat solely for consumption on the farm
that grew it had an impact on interstate commerce. "Even activity that is purely intrastate in
'
character may be regulated by Congress, where the activity, combined with like conduct by
others similarly situated, affects commerce among the States ...." Fry v. United States, 421 U.S.
542, 547 (1975). The Commission and the courts have consistently held that Congress intended
to exercise its authority to the maximum extent feasible when it enacted the Mine Act. See, e.g.,
Jerry Ike Harless Towing, Inc., 16 FMSHRC 683, 686 (April 1994); United States v. Lake, 985
F.2d 265, 267-69 (61h Cir. 1993). I affirm my denial of Palmer's motion to dismiss.
One fundamental tenet must be kept in mind when analyzing the issues raised by Palmer.
The Commission and the courts have uniformly held that mine operators are strictly liable for
violations of safety and health standards. See, e.g. Asarco v. FMSHRC, 868 F.2d 1195 (10th Cir.
1989). "[W]hen a violation of a mandatory safety standard occurs in a mine, the operator is
automatically assessed a civil penalty." Id. at 1197. In addition, the Secretary is not required to
prove that a violation creates a safety hazard, unless the safety standard so provides.
The [Mine Act] imposes no general requirement that a violation of
MSHA regulations be found to create a safety hazard in order for a
valid citation to issue. If conditions existed which violated the
regulations, citations [are] proper.
~:

Allied Products, Inc., 666 F.2d 890, 892-93 (5th Cir. 1982)(footnote omitted). The negligence of
the operator and the degree of the hazard created by the violation are taken into consideration in
assessing a civil penalty under section 11 O(i). 30 U.S.C. § 820(i).

888

A.

Citation No. 7974794

Citation No. 7974794 alleges a violation of30 C.F.R. § 56.9300(b). The condition or
practice section of the citation provides:
The berms on the ramp to access the feed hopper were not
maintained to mid-axle height of the vehicles using the ramp. The
berms were·18" high and should have been approximately 36"
high. The ramp is used daily to feed the plant. The elevated ramp
had a drop-off of three feet on both sides.... Should the loader
accidentally run off the ramp and overturn, a worker could be
injured resulting in lost work days or restricted duty.
MSHA determined that it was unlikely that anyone would be injured by the violation; that the
violation was not of a significant and substantial nature ("S&S"); and that Palmer's negligence
was moderate. The Secretary proposes a penalty of $55 for this violation. The safety standard
provides, in part, that berms shall be "provided and maintained on the banks of roadways where a
drop-off exists of sufficient grade or depth to cause a vehicle to overturn" and that such berms
"shall be at least mid-axle height of the largest ... equipment which usually travels the roadway."
The cited ramp is used by the loader operator to feed the hopper for the crushing plant.
Inspector Vilona testified that he and Mr. Argall measured the height of the berm and the height
of the axles of the loader that uses the ramp. Palmer does not dispute these measurements.
Vilona testified that the violation was not serious because the ramp was about 20 feet wide,
making it unlikely that the loader operator would drive off the edge, especially since the loader is
operated at low speeds on the ramp. He also testified that, because equipment operators wear
seatbelts at the mine, it was unlikely that any injuries would be serious.

Mr. Kombol ·testified that the cited berms were of sufficient height to protect against
overtravel and that 36" berms could create an even greater hazard because they would make the
drop off greater. He testified that the earthen ramp was about three feet high and, when threefoot berms were added to abate the citation, the drop-off became six feet. He worried that a
loader would be more likely to tip over if it went over the berm.
The cited safety standard makes it quite clear that berms must be at least mid-axle height.
There is no dispute that the berms did not meet the requirements of the standard. I find that the
Secretary established a violation of the safety standard. The photographs introduced by Palmer
show the size of the berms after the citation was abated. (Ex. R-1 ). If Palmer is concerned about
the height of the drop off, it can reduce the gradient along the outside edges by adding more
material.
I agree with MSHA that the violation did not present a serious safety hazard. Palmer
argues that the cited condition existed for five years and, since the mine has been inspected by
889

MSHA twice a year during this period, Palmer did not have reason to lmow that the berms were
inadequate. Palmer does not understand why these berms, which are readily observable, had
been in the same condition for five years, and had been inspected many times by MSHA, were
suddenly out of compliance in January 2000, requiring the company to pay a civil penalty.
Palmer suggests that, with respect to all of the citations, the MSHA inspection team was
"nitpicking" the mine to impress the inspector in training. (Tr. 70).
I cannot vacate the citation based on these arguments. In essence, Palmer is arguing that,
although the cited safety standard clearly requires that berms be mid-axle height, it is not at fault
because MSHA failed to cite the condition in the past. While that argument has some surface
appeal, it fails because of the strict liability nature of the Mine Act. In addition, Palmer is in no
worse position than ifMSHA had cited the condition five years ago. It simply would have had to
correct the condition and paid the civil penalty at that time.
I reduce Palmer's negligence slightly based on these arguments. The negligence should
not be reduced to "low," however, because the condition was obvious and the regulation was
clear. A penalty of $50 is appropriate.

B.

Citation No. 7974795

Citation No. 7974795 alleges a violation of30 C.F.R. § 56.14100(b). The condition or
practice section of the citation provides, in part:
The brake lights on the 980 Cat loader were not maintained in a
functional condition. Also the rear wiper was missing.... The
front-end loader works only around the highwall; no other mobile
equipment or foot traffic is in the area. The lights should be
maintained so that other equipment and workers are aware that this
loader is coming to a halt. The wipers could be necessary for safe
operation in inclement weather. Either of these conditions could
contribute to an accident involving the loader and a worker could
be injured resulting in lost work days or restricted duty.
MSHA determined that it was unlikely that anyone would be injured by the violation; that the
violation was not S&S; and that Palmer's negligence was moderate. The Secretary proposes a
penalty of $55 for this violation. The safety standard provides, in part, that"[d]efects on any
equipment ... that affect safety shall be corrected in a timely manner to prevent the creation of a
hazard to miners."
There is no dispute that the brake lights were burned out and that the wiper blade was
missing. Palmer argues that MSHA' s interpretation of its safety standards is illogical. The
Secretary's safety standard concerning brakes, section 56.14101, does not require brake lights. In
addition, this section does not require that if brake lights are installed, they must be in working
order. MSHA admitted at the hearing that if the manufacturer had not installed brake lights on
890

the loader, it would not have issued a citation. Thus, Palmer argues that the Secretary cannot
seriously argue that the burned out lights affected safety. Palmer makes the same arguments with
respect to the missing wiper blade.
It is well established that an agency's interpretation of its own regulations should be given
"deference ... unless it is plainly wrong" and so long as it is "logically consistent with the
language of the regulation and ... serves a permissible regulatory function." General Electric Co.
V EPA, 53 F.3d 1324, 1327 (D.C. Cir 1995)(citations omitted); Buffalo Crushed Stone, Inc., 19
FMSHRC 231, 234 (February 1997). In addition, the legislative history of the Mine Act states
that "the Secretary's interpretations of the law and regulations shall be given weight by both the
Commission and the courts." S. Rep. No. 181, 95th Cong., 1st Sess. 49 (1977), reprinted in
Senate Subcommittee on Labor, Committee on Human Resources, 95th Cong., 2°d Sess.,
Legislative History ofthe Federal Mine Safety and Health Act of1977 at 637 (1978).

Although there is some tension in MSHA's position, it is not unreasonable. If someone
in another vehicle is following a loader with brake lights, he will likely rely on the lights to warn
him to stop. If the vehicle he is following is not equipped with brake lights, he will know that he
cannot rely on such lights. The driver of a vehicle following a loader with inoperable brake
lights may become complacent and not notice that the loader is stopping because the brake lights
did not come on. Thus, inoperable brake lights are a defect that affects safety. Other
Commission administrative law judges have reached the same conclusion. See, e.g., Barrett
Paving Materials, Inc., 15 FMSHRC 1999, 2007-08 (September 1993). I also find that the
defect was not corrected "in a timely manner." Neither Inspector Vilona nor Mr. Kombol knew
how long the brake lights had been out-of-order. Because Palmer had not been checking the
brake lights during pre-shift examinations, it can be safely inferred that the condition had existed
for more than one shift.
I reach the same conclusions with respect to the missing wiper blade. The operator of the
loader backs up the vehicle on a regular basis. In inclement weather, he may not be able to see
clearly out the back, which has the potential of putting himself and others in danger. I find that
the Secretary's interpretation of the standard is reasonable and that the missing wiper blade was a
defect affecting safety that should have been discovered during preshift examinations. Other
Commission administrative law judges have reached the same conclusion. See, e.g.,
Mechanicsville Concrete, 16 FMSHRC 1444, 1451 (July 1994).

Palmer contends that it did not have any notice of the Secretary's interpretation of the
safety standard. Actual notice of a standard's requirements is not required. The language of
section 56.14100(b) is "simple and brief in order to be broadly adaptable to myriad
circumstances." Kerr-Mc.G ee Corp., 3 FMSHRC 2496, 2497 (November 1981); Alabama ByProducts Corp., 4 FMSHRC 2128, 2130 (December 1992). Such broadly written standards must
afford notice of what is required or proscribed. US. Steel Corp., 5 FMSHRC 3, 4 (January
1983). In "order to afford adequate notice and pass constitutional muster, a mandatory safety
standard cannot be 'so incomplete, vague, indefinite, or uncertain that [persons] of common
intelligence must necessarily guess at its meaning and differ as to its application"' Ideal Cement
891

Co., 12 FMSHRC 2409, 2416 (November 1990)(citation omitted). A standard must "give a
person of ordinary intelligence a reasonable opportunity to know what is prohibited, so that he
may act accordingly." Lanham Coal Co., 13 FMSHRC 1341, 1343(September1991).

When faced with a challenge that a safety standard failed to
provide adequate notice of prohibited or required conduct, the
Commission has applied an objective standard, i.e., the reasonably
prudent person test. The Commission recently summarized this
test as "whether a reasonably prudent person familiar with the
mining industry and the protective purposes of the standard would
have recognized the specific prohibition or requirement of the
standard."
Id. (citations omitted). To put it another way, a safety standard cannot be construed to mean
what the Secretary intended but did not adequately express. "The Secretary, as enforcer of the
Act, has the responsibility to state with ascertainable certainty what is meant by the standard he
has promulgated." Diamond Roofing Co. v. OSHRC, 528 F.2d 645, 649 (5 1h Cir. 1976).

I find that adequate notice was provided to mine operators as to the requirements of the
standard. Mine operatOrs are required to perform preshift inspections of self-propelled mobile
equipment before being put into service under section 56.14100(a). Mine operators throughout
the country check brake lights and window wipers during pre-operational examinations. It is
well known that these items must be checked during these examinations. Equipment operators
have been disciplined by mine operators for failing to check brake lights during their preshift
examination. Morales v. Asarco, Inc., 22 FMSHRC 659, 662 (May 2000). MSHA has
consistently interpreted this safety standard to require that brake lights and wiper blades be
checked and, as stated above, Commission judges have held that inoperative brake lights and
window wipers are a defect affecting safety.
I find that the Secretary established a violation and that the violation was not serious for
the reasons set forth in the citation. I also find that Palmer's negligence was moderate. The
safety defects should have been corrected during pre-shift examinations. A penalty of $55 is
appropriate.

C.

Citation No. 7974796

Citation No. 7974796 alleges a violation of30 C.F.R. § 56.14107(a). The condition or
practice section of the citation provides:
The tail pulley on the oversize screen belt was not adequately
guarded to prevent a worker from being injured. The bottom of the
tail pulley was 3 Y:z feet off ground level. The top and sides were
guarded but the bottom had an exposed pinch point. A worker
could come in contact with the pinch point and possibly receive
892

permanently disabling injuries. The area is not usually accessed
during production and the foreman stated that machinery is locked
out for maintenance.
MSHA determined that it was unlikely that anyone would be injured by the violation; that the
violation was not S&S; and that Palmer's negligence was moderate. The Secretary proposes a
penalty of $55 for this violation. The safety standard provides, in part, that "[m]oving machine
parts shall be guarded to protect persons from contacting ... drive, head, tail, and takeup pulleys,
... and similar moving parts that can cause injury."
There is no dispute that there was no guard under the tail pulley. The evidence shows
that this unguarded area was about 3Yi feet above the ground and that contact with the pinch
point was unlikely. (Tr. 25; Ex. R-1 ). Palmer argues that this area had been inspected by MSHA
on numerous occasions and no citations were issued for lack of a guard at this location during
these inspections. Palmer also maintains that it would be very difficult for anyone to become
entangled in the pinch point from underneath the tail pulley and that all maintenance is
performed while the plant is shut down and locked out. Consequently, it contends that it did not
know that the area under the tail pulley was required to be guarded.

In Thompson Brothers Coal Co., Inc., 6 FMSHRC 2094, 2097(September1984), the
Commission held that the most logical construction of a guarding standard "imports the concepts
of reasonable possibility of contact and injury, including contact stemming from inadvertent
stumbling or falling, momentary inattention, or ordinary human carelessness." The Commission
stressed that the construction of safety standards involving employees' behavior "cannot ignore
the vagaries of human conduct." Id. (citations omitted). As the Commission stated in
interpreting another safety standard, "[e]ven a skilled employee may suffer a lapse of
attentiveness, either from fatigue or environmental distractions...." Great Western Electric Co., 5
FMSHRC 840, 842 (May 1983). Thus, although an injury may have been unlikely in this
instance, an injury was possible and the standard is designed to eliminate such injuries.
As stated above, that fact that MSHA did not previously cite the bottom of the tail pulley
is not a defense in this strict liability statute. For the reasons discussed above, I find that mine
operators were provided with reasonable notice of the requirements of the guarding standard.
MSHA's interpretation of this safety standard has been consistent. MSHA has :frequently issued
citations in similar circumstances and such citations have been affirmed by Commission judges.
See, e.g. Tide Creek Rock, Inc. 18 FMSHRC 390, 405 (March 1996).
I find that the Secretary established a violation and that the violation was not serious for
the reasons set forth above. I find that Palmer's negligence was low, however, because the top
and sides of the tail pulley were guarded. The violation was not obvious and Palmer reasonably
believed that it was complying with the safety standard. A penalty of $45 is appropriate.

893

D.

Citation No. 7974797

Citation No. 7974797 alleges a violation of30 C.F.R. § 56.11001. The condition or
practice section of the citation provides:
Safe access was not provided to the storage trailer. Workers access
the trailer daily in the performance of their job. The ramp was
constructed of smooth plywood and went from ground level to the
floor of the trailer which was three feet above the ground level.
The ramp was on a steep 45 degree angle. Workers track sand and
mud onto the ramp creating a slip hazard. A slip on the smooth
surface could injure a worker resulting in lost work days or
restricted duty.
MSHA determined that it was reasonably likely that someone would be injured by the violation;
that the violation was not S&S; and that Palmer's negligence was moderate. The Secretary
proposes a penalty of $55 for this violation. The safety standard provides that "[s]afe means of
access shall be provided and maintained to all working places."
The parties dispute the basic facts that gave rise to this citation. The Secretary contends
that the floor of the trailer was 36 inches above the ground and that the plywood ramp was at a 45
degree angle. (Tr. 27, 55, 59). Mr. Kombol testified that the floor of the trailer was about 15-16
inches above the ground and that the ramp was at a 28-30 degree slope. (Tr. 88). Palmer placed
some gravel in the area soon after the citation was issued and then subsequently added a metal
step. (Ex. R-1). I find that the ramp presented a slip and fall hazard, even ifl accept Mr.
Kombol's measurements. The plywood had a smooth surface so that mud from the boots of
Palmer's employees could make the surface slick. Someone could fall and sustain a minor
injury, especially if he were carrying supplies.
I find that the Secretary established a violation and that the violation was not serious. I
reduce Palmer's negligence slightly because Palmer believed that the ramp provided safe access
to the trailer. A penalty of $50 is appropriate.

E.

Citation No. 7974798

Citation No. 7974798 alleges a violation of30 C.F.R. § 56.14100(b). The condition or
practice section of the citation provides:
The brake lights on the 980 Cat front-end loader were not
maintained in a functional condition. The front-end loader is used
in all areas of the mine. At the time of the inspection, the loader
was being used to load over the road trucks that entered the mine.
Without the brake lights operating, other mobile equipment
operators would not know when the loader would stop. This
894

hazard could possibly cause a collision involving mobile
equipment. A collision between mobile equipment could possibly
cause a worker to sustain injuries that would cause lost work days
or restricted duty.
MSHA determined that it was reasonably likely that someone would be injured by the violation;
that the violation was not S&S; and that Palmer's negligence was moderate. The Secretary
proposes a penalty of $55 for this violation.
This citation was issued for the mine's other loader. There is no dispute that the brake
lights were not working because the bulbs were burned out. Palmer's arguments with respect to
this citation are the same as for Citation No. 7974795 above.
For the reasons set forth for that citation, I find that the Secretary established a violation
and that the violation was not serious for the reasons set forth above. I also find that Palmer's
negligence was moderate. The safety defects should have been corrected during pre-shift
examinations. A penalty of $55 is appropriate.

F.

Citation No. 7974799

Citation No. 7974799 alleges a violation of30 C.F.R. § 56.flOOl. The condition or
practice section of the citation provides:
Safe access was not provided to a floating deck with a pump
mounted on it that supplied water for the wash plant. A 15-foot
walkway from the ground out to the deck had handrails of only 18"
on both sides of the walkway. The walkway is 2 feet wide. There
were several obstacles in the path of the walkway that a worker
would have to step over to access the floating deck. This area is
accessed daily during cold weather. If a worker should fall or slip
from this walkway and enter the deep water, it could be fatal.
MSHA determined that it was reasonably likely that someone would be injured by the violation;
that the violation was S&S; and that Palmer's negligence was moderate. The Secretary proposes
a penalty of$150 for this violation.
The facts are not in dispute. There is a pump in the pond that is used to provide water for
the wash plant. Employees get to this pump via a floating walkway that is about 15 feet long and
2 feet wide. The only time employees have to get to the pump on a regular basis is during
freezing weather. The handrails were only 18 inches high. Mr. Kombol testified that, although
Palmer's employees considered all of the other citations to be "ridiculous," they "felt that this
one was justified" because the higher handrails that were installed to abate the citation were
''better." (Tr. 90-91). Mr. Kombol questioned MSHA's moderate negligence determination
because Palmer reasonably believed that employees would rarely have to go out to the pump.
895

I find that the Secretary established a violation. I also _find that the Secretary established
that the violation was serious and S&S. An S&S violation is described in section 104(d)(l) of
the 1..1ine Act as a violation "of such nature as could significantly and substantially contribute to
the cause and effect of a ... mine safety or health hazard." A violation is properly designated
S&S "if based upon the particular facts surrounding that violation, there exists a reasonable
likelihood that the hazard contributed to will result in an injury or illness of a reasonably serious
nature." National Gypsum Co., 3 FMSHRC 822, 825 (April 1981). In Mathies Coal Co., 6
FMSHRC 1, 3-4 (January 1984), the Commission set out a four-part test for analyzing S&S
issues. Evaluation of the criteria is made assuming "continued normal mining operations." U.S.
Steel Mining Co., 6 FMSHRC 1573, 1574 (July 1984). The question of whether a particular
violation is S&S must be based on the particular facts surrounding the violation. Texasgulf, Inc.,
10 FMSHRC 498 (April 1988).
The Secretary must establish: (1) the underlying violation of the safety standard; (2) a
discrete safety hazard, a measure of danger to safety, contributed to by the violation; (3) a
reasonable likelihood that the hazard contributed to will result in an injury; and (4) a reasonable
likelihood that the injury in question will be of a reasonably serious nature. The Secretary is not
required to show that it is more probable than not that an injury will result from the violation.
U.S. Steel Mining Co., 18 FMSHRC 862, 865 (June 1996).
There was a violation of the standard and a measure of danger to safety contributed to by
the violation. Without adequate handrails, an employee might fall into the water ifhe slipped on
the surface of the walkway. Tripping hazards were present. The key issue is whether there was a
reasonable likelihood that the hazard contributed to by the violation would result in an injury. I
find that the Secretary established that an injury was reasonably likely in this instance and that
such an injury would be of a reasonably serious nature, assuming continued normal mining
operations. Employees had to travel along the walkway on a regular, but not frequent, basis in
freezing we3:ther. If an employee were to slip and fall into the cold water, he could suffer from
hypothermia and a fatal accident could result.
Finally, I find that Palmer's negligence was moderate. Given that employees were
required to use the walkway from time-to-time, adequate handrails should have been installed. A
penalty of $150 is appropriate.

G.

Citation No. 7974800

Citation No. 7974800 alleges a violation of 30 C.F.R. § 56.14107(a). The condition or
practice section of the citation provides:
The gearbox on the drive pulley of the scalping screen feeder
conveyor was not adequately guarded. An accessory coupling on
the side of the gear box had exposed moving parts. On the
opposite side of the conveyor, the smooth 2!4 inch diameter shaft
for the pulley extended out of the bearing for about 4 inches. Both
896

of these hazards were located 5 feet above the deck. Should a
worker contact either of these hazards, permanently disabling
injuries could occur. The foreman stated that this area is accessed
only when the plant is shut down.
MSHA determined that it was unlikely that anyone would be injured by the violation; that the
violation was not S&S; and that Palmer's negligence was moderate. The Secretary proposes a
penalty of $55 for this violation.
The facts are not in dispute. The cited areas were in rather remote locations and it was
Ul)]ikely that anyone would come in contact with the moving machine parts. Nevertheless, these
parts were exposed and contact was possible. The areas had not been previously cited by MSHA
and Palmer relied on that fact in its defense. Mr. Kombol testified that it would take a deliberate
act to put oneself in danger at the cited locations and that Palmer does not employ "imbeciles to
work around sand and gravel plants." (Tr. 94).
The Secretary recognized that it was unlikely that anyone would be injured when she
made her gravity and S&S determinations. Exposed moving machine parts were present,
however, and given the vagaries of human conduct, an injury was possible.
For the reasons set forth with respect to Citation No. 7974796, I find that the Secretary
established a violation and that the violation was not serious. I find that Palmer's negligence was
low, however, because the unguarded areas were quite small and rather remote. The violation
was not obvious and Palmer reasonably believed that it was complying with the safety standard
based, in part, on prior MSHA inspections. A penalty of $45 is appropriate.

II. APPROPRIATE CIVIL PENALTIES
Section 11 O(i) of the Mine Act sets out six criteria to be considered in determining
appropriate civil penalties. I find that Palmer was issued six citations during the two years prior
to this inspection. Palmer was a small operator. The violations were abated in good faith within
a reasonable period oftime. The penalties assessed in this decision will not have an adverse
effect on Palmer's ability to continue in business. My findings with regard to gravity and
negligence are set forth above. Based on the penalty criteria, I find that the penalties set forth
below are appropriate.

897

III. ORDER
Based on the criteria in section 1 lO(i) of the Mine Act, 30 U.S.C. § 820(i), I assess the
following civil penalties:

Citation No.

30 C.F.R. §

Penalty

7974794
7974795
7974796
7974797
7974798
7974799
7974800

56.9300(b)
56.14100(b)
56.14107(a)
56.11001
56.14100(b)
56.11001
56.14107(a)

$50.00
55.00
45.00
50.00
55.00
150.00
45.00

Accordingly, the citations contested in this proceeding are AFFIRMED as set forth
above, and Palmer Coking Coal Company is ORDERED TO PAY the Secretary of Labor the
sum of $450.00 within 40 days of the date ofthis decision. Upon payment of the penalty, this
proceeding is DISMISSED.

Richard W. Manning
Administrative Law Judge

Distribution:
Matthew L. Vadnal, Esq. , Office of the Solicitor, U.S. Department of Labor, 11 11 Third Avenue,
Suite 945, Seattle, WA 98101-3212 (Certified Mail)
William Kombol, Manager, Palmer Coking Coal Co., P.O. Box 10, Black Diamond, WA 98010
(Certified Mail)
RWM

898

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 Skyline, Suite 1000
5203 Leesburg Pike
Falls Church, Virginia 22041

July 28, 2000
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

Docket No. VA 99-17-M
A. C. No. 44-06897-05502 ASI
Low Moor

LOPKE QUARRIES, INC.,
Respondent

DECISION
Appearances: Daniel M. Barish, Esq., Office of the Solicitor, U.S. Department of Labor,
Arlington, Virginia, for Petitioner;
R. Henry Moore, Esq., Buchanan Ingersoll, PC, Pittsburgh, Pennsylvania, for
Respondent.
Before:

Judge Hodgdon

This case is before me on a Petition for Assessment of Civil Penalty brought by the
Secretary of Labor, acting through her Mine Safety and Health Administration (MSHA), against
Lopke Quarries, Inc., pursuant to section 105 of the Federal Mine Safety and Health Act of 1977,
30 U.S.C. § 815. The petition alleges nine violations of the Secretary's mandatory health and
safety standard~ and seeks a penalty of $55,500.00. A hearing was held in Harrisburg,
Pennsylvania. For the reasons set forth below, I vacate four orders, modify one citation and one
order, affirm one citation and three orders and asses~fa penalty of$22,500.00.

Background
Lopke Quarries, Inc., operates portable rock crushing plants at various locations
throughout the eastern half of the United States. In 1997, Lopke was hired by Vulcan Materials
to run such an operation at Vulcan's Low Moor Mine, near Covington, Virginia. Lopke began
operating in November 1997 and later increased the size of its plant in April 1998. The plant
consists of an impactor, which is known as the primary plant, and a double roll crusher and
screen, called the secondary plant. Finished product is taken from the plants by conveyor belts
and deposited in discrete piles depending on the type of rock. Front-end loaders move the rock
from the piles below the conveyors to the area where it is stored for delivery.
Joe Spitzer was hired by Lopke to be superintendent of the Low Moor plant. He began
working in January 1998. Spitzer was not able to produce enough crushed stone to meet Lopke's
899

expectations. He took a week off from the job in late April. In early May, Peter Lockwood, a
Lopke superintendent, was sent by the company to see if he could assist Spitzer in getting the
plant to meet production standards. Joe McCormack, another superintendent, was also sent to
the site to provide advice.
On May 15, 1998, Lockwood was injured on the site. MSHA Inspector James E.
Goodale was sent to the mine to investigate the accident. After investigating the accident,
Goodale returned to the mine on May 20, to conduct a regular inspection of the mine. Based on
his inspection, he issued 14 citations or orders to Lopke. The company contested nine of them,
which were the subject of this hearing. The orders and citations will be discussed in the order of
their issuance.
Findings of Fact and Conclusions of Law

Citation No. 7713969
This citation alleges a violation of section 56.12008 of the Secretary's Regulations, 30
C.F .R. § 56.12008, because: "The power wires entering the junction box for the 480 volt electric
motor of the feeder for the impact crusher were not substantially bushed to prevent electric
shock: This area was located at the primary plant. The wires were pulled out the box [sic]."
(Govt. Ex. 3.) Section 56.12008 requires that:
Power wires and cable shall be insulated adequately where
they pass into or out of electrical compartments. Cables shall enter
metal frames of motors, splice boxes, and electrical compartments
only through proper fittings. When insulated wires, other than
cables, pass through metal frames, the holes shall be substantially
bushed with insulated bushings.
The parties have stipulated that Citation No. 7713969 accurately sets out a violation of
section 56.12008, which the company committed. (Stip. No. 10, Jt. Ex. 1.) Accordingly, I
conclude that Lopke violated the section as alleged.
Citation No. 7713973. Order Nos. 7713974 and 7713975
This citation and two orders involve violations of section 56.11001, 30 C.F.R.

§ 56.11001, for three different conveyor belts. Citation No. 7713973 alleges that:
Safe access was not provided to service and maintained
[sic] the conveyor belt and head pulley of the 57's belt. The
foreman stated that he has walked up the elevated belt in the past,
also other employees, no safety belt or harness and line being used.
The belt was elevated approximately four to fifteen feet above

900

.•

ground level. The belt was approximately fourty [sic] five feet
long. A fall of person hazard exist [sic] in this area. The foreman
engaged in aggravated conduct constituing [sic] more than ordinary
negligence. This is an unwarrantable failure to comply with a
mandatory standard.
(Govt. Ex. 4.) Order No. 7713974 contains essentially the same language, except for the height
and length of the belt and that it deals with the "Fines stacker belt." (Govt. Ex. 5.) Order No.
7713975, for the "8's belt" likewise is the same, except for height and length. (Govt. Ex. 6.)
Section 56.11001 provides that: "Safe means of access shall be provided and maintained
to all working places." The company argues that the Secretary did not prove these violations
because it did provide a safe means of access to the tops of the conveyors and because the
Secretary did not show that the belts provided access to working places. I find that the company
violated this regulation.

It is undisputed that at the time the citation and orders were issued none of the conveyor
belts, which had been in operation since April 1998, was equipped with handrails or safety cables
and that neither a ladder nor a man-lift was being used to access the heads of the belts. When
asked how the belt ·conveyors were serviced, Spitzer testified: "I and everybody else walked up
the belt to grease and check the head pulley." (Tr. 195.) This was the same response he gave
when Inspector Goodale asked him the question during the inspection. He stated that a safety
belt was not used when he and other employees walked up the belt. Spitzer said that the bearings
in the head pulley had to be greased at least once a week, that each belt's gearbox had to be
checked once a month and that the electric motors had to be checked once a year.
Jason Lewandrowski testified that he became the plant operator at Low Moor in the early
part of May 199~. He stated that he serviced the belts once before the citation and orders were
issued and that when he did, he used a safety harness and line which he attached to the
framework of the conveyor belt. He maintained that he crawled up the belts and had to unhook
the safety line and re-attach it several times.
The Commission has held, in construing a regulation worded identically to section
56.11001, that:
[T]he standard requires that each "means of access" to a working
place be safe. This does not mean necessarily that an operator
must assure that every conceivable route to a working place, no
matter how circuitous or improbable, be safe. For example, an
operator could show that a cited area is not a "means of access"
with the meaning of the standard, by proving that there is no
reasonable possibility that a miner would use the route as a means
ofreaching or leaving a workplace.
901

The Hanna Mining Co., 3 FMSHRC 2045, 2046 (September 1981); accord Homestake Mining
Co., 4 FMSHRC 146, 151(February1982).
Lopke asserts that it provided a safe means of access to the head pulley by making a
safety belt or harness and safety line available. It disputes that any employee walked up the belt
without such safety equipment by attacking the credibility of its superintendent, Joe Spitzer. The
Respondent maintains that Spitzer may have been in a frustrated mental state during the
inspection because he.was unhappy with his pay, the company kept pushing him for more
production, he viewed Lockwood as his replacement and he had a confrontation with
M9Cormack. All of this, the company argues, makes his testimony inherently suspect.
The problem with this argument is that it requires speculation into Spitzer's state of mind
and conclusions about that state of mind that are not corroborated by any other evidence. In the
first place, no one directly contradicted Spitzer's statement that he and others had gone up the
conveyor belts without safety belt or harness. None of the witnesses, save Spitzer, had been at
the mine before early May 1998. So no one but Spitzer could testify what happened prior to that
time.
Secondly, none of the witnesses, except McCormack, testified that they observed
anything unusual about Spitzer's manner or behavior at the time of the inspection. McCormack
characterized him as being "uptight, talking loud and then he gave me a little punch." (Tr. 366.)
He speculated that Spitzer was that way because McCormack was giving him advice concerning
the impending inspection and raising production levels. Being uptight in such a situation when
you are the one in charge of the plant does not seem that unusual. It is a stretch to conclude that
because of this Spitzer intentionally gave false information to the inspector and then repeated it at
the trial.
Thir~ly, Lockwood and McCormack were present at the mine during the inspection and
Lockwood, at least, assisted in abating these violations the next week by installing handrails.
Yet, there is no ev.idence that anyone from the company ever challenged these violations at that
time either by advising the inspector that Spitzer' s information was suspect or stating that during
the period they were at the mine, the head pulleys were accessed with the use of a safety harness.

Fourthly, the matters causing Spitzer's frustration are the types of matters that commonly
frustrate many superintendents in Spitzer's position. Beyond the frustrations, Lopke has made no
showing that Spitzer bore any animus toward the company, particularly to the extent that he
would attempt to sabotage it. Further, it is hard to believe that, ifhe did have such strong
feelings toward Lopke, he would have accepted the company's offer of another position several
weeks after he left Low Moor. 1 Indeed, it is hard to believe that, if the company thought that
Spitzer had intentionally admitted to violations that did not occur, they would offer him such a

1

Spitzer quit in June 1998 and was gone for a month. Lopke contacted him and offered
him the position as superintendent of its Rockbridge plant.
902

job.
Finally, I observed Spitzer's demeanor and manner while testifying and it did not appear
that he was dissembling, bore a grudge against Lopke, or was testifying untruthfully.
Consequently, I find that he was a credible witness and give great weight to his testimony.
Turning to the Respondent's claim that the belts were not working places when the
inspector observed them, because the mine was not in operation at that time, I find this argument
to be without merit. Section 56.2, 30 C.F.R. § 56.2, defines a working place as "any place in or
about a mine where work is being performed." It is undisputed that work is performed on the
head pulleys of the conveyor belts; the pulleys' bearings have to be greased at least once a week,
the gearbox has to be checked once a month, and the electric motor has to be checked once a
year. All of this work is performed at the head pulley during a mining shift.
The company too narrowly construes the definition when it argues that the work has to
actually be being perfonned in the view of the inspector. The law is well settled that it is not a
defense that the inspector was not present when the violation occurred. Emerald Mines Co. v.
FMSHRC, 863 F.2d 51 (D.C. Cir. 1988); Nacco Mining Co., 9 FMSHRC 1541 (September
1987). Furthermore, if the validity of such an argument were upheld, mine operators could avoid
liability for violations merely by shutting down operations whenever an inspector arrived for an
inspection. Such an interpretation would undermine the purposes of the Mine Act. Emerald
Mines, 863 F.2d at 58. Therefore, I reject the argument.
Clearly, walking up the belt is an obvious route to the head pulley and, thus, it was
incumbent on the company to make it safe. The company did not do this. 2 Accordingly, I
conclude that the Respondent violated section 56.11001 in these three instances.3
Siwztficant and Substantial
The Inspector found these violations to be "significant and substantial." A "significant
and substantial" (S&S) violation is described in section 104(d)(l) of the Act, 30 U.S.C.
§ 814(d)(l), as a violation "of such nature as could significantly and substantially contribute to
the cause and effect of a coal or other mine safety or health hazard." A violation is properly
designated S&S "if, based upon the particular facts surrounding that violation, there exists a

2

Although not necessary to this decision, it is questionable whether the method of using
the safety harness testified to by Lockwood and Lewandrowski was, in fact, a safe means of
access.
3

The fact that the "57's" belt had grease lines allowing the head pulley bearings to be
greased from the ground does not mean that the company did not violate the regulation on this
belt. Neither the gearbox nor the electric motor could be checked from the ground. Furthermore,
Spitzer testified that he walked up all of the belts.
903

reasonable likelihood that the hazard contributed to will result in an injury or illness of a
reasonably serious nature." Cement Division, National Gypsum Co., 3 FMSHRC 822, 825 (April
1981).
In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the Commission set out four
criteria that have to be met for a violation to be S&S. See also Buck Creek Coal, Inc. v.
FMSHRC, 52 F.3d 133, 135 (7th Cir. 1995);AustinPower, Inc. v. Secretary, 861F.2d99, 10304 (5th Cir. 1988), affg Austin Power, Inc., 9 FMSHRC 2015, 2021(December1987)(approving
Mathies criteria). Evaluation of the criteria is made in terms of"continued normal mining
operations." U.S. Steel Mining Co., Inc., 6 FMSHRC 1573, 1574(July1984). The question of
whether a particular violation is significant and substantial must be based on the particular facts
surrounding the violation. Texasgulf, Inc., 10 FMSHRC 498 (April 1988); Youghiogheny &
Ohio Coal Co., 9 FMSHRC 2007(December1987).
In order to prove that a violation is S&S, the Secretary must establish: (1) the underlying
violation of a safety standard; (2) a distinct safety hazard, a measure of danger to safety,
contributed to by the violation; (3) a reasonable likelihood that the hazard contributed to will
result in an injury; and (4) a reasonable likelihood that the injury will be of a reasonably serious
nature. Mathies, 6 FMSHRC at 3-4.

With regard to these violations, violations of the safety standard have already been found.
The inspector testified that walking up the belts created a hazard of falling off of them.
Common sense, as well as the inspector's testimony, indicates that a fall from belts which are
four to eighteen feet above the ground will result in a reasonably serious injury, if not death.
Consequently, I conclude that these violations were "significant and substantial."

Unwarrantable Failure
The citation and orders allege that these violations resulted from the company's
"unwarrantable failure" to comply with the regulation. 4 The Commission has held that
unwarrantable failure is aggravated conduct constituting more than ordinary negligence by a
mine operator in relation to a violation of the Act. Emery Mining Corp., 9 FMSHRC 1997, 2004
(December 1987); Youghiogheny & Ohio Coal Co., 9 FMSHRC 2007, 2010 (December 1987).
"Unwarrantable failure is characterized by such conduct as 'reckless disregard,' 'intentional
misconduct,' 'indifference' or a 'serious lack ofreasonable care.' [Emery] at 2003-04; Rochester
& Pittsburgh Coal Corp. 13 FMSHRC 189, 193-94 (February 1991)." Wyoming Fuel Co., 16
FMSHRC 1618, 1627 (August 1994); see also Buck Creek Coal, Inc. v. FMSHRC, 52 F.3d 133,
136 (71h Cir. 1995) (approving Commission's unwarrantable failure test).

4

The unwarrantable failure terminology is taken from section 104(d)(l) of the Act, which
establishes more severe sanctions for any violation that is caused by "an unwarrantable failure of
[an] operator to comply with ... mandatory health or safety standards."
904

The Commission has established several factors as being determinative of whether a
violation is unwarrantable:
[T]he extent of a violative condition, the length of time it has
existed, whether the violation is obvious, or poses a high degree of
danger, whether the operator has been placed on notice that greater
efforts are necessary for compliance, and the operator's efforts in
abating the.violative condition. Mullins & Sons Coal Co., 16
FMSHRC 192, 195 (Feb. 1994); Peabody Coal Co., 14 FMSHRC
1258, 1261 (Aug. 1992); Quinland Coals, Inc., 10 FMSHRC 705,
709 (June 1988); Kitt Energy Corp., 6 FMSHRC 1596, 1603 (July
1984); BethEnergy Mines, Inc., 14 FMSHRC 1232, 1243-44 (Aug.
1992); Warren Steen Constr., Inc., 14 FMSHRC 1125, 1129 (July
1992). The Commission has also examined the operator's
lmowledge of the existence of the dangerous condition. E.g.,
Cyprus Plateau Mining Corp., 16 FMSHRC 1604, 1608 (Aug.
1994) (affirming unwarrantable failure determination where
operator aware of brake malfunction failed to remedy problem);
Warren Steen, 14 FMSHRC at 1126-27 (lmowledge of hazard and
failure to take adequate precautionary measures support
unwarrantable determination).

Cyprus Emerald Resources Corp., 20 FMSHRC 790, 813 (August 1998).
The evidence on these violations is that miners had been walking up the belts since they
were erected in April 1998. Spitzer, the mine superintendent, observed miners walking up the
belts without safety devices and, in fact, he walked up the belts without safety devices. Spitzer
was aware that this was unsafe. He had suggested to higher management that handrails be
installed on the belts. In addition, one of Vulcan's supervisors told Spitzer and Lockwood that
handrails should be installed on the belts and this was relayed to higher management. The failure
to provide safe means of access to the head pulleys was at best indifference and at worst a serious
lack of reasonable care. Accordingly, I conclude that these violations resulted from Lopke's
unwarrantable failure to comply with the regulation.
New Holland skid-steer loader
Two orders were issued concerning the company's New Holland skid-steer loader. Order
No. 7713976 alleges a violation of section 56.14100(b), 30 C.F.R. § 56.14100(b), because:
Defects affecting safety on self propelled mobile equipment
were not corrected in a timely manner to prevent the creation of an
hazard to persons. The safety devices for the seat and seat belts
provided on the New Holland skid-steer loader company number
905

L-30 were not maintained in a functional condition. The wires for
the components were broken allowing the operator to exit the
loader while it is still running. The foreman has operated this
loader in the past with the unsafe condition existing. The foreman
engaged in aggravated conduct constituing [sic] more than ordinary
negligence. This is an unwarrantable failure to comply with a
mandatory standard.
(Govt. Ex. 7.) Section 56.14100(b) requires that: "Defects on any equipment, machinery, and
tools that affect safety shall be corrected in a timely manner to prevent the creation of a hazard to
persons."
Order No. 7713977 charges a violation of section 56.14100(a), 30 C.F.R. § 56.14100(a),
in that:
The New Holland skid-steer loader company number L-30
was not inspected before putting into [sic] operation. Safety
defects were found on the loader. The foreman stated he has
operated the loader and never conducted an inspection. The loader
is used at the plant areas. The foreman engaged in aggravated ·
conduct constituing [sic] more than ordinary negligence. This is an
unwarrantable failure to comply with a mandatory standard.
(Govt. Ex. 8.) Section 56.14100(a) provides that: "Self-propelled mobile equipment to be used
during a shift shall be inspected by the equipment operator on the shift."

Order No. 7713976
Inspector Goodale testified that when he inspected the New Holland loader he had the
operator remove his seatbelt and stand up. He related that the safety device connected to the seat
and seatbelt that was supposed to lock up the hydraulics so that the loaders lift arms could not be
raised or lowered or the loader moved did not work when the operator stood up. He discovered
that the wires were broken underneath the seat. The inspector stated that the pwpose of the
device was to prevent the operator from being struck by the loader's bucket when he exited the
driver's cage.
Inspector Goodale further stated, and the other witnesses confirmed, that none of the
miners, including Spitzer, was aware that the loader was equipped with such a device. He also
testified that such a safety device is not required by the Secretary's regulations and that there
were signs posted on the arms of the roll cage warning the operator not to get out of the cage
without turning the loader off.

906

The Respondent argues that this was not a defect affecting safety because the regulations
do not require such a device to be present and because of the warning signs. Lopke also argues
that the Secretary did not show that it failed to correct the defect in a timely manner since it had
to be aware of the defect to correct it.
The Commission has held, with regard to the predecessor to this regulation, 5 that the
phrase "affecting safety," "has a wide reach and the 'safety effect of an uncorrected equipment
defect need not be major ot immediate to come within that reach."' Ideal Cement Co., 13
FMSHRC 1346, 1350 (September 1991) (citations omitted). Under this definition, I have little
trouble concluding that the failure of the interlock device to activate, when the seatbelts were
unfastened and the operator stood up, was a defect affecting safety.
On the other hand, the company is correct that the Secretary did not show that the defect
was not corrected in a timely manner. In order to correct a defect, the operator must first be
aware that a defect exists. In this case, the uncontradicted evidence is that no one at the mine
was aware that the loader had a interlock device. (Tr. 81, 151, 214, 323.) Therefore, no one was
aware that the device was defective. Further, in view of the facts that, (a) not all skid-steer
loaders are equipped with such a device, (b) the Secretary does not require that skid-steer loaders
be equipped with such a device, and ( c) the broken wires were hidden under the seat, and, thus,
not in plain view, I do not find the miners' lack of knowledge to be unreasonable.
In order to show that the defect was not corrected in a timely manner, the time starts
running from the time the operator became aware of the defect, or, as is not present in this case,
should have become aware of it. The Secretary did not present any evidence on this issue.
Indeed, it is not discussed at all in the Secretary's brief. Therefore, while the evidence
demonstrates that this was a defect affecting safety, there is no evidence concerning whether it
was corrected in a timely manner. Consequently, the Secretary has failed to prove the violation
and the order will be vacated.
Order No. 7713977
The company has conceded that the loader was not inspected. (Jt. Ex. 1, Stip. 11.)
Accordingly, I conclude that the Respondent violated section 56.14100(a).
Sigrztficant and Substantial
The order alleges that this violation was "significant and substantial." The Secretary
argues that this is so because the loader operator could be "crushed" by the bucket when exiting
the loader. (Sec. Br. at 21.) While that was certainly a possibility, I find that it was not
reasonably likely to occur. The evidence is undisputed that the only defect found on the loader

5

30 C.F.R. § 56.9002 (1987) provided: "Equipment defects affecting safety shall be
corrected before the equipment is used."
907

was the non-functioning interlock device. The evidence is also undisputed that there were signs
on the loader's cage warning the operator to tum the loader off before getting off of it and that
the Respondent's miners routinely followed this practice. Adding this to the facts that not all
skid-steer loaders have such a device and that the Secretary does not require that they be
equipped with such a device, and I conclude that the failure to inspect the loader was not
"significant and substantial."
Unwarrantable Failure
The order charges that the violation resulted from an "unwarrantable failure." The
evidence in this case is that the New Holland skid-steer loader was the only piece of selfpropelled equipment that was not inspected in accordance with section 56.14100(a). Both
Spitzer and Lockwood testified that because the New Holland loader was used for "clean-up" it
was not mining equipment and, therefore, did not have to be inspected. There is no evidence that
this belief, although clearly mistaken, was not held in good faith. Accordingly, while this was
negligent conduct, it does not rise to the level of aggravated conduct necessary for a finding of
"unwarrantable failure." The order will be modified appropriately.
Dresser 555b Front-end Loader
Order No. 7713679
This order alleges a violation of section 56.14101(a)(2), 30 C.F.R. § 56.14101(a)(2),
because:
The parking brakes provided on the Dresser 555b company
number IA 1 front end loader would not hold on the maximum
grade it travels when tested by the mine inspector. The grade the
loader was tested was approximately twelve to fourteen percent.
The loader is used at the plant and stock pile areas. The operator
of the loader has been reporting this condition to the foreman. The
foreman engaged in conduct constituing [sic] more than ordinary
negligence. This is an unwarrantable failure to comply with a
mandatory standard.
(Govt. Ex. 9.) Section 56.14101(a)(2) provides that: "If equipped on self-propelled mobile
equipment, parking.brakes shall be capable of holding the equipment with its typical load on the
maximum grade it travels.,,
The inspector testified that he tested the loader's parking brakes as follows:
I said well, let's do a brake test. So the loader operator backed the
loader back up to the side of me, and I looked at him. And I said

908

put it m gear. Let it coast down the hill. Don't use your foot
brake, and pull your parking brake. See if it's going to stop you.
When he pulled his parking brake, it just kept on coasting.
It slowed down a little bit, but then it started to speed up. So I said
okay, stop. So, you know, he applied his foot brake. I said let's do
it one more time. So he backed back up the hill. And I said apply
your parking brake. When he backed up the hill and applied his
parking brake, it started to coast back down the hill again.
(Tr. 93-94.) He further testi~ed that loader rolled for "probably eight seconds or something" and
was traveling "I don't know, three, four miles an hour. Four, five miles an hour" before he told
the operator to pull the parking brake. (Tr. 94-95.)
The Respondent argues that this was not the appropriate way to, test whether the parking
brakes would hold. I agree. Section 56.14101(b), 30 C.F.R. § 56.14101(b), sets out the
procedure for testing a vehicle's service brakes, but there is no similar provision for testing the
parking brakes. However, it is apparent that section 56.14101(a)(2) requires that the vehicle's
parking brakes hold on a hill, not stop it on a hill. That there is a difference between the two is
evident from section 56.14101(a)(l), 30 C.F.R. § 56.14101(a)(l), which requires that the service
brake system be "capable of stopping and holding" the vehicle. Thus, it would seem that the
appropriate test would be to stop the loader on the incline, set the parking brake and then see if it
holds the loader, that is, that the loader does not move.
Based on the testimony at the hearing, particularly that of Joe Spitzer, that sometimes the
brake would work and sometimes it would not and that later it was determined that the brake
plate was warped, it may well be that the parking brake would not have held if it had been tested
properly. However, there is no evidence before me from which I can conclude that the brake
would not hold. 6 Therefore, I find that the Secretary has not proved this violation and will vacate
the order.

Order No. 7713980

6

When taken out of context, the inspector's testimony, "I said let's do it one more time.
So he backed back up th~ hill. And I said apply your parking brake. When he backed back up
the hill and applied his parking brake, it started to coast back down the hill again," (Tr. 93-94),
could be interpreted as indicating that the parking brake was tested after the loader had made a
complete stop. However, based on all his testimony, I am satisfied that Inspector Goodale did
not conduct two separate tests, but had the parking brake applied after the loader had begun
coasting in both instances.
909 ,

This order alleges a violation of section 56.141OO(b)7 because:
Defects affecting safety on the Dresser 5 5 Sb company
number L-41 front end loader were not corrected in a timely
manner to prevent the creation of a hazard to the operator of the
loader. The defects were reported to the foreman and signed off by
the foreman. The foreman engaged in aggravated conduct
constituing [sic] more than ordinary negligence. This is an
unwarrantable failure to comply with a mandatory standard.
(Govt. Ex. 10.)
Inspector Goodale testified, with regard to this order, that: "The defect was the parking
brake on this front-end loader." (Tr. 102.) The company argues that this order is duplicative of
the previous order and, therefore, that it should be vacated. While I agree that the order must be
vacated, it is not necessary to determine that this violation is duplicative to reach that conclusion.
The Secretary's case that the parking brake was defective rests on the theory that it would
not hold on a hill. However, as discussed above, the Secretary has failed to prove that the brake
would not hold on a hill. Consequently, there is no evidence thaf the brake was defective. 8
Accordingly, I conclude that the Secretary has failed to prove this violation and will vacate the
order.

Order No. 7713982
This order charges a violation of section 56.18002(a), 30 C.F .R. § 56.18002(a), in that:
The contractor failed to conduct an adequate examination
of work places for the primary and secondary plant areas. Several
violations were cited relating to the plant areas. The records were
signed by the foreman. The foreman engaged in aggravated
conduct constituing [sic] more than ordinary negligence. This is an
unwarrantable failure to comply with a mandatory standard.
(Govt. Ex. 11.) Section 56.18002(a) provides that: "A competent person designated by the
operator shall examine each working place at least once each shift for conditions which may

7

The requirements of section 56.141 OO(b) are set out at page 7, supra.

8

The fact that the company's witnesses testified that the parking brake had to be adjusted,
does not without more, indicate that it was defective. Brakes commonly have to be adjusted.
That does not necessarily mean that they are defective.
910

adversely affect safety or health. The operator shall promptly initiate appropriate action to
correct such conditions."
Inspector Goodale testified, with regard to this violation, as follows:
The vioJation ... is that the foreman failed to do an adequate
examination of workplaces. Ifhe would have done an adequate
examination of workplaces, I would not have found all these
violations. And where it says several violations cited relating to
plant area, it starts with the bushing, and it also starts with several
of the other ones that aren't even in here such as a fire
extinguisher, the electrical extension cord, three unsafe access
standards, and I think that's it. And also under .18002(a) the
operator must initiate prompt action to correct these conditions,
and he didn't.

Q. In issuing this violation, are you contending that the workplaces
were not examined at all?
A. No. I'm just saying they were examined, but he didn't do an
adequate examination.
Q. And why was it inadequate?

A. Because all the violations I found.
Q. If the exam had been adequate, what would be required to make
it adequate?

A. Well, one thing is you need to have a record that you examined
these work areas. And I looked at these records examinations
where the foreman signed off on. But there was not --- on these
records, there was nothing indicating that the bushing was pulled
out of the motor, the fire extinguisher was discharged, an electrical
cord was missing a brown lug, the three belts were not accessed
safely. They did not have any handrails or whatever to prevent that
condition. There was nothing on this report indicating this.
(Tr. 106-08.)
In connection with section 57.18002, 30 C.F.R § 57.18002, which is identical to the
regulation in this case, the Commission has held that there are three requirements to the
regulation: "(l) daily workplace examinations are mandated for the purpose of identifying

911

workplace safety or health hazards; (2) the examinations must.be made by a competent person;
and (3) a record of the examinations must be kept by the operator." FMC Wyoming Corp., 11
FMSHRC 1622, 1628 (September 1989). Significantly, there is no mention of the word
"adequate" either in the regulation or the Commission's setting out of the regulation's elements.
Nor is it mentioned in the Secretary's Program Policy Manual discussion of the
regulation. Prowam Policy Manual Volume N, Subpart Q, (last updated July 25,
2000)<http://www.msha.gov/REGS/COMPL~/PPMIPMVOIAE.HTM#77. With regard to
alleging a violation of the standard, it states:
Evidence that a previous shift examination was not conducted or
that prompt corrective action was not taken will result in a citation
for violation of§§ 56/57.18002(a) or (c). This evidence may
include information which demonstrates that safety. or health
hazards existed prior to the working shift in which they were
found. Although the presence of hazards covered by other
standards may indicate a failure to comply with this standard,
MSHA does not intend to cite §§ 56/57 .18002 automatically when
the Agency finds an imminent danger or violation of another
standard.
Id. While this does not preclude the Secretary from alleging that an examination was inadequate,
the language clearly tracks the elements of the offense set out in FMC Wyoming in indicating that
the standard is violated if the examination is not conducted or corrective action not taken. More
importantly, it indicates that a violation should not be charged every time there is an imminent
danger, which was obviously not present here, or violation of another standard.

Judge Richard W. Manning vacated a nearly identical citation which relied on the
issuance of other.citations as proof that the examination was inadequate, finding that:
"Moreover, it is no.t uncommon for an MSHA inspector to issue multiple citations at a mine that
cite conditions which should have been detected by the operator's examiner. Citations under
section 56.18002 are generally not issued under such circumstances." Dumbarton Quarry
Associates, 21FMSHRC1132, 1136 (October 1999). .Jn this case, it is undisputed that
examinations were being conducted and that the operator was keeping a record of them. Nor is
there any evidence that the examinations were not being conducted by a competent person.
While there may be cases where the violations are so obvious and so egregious that a
finding that section 56.18002(a) was violated is appropriate, such is not the case here. I agree
with Judge Manning's reasoning and will vacate the order.

Civil Penalty Assessment

912

The Secretary has proposed penalties of $33,500.00 for the_citation and four orders found
to constitute violations. However, it is the judge's independent responsibility to determine the
appropriate amount of penalty in accordance with the six penalty criteria set out in section 11 O(i)
of the Act, 30 U.S.C. § 820(i). Sellersburg Stone Co. v. FMSHRC, 736 F.2d 1147, 1151 (7th Cir.
1984); Wallace Brothers, Inc., 18 FMSHRC 481, 483-84 (April 1996).
fu connection with the penalty criteria, the parties have stipulated, and I so find, that the
proposed penalties will not adversely affect the ability ofLopke to remain in business. (Jt. Ex. 1,
Stip. 5.) I also find that Lopke's operation at the Low Moor site was a small one and that Lopke
Quarries, fuc., is a small to medium size company. I further find that the operator's history of
violations is relatively good and that it demonstrated good faith in rapidly abating the violations.
Turning to the specific violations, the Secretary has proposed a penalty of $5,000.00
because of the company's "high" negligence for Citation No. 7713969. This is based on the
belief that Spitzer knew about the problem with the wires not being bushed for about two months
and made little effort to correct it. I find, however, that the violation was the result of "low"
negligence on the part of the company. The wires were located in a junction box on a feeder.
The evidence indicates that the feeder vibrates and that it is not unusual for the bushing and wires
to vibrate out of the box. It is a continuing problem. Further, Spitzer testified that he fixed the
problem at least twice and had a new part on order at the time of the inspection. The inspector ·
testified that he found that an injury was unlikely to result from this violation. I concur and find
that the gravity of the violation was not serious. This was not a high priority problem nor was it
a problem that was being ignored. Accordingly, I will modify the citation by reducing the level
of negligence from "high" to "low' and assess a penalty of $500.00.
On the other hand, Citation No. 7713973 and Order Nos. 7713974 and 7713975 clearly
involved "high" negligence on the part of the operator. Walking up the conveyor belts without
handrails or safety belts was highly risky. The gravity of these violations was serious. The
Secretary has proposed a penalty of$7,000.00 for each of these violations and I agree with that
assessment.
Finally, the Secretary proposed a penalty of $7,500.00 for Order No. 7713977. However,
I have found that the violation was not "significant and substantial" and did not result from the
operator's ''unwarrantable failure" to comply with the regulation. Consistent with those findings,
I find that the gravity of the violation was not serious and that the operator was "moderately"
rather than ''highly" negligent in committing it. Consequently, I assess a penalty of $1,000.00 for
the violation.

913

Order
Order Nos. 7713976, 7713979, 7713980 and 7713982 are VACATED. Citation No.
7713969 is MODIFIED by reducing the level of negligence from "high" to "low" and is
AFFIRMED as modified. Order No. 7713977 is MODIFIED to a 104(a) citation, 30 U.S.C.
§ 814(a), by deleting the "unwarrantable failure" designation, is further modified by deleting the
"significant and substantial" designation and by reducing the level of negligence from "high" to
"moderate, and is AFFIRMED as modified. Citation No. 7713973 and Order Nos. 7713974 and
7713975 are AFFIRMED.
Lopke Quarries, Inc., is ORDERED TO PAY a civil penalty of$22,500.00 within 30
days of the date of this decision.

1-r~~
Administrative Law Judge

Distribution: (Certified Mail)
Daniel Barish, Esq., Office of the Solicitor, U.S. Department of Labor, 4015 Wilson Boulevard,
Suite 516, A:rlington, VA 22203
R Henry Moore, Esq., Buchanan Ingersoll, One Oxford Centre, 301 Grant Street, 201h Floor,
Pittsburgh, PA 15219-1410

Int

914

ADMINISTRATIVE LAW JUDGE ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, Suite 1000
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

June 27, 2000
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
ON BEHALF OF ROYAL SARGENT,
Complainant
v.

DISCRIMINATION PROCEEDING

THE COTEAU PROPERTIES CO.,
Respondent

Freedom Mine
Mine ID 32-00595

Docket No. CENT 2000-96-D
DENV CD 99-03

ORDER DENYING MOTION TO COMPEL. IN PART. AND
CONDITIONALLY GRANTING MOTION TO COMPEL. IN PART
This case is before me on an amended complaint filed by the Secretary of Labor on behalf
of Royal Sargent, alleging that Respondent, The Coteau Properties Co, had discriminated against
him in violation of section 105(c)(l) of the Federal Mine Safety and Health Act of 1977 (the
"Act"), 30 U.S.C. § 815(c)(l). Respondent has moved to compel production of certain
documents, to which the Secretary has asserted claims of privilege, and responses to two
interrogatories that the Secretary has objected to on grounds of relevance and privilege. For the
reasons set forth below, the motion is denied, in part, and granted, in part. However, before
ordering production, the Secretary is afforded an opportunity to supply evidence demonstrating
the applicability of privileges with respect to certain withheld documents. The evidence may
consist of the documents themselves and/or an affidavit and may be submitted in camera to the
extent necessary to pr~serve a privilege.
In response to discovery requests, the Secretary interposed objections on grounds of
privilege to some twenty-nine documents that were later identified in a "Privilege Log." The
privileges asserted were the deliberative process, investigative and informant's privileges. Upon
further review, eight of those documents were supplied to Respondent. The Secretary also
objected to two interrogatories on grounds of relevance and privilege, although the deliberative
process and investigative privileges are no longer asserted. This Order will first address the
documents, which will be discussed in two groups, "confidential employee interview statements"
and the "investigative report package."

Confidential Employee lntenliew Statements
The Secretary claimed the informant's privilege and declined to produce sixteen witness
statements described as "confidential employee interview statements." Respondent bas moved to
915

compel production of those documents. The Commission has recognized the importance of the
informant's privilege in effectuating the purposes of the Act. Secretary obo Logan v. Bright
Coal Co., Inc., 6 FMSHRC 2520 (Nov. 1984). It is the identity of the informant that is protected
by the privilege, not the contents of a statement, except for those portions of the content that
would tend to identify an informant. ASARCO, Inc., 12 FMSHRC 2548, 2553-54 (Dec. 1990)
(ASARCO!). It is the Secretary's burden to establish that the privilege applies. Id. Because the
privilege is qualified, a party may seek to overcome it by demonstrating that the information is
necessary for a fair determination of the case and that its need for the information outweighs the
Secretary's need to maintain the privilege. Here, Respondent challenges only application of the
privilege and does not seek any information to which the privilege properly applies.
The Secretary asserts, in opposition to the motion, that:
The contents of these statements, while factual in nature, are so
intertwined with the identity of the employee that release of the statement would
undoubtedly identify the employee. In focusing on the allegations set forth by the
complainant in his complaint, MSHA interviewed a select number of employees
at Respondent's mine site. The ensuing interviews contain numerous references
to information that is specific to certain employees, such as job titles, individual
duties and responsibilities, shift assignments, supervisors, personnel actions and,
in some cases, the identity of other informants. * * * It is simply not possible for
the Secretary to provide Respondent with meaningful portions of the statements
without revealing the identity of one or more informants. 1
As the Commission observed in ASARCO, Inc., 14 FMSHRC 1323, 1329 (August 1992)
(ASARCO II):
It is the judge, not the Secretary, who must determine whether the privilege
obtains with respect to a particular document or group of documents and he must
be provided with evidence sufficient to make such a determination. In this case,
the judge was required to determine whether the statement, which did not contain
the name of an informant, would tend to reveal the identity of the informant.
Such an analysis may not be possible unless the party invoking the privilege
provides the judge with facts that explain how disclosure of the subject material
would tend to reveal that informant's identity. In general, a "bald assertion of
privilege is insufficient ... since a trial court must be provided with sufficient
information so as to rule on the privilege claim." 4 J. Moore, J. Lucas & G.
Grotheer, Moore's Federal Practice ii 26.60( 1] (2d ed. 1991 ). * * *

Opposition at p. 5.
916

While the Secretary,s argument may go somewhat beyond a bald assertion of the
privilege, it.falls far short of presenting factual evidence from which application of the privilege
can be determined, aside from information directly identifying an informant, e.g. name, address,
etc. Several of the statements withheld are quite lengthy. The Secretary argues, for example,
that all parts of twelve and sixteen page statements that are admittedly "factual in nature" are so
intertwined with the identity of the informant as to be covered by the privilege. fuformation,
such as, job title and duties and responsibilities may be privileged if unique to the informant, or
to such a small group of persons that the informant would tend to be identified. Without
competent evidence establishing that the entire statement consists of such information and that it
would disclose an informar.it' s identity, however, the Secretary clearly has not satisfied her
burden. Portions of a statement that disclose the identity of other informants would also be
privileged. However, if a statement identifies other individuals who may have knowledge of
certain matters, the names of such individuals would not be privileged, solely because they may
also have been interviewed in conjunction with the investigation.
Because the Secretary has not satisfied her burden of establishing that the entirety of each
statement is covered by the privilege, the motion to compel as to the statements is conditionally
granted. Before ordering the Secretary to produce the statements, with only directly identifying
information redacted, however, the Secretary will be given an opportunity to provide evidence
that any other portion of each of the withheld statements is covered by the privilege. The
Secretary may submit copies of the statements for in camera review and/or may submit an
affidavit by a person with knowledge of the facts relied upon. If the contents of an affidavit
would tend to disclose privileged information, it too could be submitted in camera. See,
ASARCO II, 14 FMSHRC at 1330, 1333. The Secretary's representatives will determine the
precise nature of any evidence to be submitted in support of the privilege claim. However,
because of the volume of material involved, it would appear difficult to sustain the burden as to
the entirety of each of the statements without submitting both copies of the statements and an
affidavit.

The Investigative Report Package
The other docqments at issue consist of a 41 page "Special fuvestigation Report" and
related documents; a summary analysis; a list of exhibits; a list of persons interviewed; and, the
assignment control worksheet. fu addition to the informant,s privilege, the deliberative process
and investigative privileges were variously interposed as objections to the production of these
documents.2
The deliberative process privilege was first discussed by the Commission in In Re:
Contests ofRespirable Dust Sample Alteration Citations, 14 FMSHRC 987, 990-93 (June 1992).

2

Respondent contends that the deliberative process and investigative privileges have
not been properly invoked. The Secretary submitted an affidavit by Marvin W. Nichols,
Administrator for Coal Mine Safety and Health, Mine Safety and Health Administration, U.S.
Department of Labor, invoking privileges with respect to the five documents at issue. I find that the
affidavit is sufficient to invoke the claimed privileges. See, In Re: Contests of Respirable Dust
Sample Alteration Citations, 14 FMSHRC 987, 999-1001 (June 1992).
917

Following a brief review of the origin of the privilege the Commission observed:
The breadth of the privilege is described by the court in Jordan v. U.S.
Dept. ofJustice, 591 F.2d 753 (772] (D.C. Cir. 1978):
This privilege protects the 'consultative functions' of government
by maintaining the confidentiality of 'advisory opinions,
recommendations and deliberations comprising part of the process
by which governmental decisions and policies are formulated'
(citatio.n s omitted). The privilege attaches to inter- and intraagency communications that are part of the deliberative process
preceding the adoption and promulgation of an agency policy.
To be covered by the privilege, the material must be both "pre-decisional" and "deliberative." Id.
Purely factual material that does not expose an agency's decision making process is not covered
by the privilege, unless it is so inextricably intertwined with deliberative material that its
disclosure would compromise the confidentiality of the deliberative information that is entitled to
protection. It is the Secretary's burden to prove that the privilege applies to material it seeks to
protect from disclosure. Id. 14 FMSHRC at p. 993. Consolidation Coal Co., 19 FMSHRC 1239,
1246-47 (July 1997). A party seeking to overcome the privilege has the burden of demonstrating
that its need for the information outweighs the governmental interest in protecting it from
disclosure.
Respondent contends that the privilege applies only to writings directly involved in the
formulation of agency "policy" -- that the decisions made with respect to a discrimination
complaint involve only "the application of already-established law and policy to facts"3 and are
not covered by the deliberative process privilege. I reject that contention and hold that the
Secretary's decision making process, by which a determination is made whether or not to initiate
a discrimination proceeding under the Act, is the type of governmental decision to which the
deliberative process privilege applies. See, In Re: Contests ofRespirable Dust Sample Alteration
Citations, 14 FMSHRC at 993.
The Secretary has represented, preliminarily, that none of the documents associated with
the report contains factual information that is not also contained in the report. 4 This
representation should be confirmed, by affidavit, in response to this Order. Because it appears
that there is no additional factual information contained in the other documents, the major
portions of which clearly appear to be covered by the informant's and deliberative process
privileges, the motion as to those documents is denied, with one exception.5 The exhibit list
3

Motion to Compel, at p. 6.

4

A conference call was held with the parties' representatives on June 26, 2000.

5

The Secretary has also interposed an objection on grounds of "investigatory files
privilege" to production of the report, the summary and the list of exhibits. Respondent argues that
the investigative privilege is no broader than, and is subject to the same limitations as, the
918

identifies all exhibits in the investigative file, not just those that may have been referenced in the
report. As_a consequence, it is possible that the list may include items in addition to those at
issue in this motion ·that have not already been produced. The Secretary is directed to provide,
for in camera review, a list of any such items along with any evidence that the existence of such
an item on the exhibit list is protected from disclosure.
The Secretary has described the Special Investigative Report as consisting of an
introduction, a summary of witness statements and a conclusion. The conclusion section appears
likely to be protected by the deliberative process privilege, in that it would normally consist of
the recommendations, analysis and conclusions of the investigators. However, the factual
portions of the report, the summary of witness statements and other information, would appear to
be information to which Respondent is entitled, at least to the exfent that it does not disclose the
identity of an informant. Aside from the portion of the report consisting solely of the
investigators' analysis, recommendations and conclusions, the Secretary has not satisfied her
burden of demonstrating the applicability of the privilege and the motion, as to the report, is
conditionally granted.
Before ordering the Secretary to produce the report, with only the investigators' analysis,
recommendations and conclusions redacted, however, the Secretary will be given an opportunity
to provide evidence that any other portion of the report is covered by the privilege. The Secretary
may submit a copy of the report for in camera review and/or may submit an appropriate affidavit.

The Interrogatories
Interrogatory numbered 7 consisted of the following request:
Describe the complete basis for the Secretary's determination,
communicated to Royal Sargent and Coteau in the letter from Sandra L.
Yamamoto, dated December 30, 1998 ***,"that a violation of Section 105(c)
has not occurred."

-

The Secretary object~d to the interrogatory on grounds of relevance and deliberative process,
investigative and informant's privileges. The deliberative process and investigative privileges
are no longer asserted.
Interrogatory numbered 16 read:
Identify each person * * * who participated on behalf of the Secretary in
the determination, after the reopening of the investigation, that a violation of
Section I 05(c) of the Mine Act had occurred. If the determination that
discrimination had occurred is claimed to ultimately have been made by one

deliberative process privilege. As to the documents at issue here, I agree with Respondent. The
issues raised by the motion to compel will be decided upon application of the deliberative process
and informant's privileges.
919

person, specifically identify that person.
The secretary objected on grounds of relevance and deliberative process privilege. Only
relevance is now asserted as an objection.
The fact that the Secretary initially concluded that no discrimination had occurred and
later reached an opposite conclusion, as well as the particular rational for each conclusion and the
identities of individuals who participated in the latter decision are not relevant. However, factual
information, including potentially exculpatory facts known to the Secretary at the time of the
initial decision, would _certainly be relevant and cannot be withheld unless protected by the
informant's privilege.

It is likely that all factual information known to the Secretary at that point in the process
is included in the investigative report and the witness statements and/or in the information
already produced in response to discovery. As noted above, the statements must be produced
except to the extent that they are protected by the informant's privilege and factual information
contained in the report must be disclosed, except to the extent that it is protected by the
informant's or deliberative process privileges.

If the Secretary can establish, by affidavit, that the facts known at the time that the initial
determination was made are included in the report and statements, Respondent will have received
all factual information to which it is entitled. Accordingly, the motion to compel responses to
interrogatories numbered 7 and 16 is denied, at this time, subject to a demonstration that
pertinent factual information responsive to interrogatory numbered 7 is included in the report and
statements.
Conclusion and Order
Respondent is generally entitled to relevant factual information in possession of the
Secretary that has properly been requested through discovery. The informant's privilege may bar
access to factual ~formation, but only to the extent that it identifies or tends to identify a person
who has provided information to the Secretary. The deliberative process privilege protects from
disclosure information regarding the Secretary's pre-decisional deliberations, information that is
of marginal, if any, relevance and unlikely to be factual in nature. It is possible that some factual
information may properly be withheld pursuant to the deliberative process privilege, if it would
disclose privileged information, however, at this stage of the litigation it is unclear whether any
of the materials at issue fall within that category.
The motion to compel as to the Special Investigative Report, a portion of the exhibit list
and the Confidential Employee Interview Statements is conditionally granted. On or before
Friday, July 7, 2000, the Secretary may submit evidence establishing the applicability of the
informant's and deliberative process privileges to any portions of the report, exhibit list and
statements that the Secretary continues to object to producing. That evidence should also address
whether there are additional facts known to the Secretary at the time of the initial decision that
are not included in the report and statements. On consideration of any such evidence, a further
order will be issued with respect to those documents.
920

As to the remainder of the documents and interrogatories numbered 7 and 16, the motion
is denied.
·

Distribution:
Jennifer A. Casey, Esq., Office of the Solicitor, U.S. Department of Labor, 1999 Broadway, Suite
1600, Denver, CO 80202-5716 (Facsimile and Certified Mail)
James A. Lastowka, Esq., McDermott, Will & Emery, 600 13th Street, N.W., Washington,
D.C. 20006-3096 (Facsimile and Certified Mail)
/mh

921

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

July, 12, 2000

DISCRIMINATION PROCEEDING

RICHARD L. WILSON,
Complainant

Docket No. SE 99-292-DM

v.
SEMD 99-10
Dogwood Quarry

CSR SOUTHERN AGGREGATES,
Respondent

ORDER REQUESTING CLARIFICATION
This case is before me on an amended complaint filed by Richard Wilson, alleging that
Respondent, CSR Southern Aggregates (''CSR") had discriminated against him in violation of
section 105(c) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 815(c). Wilson
alleged that, on June 26, 1997, CSR terminated him from employment for having reported
numerous safety violations to CSR.
Wilson filed a discrimination complaint with the Equal Employment Opportunity
Commission ("EEOC") on August 27, 1997, and was issued a Right to Sue letter by the EEOC
on February 26, 1998, pursuant to the EEOC's determination that Wilson had not been
discriminated against on the basis of his race. Subsequently, on May 18, 1999, pursuant to
contact from Wilson the previous day, MSHA forwarded a discrimination complaint fonn to
Wilson, along with a letter urging him to complete and return the fonn as quickly as possible and
to attach a letter of explanation for failure to timely file his complaint, if 60 days had elapsed.
Wilson filed his discrimination complaint with MSHA on July 6, 1999, without providing the
requested explanation for his delayed filing. Despite this deficiency, MSHA investigated
Wilson's complaint and on August, 26, 1999, issued its detennination that no violation of the
Mine Act had occurred, and advised Wilson of his right to file a discrimination claim with the
Commission on his own behalf and the time limitation applicable thereto.
Wilson, prose, filed his complaint of discrimination with the Commission on September
24, 1999, and subsequently obtained counsel, whose appearance was entered on March 3, 2000.
Thereafter, pursuant to unopposed Motion to Amend Complaint, filed April 24, 2000, Wilson
was permitted to amend his complaint to allege protected activity under the Mine Act, which had
never been raised previously, and a hearing on the merits was rescheduled for June 27, 2000.
922

On June 15, 2000, CSR filed a Motion for Summary Judgment, seeking dismissal of
Wilson's discrimination complaint for untimely filing with MSHA. Wilson's Response to
Respondent's Motion for Summary Judgment, filed July 3, 2000, essentially alleges that Wilson
was unaware of his right to file a discrimination complaint under the Mine Act until May 18,
1999, when MSHA so advised him and sent him a discrimination complaint form. CSR filed its
Reply on July 7, 2000, noting, among other things, that Wilson's EEO complaint was also
untimely filed, that Wilson never provided any explanation to MSHA for failure to file within the
proscribed time, and that CSR would be greatly prejudiced by continued processing of Wilson's
complaint.
Wilson's Response raises more questions than it answers. By affidavit, Wilson asserts
that, as Quality Control/Site Safety Coordinator at CSR, he had been involved in a previous
MSHA investigation of a terminated employee, and because the MSHA investigator had told him
that the EEOC had forwarded the discrimination complaint to MSHA because the employee had
filed with the wrong agency, he (Wilson) assumed that "filing a complaint through the EEOC
was the same as filing an MSHA complaint." Aside from the question of whether Wilson's
assumption was reasonable, it would seem curious, at first blush, that Wilson did not initially file
his complaint with'MSHA, the agency with which he had some familiarity, until one considers
that Wilson raised, as CSR's sole motive for terminating him, a basis protected by Title VII of
the Civil Rights Act, rather than any safety related activity protected by the Mine Act. Troubling,
as well, is Wilson's assertion that sometime around the filing of his EEO complaint, he had
contacted MSHA, outlined the facts of his termination and, upon advising MSHA that he had
filed a discrimination complaint with the EEOC, was at no time advised that he needed to file a
different complaint with MSHA. Assuming that Wilson's rendition of his case to MSHA was
consistent with the substance of his EEO race discrimination complaint, it is conceivable and
reasonable that he would not have been advised to file a complaint with MSHA at that time.
There is no getting C3!0und the fact that Wilson selected the proper forum in which to file his
discrimination compl~t, given his belief that CSR terminated him because he is Black. Equally
evident is that, had Wilson initially raised any safety related complaints as bases for his
termination, the EEOC, lacking jurisdiction, would have transferred those allegations to MSHA
for administrative processing.

In any case, before ruling on CSR's Motion for Summary Judgment, Wilson shall be
afforded the opportunity to provide the reasons, with specificity, for the following course of
action on his part: 1) selection of the EEOC, rather than MSHA, for filing his discrimination
complaint; 2)failure to allege the safety related complaints raised in his amended discrimination
complaint before the Commission, when he initially filed his discrimination complaint with the
EEOC; 3)failure to provide written explanation to MSHA, as directed, for untimely filing his
discrimination complaint; and 4) filing his discrimination complaint with MSHA seven weeks
after he had received the complaint form and instructions.

923

ORDER

Accordingly, it is ORDERED that Wilson respond to and/or provide information on the
questions specified above on or before July 21, 2000. Filing by facsimile is permissible,
accompanied by mailed original. Failure to timely and completely respond to this Order may
result in issuance of an Order to Show Cause Why the Complaint Should Not Be Dismissed.

~&:.~1~
Administrative Law Judge
(703) 756-6210

Distribution: (Certified Mail)
M. V. Booker, Esq., Attorney at Law, P.O. Box 447, Washington, GA 30673
Robert J. Coursey ill, Esq., Fisher & Phillips, 945 E. Paces Ferry Road, 1500 Resurgens Plaza,
Atlanta, GA 30326
Int

924

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, Suite 1000
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

July 13, 2000
DISCRIMINATION PROCEEDING

SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
ON BEHALF OF ROYAL SARGENT,
Complainant

Docket No. CENT 2000-96-D
DENV CD 99-03

v.
THE COTEAU PROPERTIES CO.,
Respondent

Freedom Mine
Mine ID 32-00595

AMENDED1
ORDER DENYING MOTION IO COMPEL, IN PART. AND
GRANTING MOTION TO COMPEL, IN PART
This case is before me on an amended complaint filed by the Secretary of Labor on behalf
of Royal Sargent, alleging that Respondent, The Coteau Properties Co, had discriminated against
him in violation of section 105(c)(l) of the Federal Mine Safety and Health Act of 1977 (the
"Act"), 30 U.S.C. § 815(c)(l). Respondent moved to compel production of certain documents, to
which the Secretary asserted claims of privilege, and responses to two interrogatories that the
Secretary objected to on grounds ofrelevance and privilege. By Order dated June 27, 2000, the
motion was denied, in part, and conditionally granted, in part, and the Secretary was afforded an
opportunity to submit evidence establishing claims of privilege and addressing other issues. On
July 10, 2000, the S~cretary's response to the Order was received. The Secretary's submission
included; copies of th_e investigative report and the report summary; a listing of exhibits in the
file, indicating whether they had been produced or withheld; copies of the sixteen witness
statements at issue, with proposed redactions and an explanation of the proposed redactions for
one of the statements; and, a Declaration addressing other issues discussed in the Order.
For the reasons set forth below, the motion to compel is granted in part and the Secretary

The original order was entered on July 11, 2000. Counsel for Respondent
subsequently advised that the footnote describing the operations at the Freedom Mine was
inaccurate. In fact, the Freedom Mine has approximately 450 employees. It is the group of
employees who might have knowledge or information relevant to the issues in this case, primarily
the dragline crews, that is limited, though not as limited as described in the-footnote. The inaccurate
footnote has been eliminated and the related text has been amended. The changes do not affect
resolution of the motion.
925

is ordered to produce copies of the witness statements and the investigative report, with
privileged portions redacted, as indicated below.
Confidential Employee Interview Statements
The Secretary claimed the informant's privilege and declined to produce sixteen witness
statements described as "confidential employee interview statements;" As noted in the Order, it
is the identity of the informant that is protected by the privilege, not the contents of a statement,
except for those portions of the content that would tend to identify an informant and it is the
Secretary's burden to establish that the privilege applies. ASARCO, Inc., 12 FMSHRC 2548,
2553-54 (Dec. 1990).
Waiver as to Dale Sargent
Though not included in its motion papers, Respondent argued during the conference call
that the informant's privilege has been waived as to Complainant's brother Dale Sargent. The
basis of the argument is that it was disclosed in litigation of Respondent's motion to dismiss that
Dale Sargent contacted MSHA on behalf of his brother, and discussed both the substance of the
discrimination complaint and the process for submitting a complaint to MSHA. I am constrained
to agi:ee. The informant's privilege protects from disclosure the identity of individuals who
furnish information on matters such as safety or discrimination complaints to government
personnel. As noted in the June 27, 2000, Order, it is the identity of the informant, i.e. the fact
that an individual has furnished such information, that is protected.
Here Dale Sargent's roll in assisting his brother pursue his discrimination complaint is
well known. The materials submitted by the Secretary in opposing the motion to dismiss
disclose that he contacted MSHA on more than one occasion and discussed both the process for
filing a complaint and the substance of the complaint, including the claimed protected activity his
brother engaged in and the adverse action. The Secretary argues, in response, that disclosure of
the fact that Dale Sargent contacted MSHA to discuss the process for filing a discrimination
complaint would not waive the informant's privilege as to any involvement he may have had in
the subsequent investigation of the complaint. If Dale Sargent's efforts to assist his brother in
filing the complaint were limited to inquiries about a miner's rights, the process for obtaining and
submitting complaint forms, and the like, the Secretary's position might be well founded.
However, that is not the case here. It has been disclosed that Dale Sargent's efforts went well
beyond the procedural issues involved in filing a complaint. He was authorized by Complainant
to pursue the complaint on his behalf. Exhibit D to Complainant's response to the February 28,
2000, Order to Show Cause, consists of a fairly detailed statement of the substance of the
complaint attributable to Dale Sargent. He clearly has been identified as a person who furnished
substantive information to MSHA on the merits of his brother's discrimination complaint.
Under the circumstances, his identity is not protected by the informant's privilege and any
statements made by Dale Sargent must be produced in their entirety.

926

I~

Other Statements
The Secretary submitted copies of the statements and represented that "those portions of
the statement[s] which fall within the scope, in the Secretary's opinion, of the Informant's
Privilege" were underlined in red. The Secretary's submission appears to indicate, quite clearly,
that the Secretary does not contend that the other portions of the statements are protected by the
privilege. Nevertheless, counsel for Complainant stated, in a conference call this date, that the
Secretary continues to maintain that the statements, in their entirety, are protected by the
privilege. The Secretary's position appears attributable to a practice of withholding the entirety
of witness statements, unless ordered to produce them after in camera review, and/or concerns
that some protected portions of the statements may not have been underlined through
inadvertence. As to the former, the Secretary is strongly encouraged to review any such practice.
Clearly, objections should not be interposed or maintained to the disclosure of information that
cannot properly be objected to. As to the latter, as indicated in the Order, none of the materials at
issue here will be directly delivered to Respondent. Rather, the Secretary will be ordered to
produce materials that are deemed not to be covered by privilege. The Secretary may then decide
how to respond to the order.
After a careful review of the statements, I am satisfied that the redactions proposed by the
Secretary cover material that either would directly identify, or would tend to identify, the
informant. The universe of employees and former employees at Respondent's mine who may
have knowledge or information relevant to the issues in this case, primarily the dragline crews, is
relatively small. Information such as a person's work assignments, presence at certain events,
whether or not he had made safety complaints and the nature of any such complaints, would,
individually and in combination, tend to identify a particular person. While some of the
information that is proposed to be redacted appears to pose a relatively small potential of
identifying the person who made the statement, that information is also generally of limited, if
any, relevance t~ the issues involved in this proceeding. On the whole, I am satisfied that the unredacted portions of the statements provide Respondent with all of the factual portions of the
statements that it is entitled to at this stage of the litigation.
The Secretary will be directed to produce copies of the witness statements, with the
portions underlined in red redacted. The Secretary is also invited to inquire of persons who have
submitted statements, whether or n9t they wish to take advantage of the privilege. It is possible
that significant discovery disputes might be avoided and the litigation process significantly
advanced. This is particularly true of any witnesses who will be deposed.
The Investigative Report Package

The other documents at issue consist of a 41 page "Special Investigation Report" and
related documents; a summary analysis; a list of exhibits; a list of persons interviewed; and, the
assignment control worksheet. In addition to the informant's privilege, the deliberative process
and investigative privileges were variously interposed as objections to the production of these
927

documents.
The motion was denied as to the documents associated with the report, with the exception
of the file's exhibit list, because of the possibility that it might identify items in addition to those
at issue in the motion that have not already been produced. The listing of exhibits submitted by
the Secretary establishes that all of the exhibits have been produced, with the exception of the
sixteen witness statements and the list of persons interviewed. Consequently, the motion as to
the exhibit list is denied, as set forth in the June 27, 2000, Order.
The Special Investigative Report consists of an introductory statement, a summary of
supporting evidence for complainant, a summary of supporting evidence for respondent, and a
conclusion and recommendation. The conclusion section is protected by the deliberative process
privilege, in that it consists of the recommendations, analysis and conclusions of the investigators
and the District Manager. However, the other portions of the report, the introductory statement
and supporting evidence discussions, contain factual information that is not protected by the
deliberative process or investigatory files privileges. Respondent is entitled to that information
to the extent that it does not disclose the identity of an informant.
Pages 1 through the third paragraph of page numbered 13 contain a brief introductory
statement and largely verbatim recitals of statements of the complainant and his brother.
Complainant's statements were produced and I have concluded that any statements by Dale
Sargent are not protected by the informant's privilege. The portion of the report from the
discussion of Exhibit No.24 on page numbered 26 up to the last paragraph on page numbered 38,
consists of a factual discussion of documents and statements that have been produced to
Respondent. The Secretary will be directed to produce those portions of the report.
The material after the third paragraph on page numbered 13 up to the discussion of
Exhibit No ..24 on page numbered 26 and the last paragraph on page numbered 38 and the
remainder of that section of the report ending on page numbered 39, consists of a discussion of
statements made by individuals whose identity is protected by the informant's privilege. That
information, to the extent Respondent is entitled to it, is contained in the redacted witness
statements that I have directed the Secretary to produce. No purpose would be served by
requiring the Secretary to make corresponding redactions to the report's discussion of the
statements. The motion as to those portions of the report will be denied.

The Interrogatories
The Declaration of Sandra L. Yamamoto, Chief of the Technical Compliance and
Investigation Division for Coal Mine Safety and Health, establishes, to my satisfaction, that all
factual information known at the time that the initial determination was made is included in the
report and statements. The motion as to interrogatories numbered 7 and 16 is, therefore, denied,
consistent with the discussion in the June 27, 2000, Order.

928

Conclusion and Order
The motion to compel is granted as to those portions of the Special Investigative Report
identified above and any Confidential Employee Interview Statements of Dale Sargent and other
witness statements redacted as described above. In all other respects, the motion is denied.
The Secretary is directed to produce to Respondent within five business days: the
following portions of the Special Investigative Report - page 1 through the third paragraph of
page numbered 13 and the discussion of Exhibit No.24 on page numbered 26 up to the last
paragraph on page numbered 38; and copies of witness statements, redacted as proposed by the
Secretary.
The Secretary is directed to pr9duce to Respondent prior to the close of the deposition of
Dale Sargent, scheduled for July 12, 2000, any Confidential Employee Interview Statements by
Dale Sargent, in their entirety.

~.~·

Distribution:
Jennifer A. Casyy, Esq., Office of the Solicitor, U.S. Department of Labor, 1999 Broadway, Suite
1600, Denver, CO 80202-5716 (Certified Mail)
James A. Lastowka, Esq., McDermott, Will & Emery, 600 131h Street, N.W., Washington,
D.C. 20006-3096 (Certified Mail)

/mh

929

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET, N.W., Room 6003
WASHINGTON, D. C. 20006-3867
Telephone No.: 202-653-5454
Telecopier No.: 202-653-5030

July 24, 2000
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY. PROCEEDING
Docket No. SE 2000-133
A. C. No. 01-01401-04327

v.

Docket No. SE 2000-134
A.C. No. 01-01401-04328

JIM WALTER RESOURCES
INCORPORATED,
Respondent

Mine No. 7

ORDER ACCEPTING LATE FILING
Before:

Judge Barbour

On July 3, 2000, this office received the Secretary's Petition for Assessment of Civil
Penalty accompanied by a Motion to Permit Late Filings. In her motion, the Secretary states that
the petition was due no later than June 26, 2000. She further states that her support staff consists
of two legal assistants, one of whom was out of the office during the week of June 19, 2000.
This meant that one legal technician assumed responsibility for all the administrative, clerical,
and office management tasks, including the preparation of litigation case materials. According to
the Secretary, during this week, the above captioned cases were inadvertently overlooked.

On July 10, 2000, Counsel for the Respondent filed a Statement in Opposition to
Petitioner's Motion to Permit Late Filings. In the statement, Counsel disputes that MSHA
received the Notice of Contest on May 10, 2000, claiming that an agent of the Secretary received
the Contest on May 5, a reasonable delivery time from the alleged May 2, mailing date plus one
additional day. Counsel for the Respondent argues that the Respondent's time to contest any
citation elapsed on May 7, so if the Secretary did not receive the Contest until May 10, she
should have moved the Commission to issue an order requiring the Respondent to pay the
proposed penalties, pursuant to 29 C.F.R. § 2700.27. She did not do so. Therefore, Counsel
states that the Secretary' s failure to make such a request is either an admission that MSHA
received the Contest earlier than May 10, or that the Secretary failed to handle the cases properly.

930

Couilsel for the Respondent further argues that the Secretary does not have adequate
cause for the late filing, as required by Salt Lake County Road Department, 7 FMSHRC 1714,
1716(July1981), because the Secretary has not alleged any heightened or unusual caseload.
Counsel proffers that the Secretary has attempted to place the blame for the late filings on the
legal technician, but Commission rules place the burden on the Secretary and the Secretary alone.
Counsel charges that such displacement of blame constitutes "legal malpractice" on behalf of the
Solicitor, that the reason given for the delay is not an excuse, that the delay was in the control of
the Secretary, and that in filing the Motion to Permit Late Filings, the Secretary did not act in
good faith.
·
Finally, Counsel for the Respondent argues that the delay presents a danger of unfair
prejudice to Respondent and that "[r]ewarding the Solicitor's malpractice and the Secretary's
negligence in these cases WOUld be... improper, unfair, and unjust." I
Counsel for the Secretary filed a response to the Respondent's Statement of Opposition,
which included a signed affidavit from a supervisor from the Civil Penalty Compliance Office,
swearing that MSHA received the Notice of Contest on May 10, 2000.
DISCUSSION
Date of Contest
I conclude that Respondent's contentions regarding the date on which MSHA received
the Contest are without merit. First, Counsel fails for provide any evidence that MSHA received
the Contest before May 10, 2000. He seems to argue that because the Respondent mailed the
Contest to MSHA on May 2, that the Contest should have arrived sooner that May 10. Howe~er,
the Secretary has filed with the Commission a copy of the Notice of Contest with a May 10
stamp date. Moreover, a Civil Penalty Compliance Office supervisor has sworn that May 10 was
in fact the date o.f receipt. Ordinary experience teaches that the postal service is not infallible,
and it is conceivable' that something mailed on May 2, could have been received on May 10.
Further, I do not believe that MSHA fraudulently would date the Notice of Contest or that the
supervisor would swear falsely. Therefore, I find that the Contest was received on May 10, and
that the Secretary had until June 26, to file the penalty petition.
Second, the Secretary's failure to move the Commission to issue an order requiring the
Respondent to pay the proposed penalties is not evidence that the Contest was received earlier
than May 10, or that the Secretary mishandled the cases. As Counsel for the Secretary points out,
Commission Rule 7(c), 29 C .F.R. § 2700.7(c), states in pertinent part: "service by mail ... is
effective upon mailing." Thus, whether the Notice of Contest was mailed on May 2, as Counsel

1

Counsel for the Respondent's accusations of "legal malpractice" are surprising. His words express
neither the realities of the record nor the ~ivility the Commission demands of those who appear before it. In the
future Counsel should not allow the inevitable irritations of litigation to impinge upon the courtesy he owes (and
usually shows) his fellow litigators.

931

for the Respondent argues, or on May 4, as the Counsel for the Secretary maintains, it was not
overdue regardless of when the Secretary received the Contest.

Adeguate Cause
Respondent's Counsel next argues that the Secretary did not have adequate cause for the
late filing. Section 105(d) of the Mine Act states in pertinent part: "[i]f, within 30 days ofreceipt
thereof, an operator of a coal or other mine notifies the Secretary that he intends to contest the
issuance or modification of an order issued under section 104 ... the Secretary shall immediately
advise the Commission of such notification, and the Commission shall afford an opportunity for
a hearing." Further, Commission Rule 28, 29 C.F.R. § 2700.28, states that, ''within 45 days of a
timely contest of a proposed penalty assessment, the Secretary shall file with the Commission a
petition for section 105(d)." Salt Lake, 7 FMSHRC at 1715. Although the purpose of Section
105 (d) and Rule 28 are to effectuate swift enforcement, Salt Lake at 1715, the Commission has
made clear that they should not be interpreted ''t.o create a statute of limitations nor should the
term immediately in Section 105(d) be construed as a procedural strait (jacket]." Id. at 1716. The
Commission has held that the Secretary may request permission for late filing if the request is
based upon "adequate cause." 7 FMSHRC at 1716.
Legal precedent dictates that clerical errors, including those committed by agents of the
Secretary, are adequate.cause for delay, especially where the delay is short. In Apac Company,
Docket No. CENT 97-187, unpublished (Dec. 16, 1997) (attached to Patterson Materials Corp.,
21 FMSHRC 463, 466 (April 1999)), a petition that was filed 24 days late because of a filing
error was accepted. In Medicine Bow Coal Co., 4 FMSHRC 882 (May 1982), the Commission
ruled that insufficient clerical help was adequate cause for the 15 day delay. Even in Salt Lake,
the seminal case, the Commission deemed a lack of clerical personnel to be adequate cause for
the approximate 2 month delay.
Although Counsel for the Respondent argues otherwise, the instant case is similar to
Jerry Hudgeons, 22 FMSHRC 272 (Feb. 2000), in which I held that there was adequate cause for
delay where a stiiff member inadvertently misfiled a case because in both situations the delay was
caused by the mishandling of files by a staff member. I have stated that "adequate cause is based
upon the reasons offered and the extent of the delay." Id. at 273. The Secretary's explanation for
why the petition was delayed was not a shifting of blame but was the "[reason] offered." In
addition, the delay in this case was a mere 6 days. Accordingly, I find that the Secretary did not
file her motion in bad faith but had adequate cause for the delay.

Prejudice
Finally, Counsel for the Respondent argues that allowing the late filing ''would work a
manifest unfair and unduly prejudiced harm" upon the Respondent. In Salt Lake, the
Commission stated that even if the there is adequate cause for the delay "the operator has an
opportunity to object to the late filing on the grounds of prejudice." 7 FMSHRC at 1716.
Counsel, however, fails to offer any specific evidence of prejudice. Absent such a showing, I
find that there is no prejudice.
932

ORDER
fu light of the foregoing, it is ORDERED that the Solicitor's late filed penalty petition is

ACCEPTED.
It is further ORDERED that the Respondent file its answer to the penalty petition within
30 days of the date of this order.

__[}W;(/1.3~0---David F. Barbour
Chief Administrative Law Judge
Distribution: (Certified Mail)
William Lawson, Esq., Office of the Solicitor, U.S. Department of Labor, 150 Chambers Bldg.,
100 Centerview Drive, Birmingham, AL 35216
Guy W. Hensley, Esq., Jim Walter Resources, fuc., P. 0. Box 133, Brookwood, AL 35444
/wd

933

Charge your order.
It's easy!
()'IW ~ C:OO.:

HSA"

j~
~

Fax your orders (202} 512-2251
Phone your orders (202) 512-1801

* 5708

0 YES, send me

I

subscriotion(s) to Federal Mine Safety ~nd Health Review Commission Decision:

(FMSHD), at $117.00 each ($146.25 foreign) per year.

The total cost of my order is s
. Price includes
regular shipping and handling and is subject to change.
Company or personal name

For privacy protection, check the box below:
O Do not make my name available to other mailers
Check method of payment
0 Check payable to Superintendent of Documents

(Please type or print)

I I I I I I I 1-0
a
I I I I I I I I I I I
I I I
I I I I I(expiration date} Thank you for your order/
OGPO Deposit Account
0 VISA
MasterCard

Additional address/attention line
Street address

City. State, Zip code
Daytime phone including area code

Authorizing signature

Purchase order number (optional)

Mail to: Superintendent of Documents
P.O. Box 371954, Pittsburgh, PA 15250-7954

Important: Please include this completed order fonn with your remittance.

oU.S. GOVERNMENT PRINTING OFFICE: 2000-462-124-32SOI

934

